Exhibit 10.3

 

EXECUTION VERSION

 

 

 

 

CREDIT AGREEMENT

 

by and among

 

BSP AGENCY, LLC,

 

as Administrative Agent,

 

THE LENDERS THAT ARE PARTIES HERETO

 

as the Lenders,

 

and

 

INVENTURE FOODS, INC. and

 

THE OTHER BORROWER(S) FROM TIME TO TIME PARTY HERETO

 

as Borrowers

 

Dated as of November 18, 2015

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

DEFINITIONS AND CONSTRUCTION

1

 

 

 

 

1.1

Definitions

1

 

1.2

Accounting Terms

1

 

1.3

Code

1

 

1.4

Construction

1

 

1.5

Time References

2

 

1.6

Schedules and Exhibits

2

 

 

 

 

2.

LOANS AND TERMS OF PAYMENT

2

 

 

 

 

2.1

Term Loans; Incremental Term Loans

2

 

2.2

[Reserved]

5

 

2.3

Procedures

5

 

2.4

Payments; Reductions of Commitments; Prepayments

6

 

2.5

Promise to Pay; Promissory Notes

10

 

2.6

Interest Rates; Rates, Payments, and Calculations

11

 

2.7

Crediting Payments

12

 

2.8

Designated Account

12

 

2.9

Maintenance of Loan Account; Statements of Obligations

12

 

2.10

Fees

12

 

2.11

[Reserved]

12

 

2.12

LIBOR Option

13

 

2.13

Capital Requirements

15

 

2.14

[Reserved]

16

 

2.15

Joint and Several Liability of Borrowers

16

 

 

 

 

3.

CONDITIONS; TERM OF AGREEMENT

18

 

 

 

 

3.1

Conditions Precedent to the Initial Extension of Credit

18

 

3.2

Conditions Precedent to a Subsequent Extension of Credit

18

 

3.3

Maturity

18

 

3.4

Effect of Maturity

18

 

3.5

Early Termination by Borrowers

18

 

 

 

 

4.

REPRESENTATIONS AND WARRANTIES

18

 

 

 

 

4.1

Due Organization and Qualification; Subsidiaries

19

 

4.2

Due Authorization; No Conflict

19

 

4.3

Governmental Consents

19

 

4.4

Binding Obligations; Perfected Liens

20

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

(continued)

 

 

 

Page

 

 

 

 

 

4.5

Title to Assets; No Encumbrances

20

 

4.6

Litigation

20

 

4.7

Compliance with Laws

20

 

4.8

No Material Adverse Effect

21

 

4.9

Solvency

21

 

4.10

Employee Benefits

21

 

4.11

Environmental Condition

22

 

4.12

Complete Disclosure

22

 

4.13

Patriot Act

22

 

4.14

Indebtedness

23

 

4.15

Payment of Taxes

23

 

4.16

Margin Stock

23

 

4.17

Governmental Regulation

23

 

4.18

OFAC

23

 

4.19

Employee and Labor Matters

23

 

4.20

Leases

24

 

4.21

[Reserved]

24

 

4.22

[Reserved]

24

 

4.23

Location of Inventory and Farm Products

24

 

4.24

Inventory and Farm Products Records

24

 

4.25

[Reserved]

24

 

4.26

Material Contracts

24

 

4.27

Food Security Act

25

 

4.28

Food Products Laws

25

 

4.29

Food Security Laws

25

 

4.30

Immaterial Subsidiaries

25

 

 

 

 

5.

AFFIRMATIVE COVENANTS

25

 

 

 

 

5.1

Financial Statements, Reports, Certificates

25

 

5.2

Reporting

25

 

5.3

Existence

25

 

5.4

Maintenance of Properties

25

 

5.5

Taxes

26

 

5.6

Insurance

26

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

(continued)

 

 

 

Page

 

 

 

 

 

5.7

Inspection

26

 

5.8

Compliance with Laws

27

 

5.9

Environmental

27

 

5.10

Disclosure Updates

27

 

5.11

Formation of Subsidiaries

27

 

5.12

Further Assurances

28

 

5.13

Lender Meetings

29

 

5.14

Location of Inventory and Farm Products

29

 

5.15

[Reserved]

29

 

5.16

Food Security Act

29

 

5.17

Food Products Laws

29

 

5.18

Material Contracts

30

 

5.20

Compliance with ERISA and the IRC

30

 

5.21

Flood Hazard Insurance

30

 

 

 

 

6.

NEGATIVE COVENANTS

30

 

 

 

 

6.1

Indebtedness

30

 

6.2

Liens

31

 

6.3

Restrictions on Fundamental Changes

31

 

6.4

Disposal of Assets

31

 

6.5

Nature of Business

31

 

6.6

Prepayments and Amendments

31

 

6.7

Restricted Payments

32

 

6.8

Accounting Methods

33

 

6.9

Investments

33

 

6.10

Transactions with Affiliates

33

 

6.11

Use of Proceeds

33

 

6.12

Limitation on Issuance of Equity Interests

34

 

6.13

Inventory and Farm Products with Bailees

34

 

6.14

Restrictive Agreements

34

 

6.15

Hedge Agreements

34

 

6.16

Bank Products

34

 

6.17

Compliance with Governmental Regulations

34

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

(continued)

 

 

 

Page

 

 

 

 

 

6.18

Employee Benefits

35

 

6.19

Immaterial Subsidiaries

35

 

 

 

 

7.

FINANCIAL COVENANTS

35

 

 

 

 

7.1

Fixed Charge Coverage Ratio

35

 

7.2

Total Leverage Ratio

36

 

 

 

 

8.

EVENTS OF DEFAULT

36

 

 

 

 

8.1

Payments

36

 

8.2

Covenants

36

 

8.3

Judgments

37

 

8.4

Voluntary Bankruptcy, etc.

37

 

8.5

Involuntary Bankruptcy, etc.

37

 

8.6

Default Under Other Agreements

37

 

8.7

Representations, etc.

37

 

8.8

Guaranty

38

 

8.9

Security Documents

38

 

8.10

Loan Documents

38

 

8.11

Change of Control

38

 

8.12

ERISA

38

 

8.13

Conditions Subsequent

38

 

 

 

 

9.

RIGHTS AND REMEDIES

38

 

 

 

 

9.1

Rights and Remedies

38

 

9.2

Remedies Cumulative

39

 

9.3

Curative Equity

39

 

9.4

Intercreditor Agreement

40

 

 

 

 

10.

WAIVERS; INDEMNIFICATION

40

 

 

 

 

 

10.1

Demand; Protest; etc.

40

 

10.2

The Lender Group’s Liability for Collateral

40

 

10.3

Indemnification

40

 

 

 

 

11.

NOTICES

41

 

 

 

12.

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION

42

 

 

 

13.

ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS

44

 

 

 

 

13.1

Assignments and Participations

44

 

13.2

Successors

47

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

(continued)

 

 

 

Page

 

 

 

 

14.

AMENDMENTS; WAIVERS

47

 

 

 

 

14.1

Amendments and Waivers

47

 

14.2

Replacement of Certain Lenders

49

 

14.3

No Waivers; Cumulative Remedies

50

 

 

 

 

15.

AGENT; THE LENDER GROUP

50

 

 

 

 

15.1

Appointment and Authorization of Agent

50

 

15.2

Delegation of Duties

51

 

15.3

Liability of Agent

51

 

15.4

Reliance by Agent

51

 

15.5

Notice of Default or Event of Default

52

 

15.6

Credit Decision

52

 

15.7

Costs and Expenses; Indemnification

52

 

15.8

Agent in Individual Capacity

53

 

15.9

Successor Agent

53

 

15.10

Lender in Individual Capacity

54

 

15.11

Collateral Matters

54

 

15.12

Restrictions on Actions by Lenders; Sharing of Payments

55

 

15.13

Agency for Perfection

56

 

15.14

Payments by Agent to the Lenders

56

 

15.15

Concerning the Collateral and Related Loan Documents

56

 

15.16

[Reserved]

56

 

15.17

Several Obligations; No Liability

56

 

15.18

[Reserved]

57

 

 

 

 

16.

WITHHOLDING TAXES

57

 

 

 

 

16.1

Payments

57

 

16.2

Exemptions

57

 

16.3

Reductions

58

 

16.4

Refunds

59

 

 

 

 

17.

GENERAL PROVISIONS

59

 

 

 

 

17.1

Effectiveness

59

 

17.2

Section Headings

59

 

17.3

Interpretation

59

 

17.4

Severability of Provisions

59

 

17.5

[Reserved]

60

 

v

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

(continued)

 

 

 

Page

 

 

 

 

 

17.6

Debtor-Creditor Relationship

60

 

17.7

Counterparts; Electronic Execution

60

 

17.8

Revival and Reinstatement of Obligations

60

 

17.9

Confidentiality

60

 

17.10

Survival

62

 

17.11

Patriot Act

62

 

17.12

Integration

62

 

17.13

Parent Borrower as Agent for Borrowers

62

 

17.14

Intercreditor Agreement

63

 

17.15

Waiver of Rights Under Farm Credit Act

63

 

vi

--------------------------------------------------------------------------------


 

EXHIBITS AND SCHEDULES

 

Exhibit A-1

 

Form of Assignment and Acceptance

Exhibit B

 

Form of Notice of Borrowing

Exhibit C-1

 

Form of Compliance Certificate

Exhibit L-1

 

Form of LIBOR Notice

Exhibit P-1

 

Form of Perfection Certificate

 

 

 

Schedule A-1

 

Agent’s Account

Schedule A-2

 

Authorized Persons

Schedule C-1

 

Commitments

Schedule D-1

 

Designated Account

Schedule E-1

 

Location of Inventory and Farm Products

Schedule P-1

 

Permitted Investments

Schedule P-2

 

Permitted Liens

Schedule R-1

 

Real Property Collateral

Schedule 1.1

 

Definitions

Schedule 3.1

 

Conditions Precedent

Schedule 4.1(b)

 

Capitalization of Borrowers

Schedule 4.1(c)

 

Capitalization of Borrowers’ Subsidiaries

Schedule 4.1(d)

 

Subscriptions, Options, Warrants, Calls

Schedule 4.6

 

Litigation

Schedule 4.10

 

Employee Benefits

Schedule 4.11

 

Environmental Matters

Schedule 4.14

 

Permitted Indebtedness

Schedule 4.23

 

Location of Inventory and Farm Products

Schedule 4.26

 

Material Contracts

Schedule 5.1

 

Financial Statements, Reports, Certificates

Schedule 5.2

 

Collateral Reporting

Schedule 5.12

 

Mortgage Requirements

Schedule 6.5

 

Nature of Business

Schedule 8.13

 

Conditions Subsequent

 

vii

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT (this “Agreement”), is entered into as of November 18,
2015, by and among the lenders identified on the signature pages hereof (each of
such lenders, together with its successors and permitted assigns, is referred to
hereinafter as a “Lender”, as that term is hereinafter further defined), BSP
AGENCY, LLC, a Delaware limited liability company as administrative agent for
each member of the Lender Group (in such capacity, together with its successors
and assigns in such capacity, “Agent”), INVENTURE FOODS, INC., a Delaware
corporation (the “Parent Borrower”), and the Subsidiaries of the Parent Borrower
identified on the signature pages hereof (such Subsidiaries, together with the
Parent Borrower, are referred to hereinafter each individually as a “Borrower”,
and individually and collectively, jointly and severally, as “Borrowers”).

 

The parties agree as follows:

 

1.                                      DEFINITIONS AND CONSTRUCTION.

 

1.1                               Definitions.  Capitalized terms used in this
Agreement shall have the meanings specified therefor on Schedule 1.1.

 

1.2                               Accounting Terms.  All accounting terms not
specifically defined herein shall be construed in accordance with GAAP;
provided, that if Borrowers notify Agent that Borrowers request an amendment to
any provision hereof to eliminate the effect of any Accounting Change occurring
after the Closing Date or in the application thereof on the operation of such
provision (or if Agent notifies Borrowers that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such Accounting Change or in the
application thereof, then Agent and Borrowers agree that they will negotiate in
good faith amendments to the provisions of this Agreement that are directly
affected by such Accounting Change with the intent of having the respective
positions of the Lenders and Borrowers after such Accounting Change conform as
nearly as possible to their respective positions as of the date of this
Agreement and, until any such amendments have been agreed upon and agreed to by
the Required Lenders, the provisions in this Agreement shall be calculated as if
no such Accounting Change had occurred.  When used herein, the term “financial
statements” shall include the notes and schedules thereto.  Whenever the term
“Borrowers” is used in respect of a financial covenant or a related definition,
it shall be understood to mean Parent Borrower and its Subsidiaries on a
consolidated basis, unless the context clearly requires otherwise. 
Notwithstanding anything to the contrary contained herein, (a) all financial
statements delivered hereunder shall be prepared, and the financial covenant
contained herein shall be calculated, without giving effect to any election
under the Statement of Financial Accounting Standards No. 159  (or any similar
accounting principle) permitting a Person to value its financial liabilities or
Indebtedness at the fair value thereof, and (b) the term “unqualified opinion”
as used herein to refer to opinions or reports provided by accountants shall
mean an opinion or report that is (i) unqualified, and (ii) does not include any
explanation, supplemental comment, or other comment concerning the ability of
the applicable Person to continue as a going concern or concerning the scope of
the audit.

 

1.3                               Code.  Any terms used in this Agreement that
are defined in the Code shall be construed and defined as set forth in the Code
unless otherwise defined herein; provided that to the extent that the Code is
used to define any term herein and such term is defined differently in different
Articles of the Code, the definition of such term contained in Article 9 of the
Code shall govern.

 

1.4                               Construction.  Unless the context of this
Agreement or any other Loan Document clearly requires otherwise, references to
the plural include the singular, references to the singular include the plural,
the terms “includes” and “including” are not limiting, and the term “or” has,
except where

 

--------------------------------------------------------------------------------


 

otherwise indicated, the inclusive meaning represented by the phrase “and/or.” 
The words “hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document, as the case may be, as a whole (including the schedules to this
Agreement or such other Loan Document) and not to any particular provision of
this Agreement or such other Loan Document, as the case may be.  Section,
subsection, clause, schedule, and exhibit references herein are to this
Agreement unless otherwise specified.  Any reference in this Agreement or in any
other Loan Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein).  The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties.  Any reference herein or in
any other Loan Document to the satisfaction, repayment, or payment in full of
the Obligations shall mean (a) the payment or repayment in full in immediately
available funds of (i) the principal amount of, and interest accrued and unpaid
with respect to, all outstanding Loans, together with the payment of any premium
applicable to the repayment of the Loans, (ii) all Lender Group Expenses that
have accrued and are unpaid regardless of whether demand has been made therefor,
(iii) all fees or charges that have accrued hereunder or under any other Loan
Document and are unpaid, (b) the receipt by Agent of cash collateral in order to
secure any other contingent Obligations for which a claim or demand for payment
has been made on or prior to such time or in respect of matters or circumstances
known to Agent or a Lender at such time that are reasonably expected to result
in any loss, cost, damage, or expense (including attorneys’ fees and legal
expenses), such cash collateral to be in such amount as Agent reasonably
determines is appropriate to secure such contingent Obligations and (c) the
payment or repayment in full in immediately available funds of all other
outstanding Obligations.  Any reference herein to any Person shall be construed
to include such Person’s successors and assigns.  Any requirement of a writing
contained herein or in any other Loan Document shall be satisfied by the
transmission of a Record.

 

1.5                               Time References.  Unless the context of this
Agreement or any other Loan Document clearly requires otherwise, all references
to time of day refer to Eastern standard time or Eastern daylight saving time,
as in effect in New York, New York on such day.  For purposes of the computation
of a period of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each means “to
and including”; provided that, with respect to a computation of fees or interest
payable to Agent or any Lender, such period shall in any event consist of at
least one full day.

 

1.6                               Schedules and Exhibits.  All of the schedules
and exhibits attached to this Agreement shall be deemed incorporated herein by
reference.

 

2.                                      LOANS AND TERMS OF PAYMENT.

 

2.1                               Term Loans; Incremental Term Loans.

 

(a)                                 Term Loan.

 

(i)                                     Subject to the terms and conditions of
this Agreement, each Lender agrees (severally, not jointly or jointly and
severally) to make a term loan (the “Loan”) to Borrowers on the Closing Date in
an amount equal to such Lender’s Commitment, which Loan shall be disbursed to
the Borrowers pursuant to written instructions of the Parent Borrower to Agent.
From and after the Closing Date, the principal amount of the Loan shall be
repaid on the following dates and in the following amounts:

 

2

--------------------------------------------------------------------------------


 

Date

 

Installment Amount

 

March 26, 2016

 

$212,500

 

June 25, 2016

 

$212,500

 

September 24, 2016

 

$212,500

 

December 31, 2016

 

$212,500

 

April 1, 2017

 

$212,500

 

July 1, 2017

 

$212,500

 

September 30, 2017

 

$212,500

 

December 30, 2017

 

$212,500

 

March 31, 2018

 

$212,500

 

June 30, 2018

 

$212,500

 

September 29, 2018

 

$212,500

 

December 29, 2018

 

$212,500

 

March 30, 2019

 

$212,500

 

June 29, 2019

 

$212,500

 

September 28, 2019

 

$212,500

 

December 28, 2019

 

$212,500

 

March 28, 2020

 

$212,500

 

June 27, 2020

 

$212,500

 

September 26, 2020

 

$212,500

 

Maturity Date

 

The remaining outstanding principal amount of the Loan

 

 

(ii)                                  Amounts borrowed pursuant to this
Section 2.1 and paid or prepaid may not be reborrowed.  The outstanding
principal amount of the Loans, together with interest accrued and unpaid
thereon, shall constitute Obligations and shall be due and payable on the
Maturity Date or, if earlier, on the date on which they are declared due and
payable pursuant to the terms of this Agreement.

 

(b)                                 Incremental Loans. Subject to the terms and
conditions set forth herein, the Borrowers shall have the right, at any time and
from time to time (but not to exceed three (3) increases in

 

3

--------------------------------------------------------------------------------


 

the aggregate) prior to the date that is eighteen months following the Closing
Date, to incur additional Indebtedness under this Agreement in the form of an
increase to the Commitments of the Lenders hereunder or one or more new tranches
of term loans (each an “Incremental Facility”) by an aggregate amount of up to
$25,000,000.  The following terms and conditions shall apply to each Incremental
Facility:  (i) the loans made under any such Incremental Facility shall
constitute Obligations and shall be secured and guaranteed with the other
Obligations on a pari passu basis, (ii) if the initial all-in yield (including
interest rate margins, any interest rate floors, original issue discount and
upfront fees (based on the lesser of a four-year average life to maturity or the
remaining life to maturity), but excluding reasonable and customary arrangement,
structuring and underwriting fees with respect to such Incremental Facility)
applicable to any Incremental Facility exceeds by more than 0.50% per annum the
corresponding all-in yield (determined on the same basis) applicable to the
Loan, the then outstanding initial Loans, or any outstanding prior Incremental
Facility (each, an “Existing Facility” and the amount of such excess above 0.50%
being referred to herein as the “Yield Differential”), then the Applicable
Margin with respect to each Existing Facility, as the case may be, shall
automatically be increased by the Yield Differential, effective upon the making
of such Incremental Facility (it being agreed that to the extent the
all-in-yield with respect to such Incremental Facility is greater than the
all-in-yield of an Existing Facility solely as a result of a higher LIBOR floor,
then the increased interest rate applicable to an Existing Facility shall be
effected solely by increasing the LIBOR floor applicable thereto). (iii) any
such Incremental Facility shall have a maturity date no sooner than the Maturity
Date and a weighted average life to maturity no shorter than the weighted
average life to maturity of the Loan, respectively, (iv) any such Incremental
Facility shall be entitled to the same voting rights as the existing Loan and
shall be entitled to receive proceeds of prepayments on the same basis as the
existing Loan, (v) any such Incremental Facility shall be obtained from existing
Lenders or from other banks, financial institutions or investment funds, in each
case in accordance with the terms set forth below, (vi) any such Incremental
Facility shall be in a minimum principal amount of $5,000,000 and integral
multiples of $1,000,000 in excess thereof, (vii) the proceeds of any Incremental
Facility will be used to finance Permitted Acquisitions and to finance Capital
Expenditures (viii) the Borrower shall execute a promissory note in favor of any
new Lender or any existing Lender requesting a promissory note whose Commitment
hereunder is increased as provided in Section 2.5(b), (ix) each of the
conditions set forth on Schedule 3.1 and Section 3.6 shall have been satisfied,
(x) the Agent shall have received (A) an opinion or opinions (including, if
reasonably requested by the Agent, local counsel opinions) of counsel for the
Loan Parties, addressed to the Agent and the Lenders, in form and substance
acceptable to the Agent, (B) any authorizing corporate documents as the Agent
may reasonably request and (C) a duly executed Notice of Borrowing, and (xi) the
Agent shall have received from the Borrowers updated Projections and an
officer’s certificate, in each case in form and substance reasonably
satisfactory to the Agent, demonstrating or certifying that, (y) the
representations and warranties set forth in Section 4 are true, correct and
complete, in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof), as of the closing
date of any such Incremental Facility, and (z) after giving effect to any such
Incremental Facility on a Pro Forma Basis, the Borrower will be in compliance
with the financial covenants set forth in Section 7 and no Default or Event of
Default shall exist.  Participation in the Incremental Facility shall be offered
first to each of the existing Lenders on a pro rata basis, but each such Lender
shall have no obligation to provide all or any portion of the Incremental
Facility.  If the amount of the Incremental Facility requested by the Borrowers
shall exceed the commitments which the existing Lenders are willing to provide
with respect to such Incremental Facility, then the Borrowers may invite other
banks, financial institutions and investment funds reasonably acceptable to the
Administrative Agent to join this Agreement as Lenders hereunder for the portion
of such Incremental Facility not taken by existing Lenders, provided that such
other banks, financial institutions and investment funds shall enter into such
joinder agreements to give effect thereto as the Agent may reasonably request. 
The Agent is authorized to enter into, on behalf of the Lenders, any amendment
to this Agreement or any other Loan Document as may be necessary to incorporate
the terms of any new Incremental Facility therein.

 

4

--------------------------------------------------------------------------------


 

2.2                               [Reserved].

 

2.3                               Procedures.

 

(a)                                 [Reserved].

 

(b)                                 [Reserved].

 

(c)                                  [Reserved].

 

(d)                                 [Reserved].

 

(e)                                  [Reserved].

 

(f)                                   [Reserved].

 

(g)                                  Defaulting Lenders.  Notwithstanding the
provisions of Section 2.4(b)(iii), if for any reason any Lender shall become a
Defaulting Lender, Agent shall not be obligated to transfer to a Defaulting
Lender any payments made by Borrowers to Agent for the Defaulting Lender’s
benefit or any proceeds of Collateral that would otherwise be remitted hereunder
to the Defaulting Lender, and, in the absence of such transfer to the Defaulting
Lender, Agent shall transfer any such payments (A) first, to each Non-Defaulting
Lender ratably in accordance with their Commitments (but, in each case, only to
the extent that such Defaulting Lender’s portion of a funding obligation was
funded by such other Non-Defaulting Lender), (B) second, to a suspense account
maintained by Agent, the proceeds of which shall be retained by Agent and may be
made available for any funding obligations of such Defaulting Lender hereunder,
and (C) third, from and after the date on which all other Obligations have been
paid in full, to such Defaulting Lender in accordance with tier (I) of
Section 2.4(b)(iii).  Solely for the purposes of voting or consenting to matters
with respect to the Loan Documents (including the calculation of Pro Rata Share
in connection therewith) and for the purpose of calculating the fee payable
under Section 2.10(b), such Defaulting Lender shall be deemed not to be a
“Lender” and such Lender’s Commitment shall be deemed to be zero; provided, that
the foregoing shall not apply to any of the matters governed by
Section 14.1(a)(i) through (iii).  The provisions of this Section 2.3(g) shall
remain effective with respect to such Defaulting Lender until the earlier of
(y) the date on which all of the Non-Defaulting Lenders, Agent and Borrowers
shall have waived, in writing, the application of this Section 2.3(g) to such
Defaulting Lender, or (z) the date on which such Defaulting Lender makes payment
of all amounts that it was obligated to fund hereunder, pays to Agent all
amounts owing by Defaulting Lender in respect of the amounts that it was
obligated to fund hereunder, and, if requested by Agent, provides adequate
assurance of its ability to perform its future obligations hereunder.  The
operation of this Section 2.3(g) shall not be construed to increase or otherwise
affect the Commitment of any Lender, to relieve or excuse the performance by
such Defaulting Lender or any other Lender of its duties and obligations
hereunder, or to relieve or excuse the performance by any Borrower of its duties
and obligations hereunder to Agent or to the Lenders other than such Defaulting
Lender.  Any failure by a Defaulting Lender to fund amounts that it was
obligated to fund hereunder shall constitute a material breach by such
Defaulting Lender of this Agreement and shall entitle Borrowers, at their
option, upon written notice to Agent, to arrange for a substitute Lender to
assume the Commitment of such Defaulting Lender, such substitute Lender to be
reasonably acceptable to Agent.  In connection with the arrangement of such a
substitute Lender, the Defaulting Lender shall have no right to refuse to be
replaced hereunder, and agrees to execute and deliver a completed form of
Assignment and Acceptance in favor of the substitute Lender (and agrees that it
shall be deemed to have executed and delivered such document if it fails to do
so) subject only to being paid its share of the outstanding Obligations,
including all interest, fees, and other amounts that may be due and payable in
respect thereof); provided, that any such assumption of the Commitment of such
Defaulting Lender shall

 

5

--------------------------------------------------------------------------------


 

not be deemed to constitute a waiver of any of the Lender Group’s or Borrowers’
rights or remedies against any such Defaulting Lender arising out of or in
relation to such failure to fund.  In the event of a direct conflict between the
priority provisions of this Section 2.3(g) and any other provision contained in
this Agreement or any other Loan Document, it is the intention of the parties
hereto that such provisions be read together and construed, to the fullest
extent possible, to be in concert with each other.  In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of this Section 2.3(g) shall control and govern.

 

(h)                                 [Reserved].

 

2.4                               Payments; Reductions of Commitments;
Prepayments.

 

(a)                                 Payments by Borrowers.

 

(i)                                     Except as otherwise expressly provided
herein, all payments by Borrowers shall be made to Agent’s Account for the
account of the Lender Group and shall be made in immediately available funds, no
later than 2:00 p.m. on the date specified herein.  Any payment received by
Agent later than 2:00 p.m. shall be deemed to have been received (unless Agent,
in its sole discretion, elects to credit it on the date received) on the
following Business Day and any applicable interest or fee shall continue to
accrue until such following Business Day.

 

(ii)                                  Unless Agent receives notice from
Borrowers prior to the date on which any payment is due to the Lenders that
Borrowers will not make such payment in full as and when required, Agent may
assume that Borrowers have made (or will make) such payment in full to Agent on
such date in immediately available funds and Agent may (but shall not be so
required), in reliance upon such assumption, distribute to each Lender on such
due date an amount equal to the amount then due such Lender.  If and to the
extent Borrowers do not make such payment in full to Agent on the date when due,
each Lender severally shall repay to Agent on demand such amount distributed to
such Lender, together with interest thereon at the Defaulting Lender Rate for
each day from and including the date such amount is distributed to such Lender
until the date repaid.

 

(b)                                 Apportionment and Application.

 

(i)                                     So long as no Application Event has
occurred and is continuing, and, except as otherwise provided herein with
respect to Defaulting Lenders, all principal and interest payments received by
Agent shall be apportioned ratably among the Lenders (according to the unpaid
principal balance of the Obligations to which such payments relate held by each
Lender) and all payments of fees and expenses received by Agent (other than fees
or expenses that are for Agent’s separate account) shall be apportioned ratably
among the Lenders having a Pro Rata Share of the type of Commitment or
Obligation to which a particular fee or expense relates.

 

(ii)                                  Subject to Section 2.4(b)(v) and
Section 2.4(e), all payments to be made hereunder by Borrowers shall be remitted
to Agent and all such payments, and all proceeds of Collateral received by
Agent, shall be applied, so long as no Application Event has occurred and is
continuing and except as otherwise provided herein with respect to Defaulting
Lenders, to reduce the balance of the Loans outstanding and, thereafter, to
Borrowers (to be wired to the Designated Account) or such other Person entitled
thereto under applicable law.

 

(iii)                               At any time that an Application Event has
occurred and is continuing and except as otherwise provided herein with respect
to Defaulting Lenders, all payments remitted to Agent and all proceeds of
Collateral received by Agent shall be applied as follows:

 

6

--------------------------------------------------------------------------------


 

(A)                               first, to pay any Lender Group Expenses
(including cost or expense reimbursements) or indemnities then due to Agent
under the Loan Documents, until paid in full,

 

(B)                               second, to pay any fees or premiums then due
to Agent under the Loan Documents until paid in full,

 

(C)                               third, ratably, to pay any Lender Group
Expenses (including cost or expense reimbursements) or indemnities then due to
any of the Lenders under the Loan Documents, until paid in full,

 

(D)                               fourth, ratably, to pay any fees or premiums
then due to any of the Lenders under the Loan Documents until paid in full,

 

(E)                                fifth, ratably, to pay interest accrued in
respect of the Loans until paid in full,

 

(F)                                 sixth, ratably to pay the principal of all
Loans until paid in full,

 

(G)                               seventh, ratably to pay any other Obligations
until paid in full, and

 

(H)                              eighth, to Borrowers (to be wired to the
Designated Account) or such other Person entitled thereto under applicable law.

 

(iv)                              Agent promptly shall distribute to each
Lender, pursuant to the applicable wire instructions received from each Lender
in writing, such funds as it may be entitled to receive.

 

(v)                                 In each instance, so long as no Application
Event has occurred and is continuing, Section 2.4(b)(ii) shall not apply to any
payment made by Borrowers to Agent and specified by Borrowers to be for the
payment of specific Obligations then due and payable (or prepayable) under any
provision of this Agreement or any other Loan Document.

 

(vi)                              For purposes of Section 2.4(b)(iii), “paid in
full” of a type of Obligation means payment in cash or immediately available
funds of all amounts owing on account of such type of Obligation, including
interest accrued after the commencement of any Insolvency Proceeding, default
interest, interest on interest, and expense reimbursements, irrespective of
whether any of the foregoing would be or is allowed or disallowed in whole or in
part in any Insolvency Proceeding.

 

(vii)                           In the event of a direct conflict between the
priority provisions of this Section 2.4 and any other provision contained in
this Agreement or any other Loan Document, it is the intention of the parties
hereto that such provisions be read together and construed, to the fullest
extent possible, to be in concert with each other.  In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, if the conflict
relates to the provisions of Section 2.3(g) and this Section 2.4, then the
provisions of Section 2.3(g) shall control and govern, and if otherwise, then
the terms and provisions of this Section 2.4 shall control and govern

 

(viii)                        If one (1) or more LIBOR Rate Loans are
outstanding along with Base Rate Loans, all payments from Borrowers applied to
the Loans pursuant to Section 2.4(a), Section 2.4(d) or Section 2.4(e), shall be
applied first to the principal amount of the Base Rate Loans outstanding, and
then to the principal amount of the LIBOR Rate Loans, and if there is more than
one (1) LIBOR Rate

 

7

--------------------------------------------------------------------------------


 

Loan outstanding, the payments shall be applied to the LIBOR Rate Loans in the
order of occurrence of the last date of the Interest Period for such Loans.

 

(c)                                  Termination of Commitments.  The
Commitments shall terminate on the Closing Date.

 

(d)                                 Optional Prepayments.  On or after the date
that is the first anniversary of the Closing Date, Borrowers may prepay the
principal of any Loan at any time in whole or in part, upon at least three
Business Days’ prior written or fax notice (or telephone notice promptly
confirmed by written or fax notice) in the case of LIBOR Rate Loans, or written
or fax notice (or telephone notice promptly confirmed by written or fax notice)
on the day of prepayment in the case of Base Rate Loans, to Agent before
12:00 noon (New York City time); provided, however, that each partial prepayment
shall be in an amount that is an integral multiple of $500,000 and not less than
$2,000,000.  Agent shall promptly advise the Lenders of any notice given (and
the contents thereof) pursuant to this Section 2.4(d).  Each notice of
prepayment shall specify the prepayment date (which shall be a Business Day) and
the principal amount of each Borrowing (or portion thereof) to be prepaid and
shall commit Borrowers to prepay such Borrowing by the amount stated therein on
the date stated therein. All prepayments under this Section 2.4(d) shall be
subject to Section 2.4(g) and Section 2.12(b) but otherwise without premium or
penalty.  All prepayments under this Section 2.4(d) shall be accompanied by
accrued and unpaid interest on the principal amount to be prepaid to but
excluding the date of payment.

 

(e)                                  Mandatory Prepayments.

 

(i)                                     Equity Issuance.  So long as no Event of
Default (as defined herein and as defined in the ABL Credit Agreement as in
effect on the date hereof) has occurred and is continuing, within 1 Business Day
of the date of issuance by any Borrower of any of its Equity Interests (other
than an issuance to another Borrower or an Excluded Equity Issuance and other
than receipt by any Borrower of the proceeds of any Curative Equity pursuant to
Section 9.3), Borrowers shall prepay the outstanding principal amount of the
Obligations in accordance with Section 2.4(f) in an amount equal to 100% of the
Net Cash Proceeds received by such Borrower in connection with such issuance. 
Within 1 Business Day of receipt by any Borrower of the proceeds of any Curative
Equity pursuant to Section 9.3, Borrowers shall (A) if the Curative Equity will
cure a breach of the covenant in Section 7.2, prepay the outstanding principal
amount of the Obligations in accordance with Section 2.4(f) in an amount equal
to 100% of the Net Cash Proceeds received by such Borrower in connection with
such Curative Equity, (B) if the Curative Equity will cure a breach of the
covenant in Section 7.1 but there has been no breach of the covenant contained
in Section 7 in the ABL Credit Agreement, prepay the outstanding principal
amount of the Obligations in accordance with Section 2.4(f) in an amount equal
to 100% of the Net Cash Proceeds received by such Borrower in connection with
such Curative Equity and (C) if the Curative Equity will cure a breach of the
covenant in Section 7.1 and there was a breach of the covenant contained in
Section 7 in the ABL Credit Agreement, prepay the outstanding principal amount
of the Obligations in accordance with Section 2.4(f) in an amount equal to 50%
of the Net Cash Proceeds received by such Borrower in connection with such
Curative Equity.

 

(ii)                                  Dispositions.  Within 1 Business Day of
the date of receipt by any Borrower or any other Loan Party of the Net Cash
Proceeds of any voluntary or involuntary sale or disposition by such Borrower or
any such other Loan Party of Term Loan Priority Collateral (including insurance
proceeds and proceeds from casualty losses or condemnations) (but excluding
proceeds from Excluded Equity Issuances and dispositions which qualify as
Permitted Dispositions under clauses (b), (c), (d), (e), (j), (k), (l), (m) and
(n) of the Permitted Dispositions definition), Borrowers shall prepay the
outstanding principal amount of the Obligations in accordance with
Section 2.4(f) in an amount equal to 100% of such Net Cash Proceeds (including
condemnation awards and payments in lieu thereof) received

 

8

--------------------------------------------------------------------------------


 

by such Person in connection with such sales or dispositions; provided that, in
any single calendar year, Borrowers may exclude up $500,000 of such Net Cash
Proceeds due under this Section 2.4(e)(ii); provided, further, that so long as
(A) no Default or Event of Default shall have occurred and is continuing or
would result therefrom, (B) Borrowers shall have given Agent prior written
notice of Borrowers’ intention to apply such monies to the cost of replacement
of the properties or assets that are the subject of such sale or disposition or
the cost of purchase or construction of other assets useful in the business of
Borrowers or any other Loan Party, (C) the monies are held in a Term Collateral
Proceeds Account in accordance with Section 2.4(e)(vi), and (D) such Borrower or
such other Loan Party, as applicable, complete such replacement, purchase, or
construction within 270 days after the initial receipt of such monies, then the
Loan Party whose assets were the subject of such disposition shall have the
option to apply such monies to the cost of replacement of the assets that are
the subject of such sale or disposition unless and to the extent that such
applicable period shall have expired without such replacement, purchase, or
construction being made or completed, in which case, any amounts remaining in
the Deposit Account referred to in clause (C) above shall be paid to Agent and
applied in accordance with Section 2.4(f).  Nothing contained in this
Section 2.4(e)(ii) shall permit any Borrower or any of its Subsidiaries to sell
or otherwise dispose of any assets other than in accordance with Section 6.4.

 

(iii)                               Extraordinary Receipts.  So long as no Event
of Default (as defined herein and as defined in the ABL Credit Agreement as in
effect on the date hereof) has occurred and is continuing, within five
(5) Business Days of the date of receipt by any Borrower or any other Loan Party
of the Net Cash Proceeds of any Extraordinary Receipt, which, when aggregated
with the Net Cash Proceeds of all other Extraordinary Receipts received during
the fiscal year in which such date occurs (such aggregate Net Cash Proceeds the
“Aggregate Net Cash Proceeds”), exceeds $500,000 (the “Extraordinary Receipts
Threshold”), Borrowers shall prepay the outstanding principal amount of the
Obligations in accordance with Section 2.4(f) in an amount equal to 100% of the
Net Cash Proceeds of the Aggregate Net Cash Proceeds in excess of the
Extraordinary Receipts Threshold.  Notwithstanding the foregoing, so long as no
Event of Default (as defined herein and as defined in the ABL Credit Agreement
as in effect on the date hereof) has occurred and is continuing, Borrowers shall
prepay the outstanding principal amount of the Obligations in accordance with
Section 2.4(f) in an amount equal to 100% of the Net Cash Proceeds of any refund
of Taxes received by any Borrower or any other Loan Party during the fiscal year
ended December 31, 2016.

 

(iv)                              Indebtedness.  So long as no Event of Default
(as defined herein and as defined in the ABL Credit Agreement as in effect on
the date hereof) has occurred and is continuing, within five (5) Business Days
of the date of incurrence by any Borrower or any of its Subsidiaries of any
Indebtedness (other than Permitted Indebtedness), Borrowers shall prepay the
outstanding principal amount of the Obligations in accordance with
Section 2.4(f) in an amount equal to 100% of the Net Cash Proceeds received by
such Borrower or such Subsidiary in connection with such incurrence.  The
provisions of this Section 2.4(e)(iv) shall not be deemed to be implied consent
to any such incurrence otherwise prohibited by the terms and conditions of this
Agreement.

 

(v)                                 Excess Cash Flow. So long as no Event of
Default (as defined herein and as defined in the ABL Credit Agreement as in
effect on the date hereof) has occurred and is continuing, after the end of each
fiscal year (commencing with the fiscal year ending December 31, 2016), within
five (5) Business Days after the earlier to occur of (x) the delivery of the
financial statements and related Compliance Certificate for such fiscal year and
(y) the date on which the financial statements and the related Compliance
Certificate for such fiscal year are required to be delivered pursuant to
Section 5.1, Borrowers shall make mandatory principal prepayments of the Loans
in accordance with Section 2.4(f) in an amount equal to (A) (i) 50% of such
Excess Cash Flow if the Total Leverage Ratio as of the last day of such fiscal
year is greater than or equal to 3.25 to 1.00 or (y) 25% of such Excess Cash
Flow if the Total Leverage Ratio as of the last day of such Fiscal Year is less
than 3.25

 

9

--------------------------------------------------------------------------------


 

to 1.00 minus (B) the aggregate amount of all optional prepayments of Loans
during such fiscal year, solely to the extent that such prepayments are not
funded with the incurrence of any Indebtedness, any equity issuance, any
casualty proceeds, any condemnation proceeds or any other proceeds that would
not be included in EBITDA.

 

(vi)                              Proceeds. All proceeds of a mandatory
prepayment pursuant to this Section 2.4(e) will be deposited into a Term
Collateral Proceeds Account (as defined in the Intercreditor Agreement),
including proceeds from an asset sale that are to be reinvested.  If an Event of
Default has occurred and is continuing and therefore any mandatory prepayments
cannot be made pursuant to Section 2.4(e), the relevant Net Cash Proceeds or
Excess Cash Flow shall be deposited with Agent until such Event of Default shall
have been cured or waived at which time the required mandatory prepayments can
be made.

 

(f)                                   Application of Payments. Each payment
pursuant to Section 2.1(a)(i) and each prepayment pursuant to
Section 2.4(e)(i) through Section 2.4(e)(v) shall, (A) so long as no Application
Event shall have occurred and be continuing, be applied to the outstanding
principal amount of the Loans until paid in full and (B) if an Application Event
shall have occurred and be continuing, be applied in the manner set forth in
Section 2.4(b)(iii).

 

(g)                                  Call Protection.  In the event that, (i) on
or after the Closing Date and before the first anniversary of the Closing Date,
Borrowers make any voluntary prepayment of all or any portion of the Loans under
Section 2.4(d) or make any mandatory prepayment of all or any portion of the
Loans under Section 2.4(e) (with the exception of Section 2.4(e)(v)), Borrowers
shall pay to Agent for the ratable account of each of the applicable Lenders
whose Loans are so prepaid the Make-Whole Premium in connection therewith, or
(ii) on or after the first anniversary of the Closing Date, Borrowers make any
voluntary prepayment of all or any portion of the Loans under Section 2.4(d) or
make any mandatory prepayment of all or any portion of the Loans under
Section 2.4(e) (with the exception of Section 2.4(e)(v)), Borrowers shall pay to
Agent for the ratable account of each of the applicable Lenders whose Loans are
so prepaid or repaid a prepayment premium in the amount of (A) 2.00% of the
aggregate principal amount of the Loans so prepaid if such prepayment occurs on
or after the first anniversary of the Closing Date and prior to the second
anniversary of the Closing Date, (B) 1.00% of the aggregate principal amount of
the Loans so prepaid if such prepayment occurs on or after the second
anniversary of the Closing Date and prior to the third anniversary of the
Closing Date, and (C) 0.00% of the aggregate principal amount of the Loans so
prepaid if such prepayment occurs on or after the third anniversary of the
Closing Date (such applicable premium, the “Call Premium”).  Such applicable
amount shall be due and payable on the date of prepayment (whether or not an
Event of Default is occurring and prior to and after acceleration of the Loans)
and shall be a condition precedent to the effectiveness of any applicable
amendment, waiver or other modification referred to in Section 14.2.

 

(h)                                 Application Among Loans.  If one (1) or more
LIBOR Rate Loans are outstanding along with Base Rate Loans, all payments from
Borrowers applied to the Loans pursuant to Section 2.4(a), Section 2.4(d),
Section 2.4(e), or Section 2.4(f), shall be applied first to the principal
amount of the Base Rate Loans outstanding, and then to the principal amount of
the LIBOR Rate Loans, and if there is more than one (1) LIBOR Rate Loan
outstanding, the payments shall be applied to the LIBOR Rate Loans in the order
of occurrence of the last date of the Interest Period for such Loans.

 

2.5                               Promise to Pay; Promissory Notes.

 

(a)                                 Borrowers agree to pay the Lender Group
Expenses on the earlier of (i) the first day of the month following the date on
which the applicable Lender Group Expenses were first incurred or (ii) the date
on which demand therefor is made by Agent (it being acknowledged and agreed that
any

 

10

--------------------------------------------------------------------------------


 

charging of such costs, expenses or Lender Group Expenses to the Loan Account
pursuant to the provisions of Section 2.6(d) shall be deemed to constitute a
demand for payment thereof for the purposes of this subclause (ii)).  Borrowers
promise to pay all of the Obligations (including principal, interest, premiums,
if any, fees, costs, and expenses (including Lender Group Expenses)) in full on
the Maturity Date or, if earlier, on the date on which the Obligations become
due and payable pursuant to the terms of this Agreement.  Borrowers agree that
their obligations contained in the first sentence of this Section 2.5(a) shall
survive payment or satisfaction in full of all other Obligations.

 

(b)                                 Any Lender may request that any portion of
its Commitments or the Loans made by it be evidenced by one or more promissory
notes.  In such event, Borrowers shall execute and deliver to such Lender the
requested promissory notes payable to the order of such Lender in a form
furnished by Agent and reasonably satisfactory to Borrowers.  Thereafter, the
portion of the Commitments and Loans evidenced by such promissory notes and
interest thereon shall at all times be represented by one or more promissory
notes in such form payable to the order of the payee named therein.

 

2.6                               Interest Rates; Rates, Payments, and
Calculations.

 

(a)                                 Interest Rates.  Except as provided in
Section 2.6(c), all Obligations that have been charged to the Loan Account
pursuant to the terms hereof shall bear interest as follows: each Loan which is
a (x) LIBOR Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the LIBOR Rate
plus the LIBOR Rate Margin and (y) Base Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Base Rate Margin.

 

(b)                                 [Reserved].

 

(c)                                  Default Rate.  Upon the occurrence and
during the continuation of an Event of Default and at the election of Agent or
the Required Lenders, all Obligations that have been charged to the Loan Account
pursuant to the terms hereof shall bear interest at a per annum rate equal to 2
percentage points above the per annum rate otherwise applicable thereunder.

 

(d)                                 Payment.  Except to the extent provided to
the contrary in Section 2.10 or Section 2.12(a), (i) (x) all interest on Base
Rate Loans and all other fees payable hereunder or under any of the other Loan
Documents shall be due and payable, in arrears, on the first day of each month
and (y) all interest on LIBOR Rate Loans hereunder shall be due and payable, in
arrears, on the last day of each Interest Period therefor and, in the case of
any Interest Period for a LIBOR Rate Loans of more than three months’ duration,
each day prior to the last day of such Interest Period that occurs at three
month intervals after the first day of such Interest Period (this clause
(y) “LIBOR Interest Payment Date”) and (ii) all costs and expenses payable
hereunder or under any of the other Loan Documents, and all Lender Group
Expenses shall be due and payable on the earlier of (x) the first day of the
month following the date on which the applicable costs, expenses, or Lender
Group Expenses were first incurred or (y) the date on which demand therefor is
made by Agent (it being acknowledged and agreed that any charging of such costs,
expenses or Lender Group Expenses to the Loan Account pursuant to the provisions
of the following sentence shall be deemed to constitute a demand for payment
thereof for the purposes of this subclause (y)).

 

(e)                                  Computation.  All interest and fees
chargeable under the Loan Documents shall be computed on the basis of a 360 day
year, in each case, for the actual number of days elapsed in the period during
which the interest or fees accrue.  In the event the Base Rate is changed from
time to time hereafter, the rates of interest hereunder based upon the Base Rate
automatically and immediately shall be increased or decreased by an amount equal
to such change in the Base Rate.

 

11

--------------------------------------------------------------------------------


 

(f)                                   Intent to Limit Charges to Maximum Lawful
Rate.  In no event shall the interest rate or rates payable under this
Agreement, plus any other amounts paid in connection herewith, exceed the
highest rate permissible under any law that a court of competent jurisdiction
shall, in a final determination, deem applicable.  Borrowers and the Lender
Group, in executing and delivering this Agreement, intend legally to agree upon
the rate or rates of interest and manner of payment stated within it; provided
that, anything contained herein to the contrary notwithstanding, if such rate or
rates of interest or manner of payment exceeds the maximum allowable under
applicable law, then, ipso facto, as of the date of this Agreement, Borrowers
are and shall be liable only for the payment of such maximum amount as is
allowed by law, and payment received from Borrowers in excess of such legal
maximum, whenever received, shall be applied to reduce the principal balance of
the Obligations to the extent of such excess.

 

2.7                               Crediting Payments.  The receipt of any
payment item by Agent shall not be required to be considered a payment on
account unless such payment item is a wire transfer of immediately available
federal funds made to Agent’s Account or unless and until such payment item is
honored when presented for payment.  Should any payment item not be honored when
presented for payment, then Borrowers shall be deemed not to have made such
payment and interest shall be calculated accordingly.  Anything to the contrary
contained herein notwithstanding, any payment item shall be deemed received by
Agent only if it is received into Agent’s Account on a Business Day on or before
1:30 p.m.  If any payment item is received into Agent’s Account on a
non-Business Day or after 1:30 p.m. on a Business Day (unless Agent, in its sole
discretion, elects to credit it on the date received), it shall be deemed to
have been received by Agent as of the opening of business on the immediately
following Business Day.

 

2.8                               Designated Account.  Agent is authorized to
make the Loans under this Agreement based upon telephonic or other instructions
received from anyone purporting to be an Authorized Person or, without
instructions, if pursuant to Section 2.6(d).  Borrowers agree to establish and
maintain the Designated Account with the Designated Account Bank for the purpose
of receiving the proceeds of the Loans requested by Borrowers and made by Agent
or the Lenders hereunder.  Unless otherwise agreed by Agent and Borrowers, any
Loan requested by Borrowers and made by Agent or the Lenders hereunder shall be
made to the Designated Account.

 

2.9                               Maintenance of Loan Account; Statements of
Obligations.  Agent shall maintain an account on its books in the name of
Borrowers (the “Loan Account”) on which Borrowers will be charged with all Loans
made by Agent or the Lenders to Borrowers or for Borrowers’ account and with all
other payment Obligations hereunder or under the other Loan Documents,
including, accrued interest, fees and expenses, and Lender Group Expenses.  In
accordance with Section 2.7, the Loan Account will be credited with all payments
received by Agent from Borrowers or for Borrowers’ account.  Agent shall make
available to Borrowers monthly statements regarding the Loan Account, including
the principal amount of the Loans, interest accrued hereunder, fees accrued or
charged hereunder or under the other Loan Documents, and a summary itemization
of all charges and expenses constituting Lender Group Expenses accrued hereunder
or under the other Loan Documents, and each such statement, absent manifest
error, shall be conclusively presumed to be correct and accurate and constitute
an account stated between Borrowers and the Lender Group unless, within 30 days
after Agent first makes such a statement available to Borrowers, Borrowers shall
deliver to Agent written objection thereto describing the error or errors
contained in such statement.

 

2.10                        Fees.  Borrowers shall pay to Agent, for the account
of Agent, as and when due and payable under the terms of the Fee Letter, the
fees set forth in the Fee Letter.

 

2.11                        [Reserved].

 

12

--------------------------------------------------------------------------------


 

2.12                        LIBOR Option.

 

(a)                                 Interest and Interest Payment Dates.  In
lieu of having interest charged at the rate based upon the Base Rate, Borrowers
shall have the option, subject to Section 2.12(b) below (the “LIBOR Option”) to
have interest on all or a portion of the Loans be charged (whether at the time
when made (unless otherwise provided herein), upon conversion from a Base Rate
Loan to a LIBOR Rate Loan, or upon continuation of a LIBOR Rate Loan as a LIBOR
Rate Loan) at a rate of interest based upon the LIBOR Rate.  Interest on LIBOR
Rate Loans shall be payable on the earliest of (i) the last day of the Interest
Period applicable thereto; provided, that, subject to the following clauses
(ii) and (iii), in the case of any Interest Period greater than 3 months in
duration, interest shall be payable at 3 month intervals after the commencement
of the applicable Interest Period and on the last day of such Interest Period),
(ii) the date on which all or any portion of the Obligations are accelerated
pursuant to the terms hereof, or (iii) the date on which this Agreement is
terminated pursuant to the terms hereof.  On the last day of each applicable
Interest Period, unless Borrowers have properly exercised the LIBOR Option with
respect thereto, the interest rate applicable to such LIBOR Rate Loan
automatically shall convert to the interest rate then applicable to Base Rate
Loans of the same type hereunder.  At any time that an Event of Default has
occurred and is continuing, at the written election of Agent (which notice Agent
may elect to give or not give in its discretion unless Agent is directed to give
such notice by the Required Lenders, in which case, it shall give the notice to
Borrowers) or the Required Lenders, Borrowers no longer shall have the option to
request that Loans bear interest at a rate based upon the LIBOR Rate.

 

(b)                                 LIBOR Election.

 

(i)                                     Borrowers may, at any time and from time
to time, so long as Borrowers have not received a notice from Agent (which
notice Agent may elect to give or not give in its discretion unless Agent is
directed to give such notice by the Required Lenders, in which case, it shall
give the notice to Borrowers), after the occurrence and during the continuance
of an Event of Default, to terminate the right of Borrowers to exercise the
LIBOR Option during the continuance of such Event of Default, elect to exercise
the LIBOR Option by notifying Agent prior to 11:00 a.m. at least 1 Business Day
prior to the commencement of the proposed Interest Period (the “LIBOR
Deadline”).  Notice of Borrowers’ election of the LIBOR Option for a permitted
portion of the Loans and an Interest Period pursuant to this Section shall be
made by delivery to Agent of a LIBOR Notice received by Agent before the LIBOR
Deadline, or by telephonic notice received by Agent before the LIBOR Deadline
(to be confirmed by delivery to Agent of a LIBOR Notice received by Agent prior
to 5:00 p.m. on the same day).  Promptly upon its receipt of each such LIBOR
Notice, Agent shall provide a copy thereof to each of the affected Lenders.

 

(ii)                                  Each LIBOR Notice shall be irrevocable and
binding on Borrowers.  In connection with each LIBOR Rate Loan, each Borrower
shall indemnify, defend, and hold Agent and the Lenders harmless against any
loss, cost, or expense actually incurred by Agent or any Lender as a result of
(A) the payment of any principal of any LIBOR Rate Loan other than on the last
day of an Interest Period applicable thereto (including as a result of an Event
of Default), (B) the conversion of any LIBOR Rate Loan other than on the last
day of the Interest Period applicable thereto, or (C) the failure to borrow,
convert, continue or prepay any LIBOR Rate Loan on the date specified in any
LIBOR Notice delivered pursuant hereto (such losses, costs, or expenses,
“Funding Losses”).  A certificate of Agent or a Lender delivered to Borrowers
setting forth in reasonable detail any amount or amounts that Agent or such
Lender is entitled to receive pursuant to this Section 2.12 shall be conclusive
absent manifest error.  Borrowers shall pay such amount to Agent or the Lender,
as applicable, within 30 days of the date of its receipt of such certificate. 
If a payment of a LIBOR Rate Loan on a day other than the last day of the
applicable Interest Period would result in a Funding Loss, Agent may, in its
sole discretion at the request of Borrowers, hold the amount of such payment as
cash collateral in support of the Obligations until the last day of such
Interest Period and apply such amounts to the payment of the applicable LIBOR
Rate Loan on such last day, it being agreed that Agent has no obligation to so
defer the application of payments

 

13

--------------------------------------------------------------------------------


 

to any LIBOR Rate Loan and that, in the event that Agent does not defer such
application, Borrowers shall be obligated to pay any resulting Funding Losses.

 

(iii)                               Unless Agent, in its sole discretion, agrees
otherwise, Borrowers shall have not more than seven (7) LIBOR Rate Loans in
effect at any given time.  Borrowers may only exercise the LIBOR Option for
proposed LIBOR Rate Loans of at least $500,000.

 

(c)                                  Conversion.  Borrowers may convert LIBOR
Rate Loans to Base Rate Loans at any time; provided, that in the event that
LIBOR Rate Loans are converted or prepaid on any date that is not the last day
of the Interest Period applicable thereto, including as a result of any
prepayment through the required application by Agent of any payments or proceeds
of Collateral in accordance with Section 2.4(b) or for any other reason,
including early termination of the term of this Agreement or acceleration of all
or any portion of the Obligations pursuant to the terms hereof, each Borrower
shall indemnify, defend, and hold Agent and the Lenders and their Participants
harmless against any and all Funding Losses in accordance with Section 2.12
(b)(ii).

 

(d)                                 Special Provisions Applicable to LIBOR Rate.

 

(i)                                     The LIBOR Rate may be adjusted by Agent
with respect to any Lender on a prospective basis to take into account any
additional or increased costs to such Lender of maintaining or obtaining any
eurodollar deposits or increased costs, in each case, due to changes in
applicable law occurring subsequent to the commencement of the then applicable
Interest Period, including any Changes in Law (including any changes in tax laws
(except changes of general applicability in corporate income tax laws)) and
changes in the reserve requirements imposed by the Board of Governors, which
additional or increased costs would increase the cost of funding or maintaining
loans bearing interest at the LIBOR Rate.  In any such event, the affected
Lender shall give Borrowers and Agent notice of such a determination and
adjustment and Agent promptly shall transmit the notice to each other Lender
and, upon its receipt of the notice from the affected Lender, Borrowers may, by
notice to such affected Lender (A) require such Lender to furnish to Borrowers a
statement setting forth in reasonable detail the basis for adjusting such LIBOR
Rate and the method for determining the amount of such adjustment, or (B) repay
the LIBOR Rate Loans of such Lender with respect to which such adjustment is
made (together with any amounts due under Section 2.12(b)(ii)).

 

(ii)                                  In the event that any change in market
conditions or any Change in Law shall at any time after the date hereof, in the
reasonable opinion of any Lender, make it unlawful or impractical for such
Lender to fund or maintain LIBOR Rate Loans or to continue such funding or
maintaining, or to determine or charge interest rates at the LIBOR Rate, such
Lender shall give notice of such changed circumstances to Agent and Borrowers
and Agent promptly shall transmit the notice to each other Lender and (y) in the
case of any LIBOR Rate Loans of such Lender that are outstanding, the date
specified in such Lender’s notice shall be deemed to be the last day of the
Interest Period of such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans
of such Lender thereafter shall accrue interest at the rate then applicable to
Base Rate Loans, and (z) Borrowers shall not be entitled to elect the LIBOR
Option until such Lender determines that it would no longer be unlawful or
impractical to do so.

 

(e)                                  No Requirement of Matched Funding. 
Anything to the contrary contained herein notwithstanding, neither Agent, nor
any Lender, nor any of their Participants, is required actually to acquire
eurodollar deposits to fund or otherwise match fund any Obligation as to which
interest accrues at the LIBOR Rate.

 

14

--------------------------------------------------------------------------------


 

2.13                        Capital Requirements.

 

(a)                                 If, after the date hereof, any Lender
determines that (i) any Change in Law regarding capital or reserve requirements
for banks or bank holding companies, or (ii) compliance by such Lender, or their
respective parent bank holding companies, with any guideline, request or
directive of any Governmental Authority regarding capital adequacy or liquidity
requirements (whether or not having the force of law), has the effect of
reducing the return on such Lender’s, or such holding companies’ capital as a
consequence of such Lender’s commitments hereunder to a level below that which
such Lender, or such holding companies could have achieved but for such Change
in Law or compliance (taking into consideration such Lender’s, or such holding
companies’ then existing policies with respect to capital adequacy or liquidity
requirements and assuming the full utilization of such entity’s capital) by any
amount deemed by such Lender to be material, then such Lender may notify
Borrowers and Agent thereof.  Following receipt of such notice, Borrowers agree
to pay such Lender on demand the amount of such reduction of return of capital
as and when such reduction is determined, payable within 30 days after
presentation by such Lender of a statement in the amount and setting forth in
reasonable detail such Lender’s calculation thereof and the assumptions upon
which such calculation was based (which statement shall be deemed true and
correct absent manifest error).  In determining such amount, such Lender may use
any reasonable averaging and attribution methods.  Failure or delay on the part
of any Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s right to demand such compensation; provided
that Borrowers shall not be required to compensate a Lender pursuant to this
Section for any reductions in return incurred more than 180 days prior to the
date that such Lender notifies Borrowers of such Change in Law giving rise to
such reductions and of such Lender’s intention to claim compensation therefor;
provided further that if such claim arises by reason of the Change in Law that
is retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

(b)                                 If any Lender requests additional or
increased costs referred to in Section 2.12(d)(i) or amounts under
Section 2.13(a) or sends a notice under Section 2.12(d)(ii) relative to changed
circumstances (such Lender, an “Affected Lender”), then such Affected Lender
shall use reasonable efforts to promptly designate a different one of its
lending offices or to assign its rights and obligations hereunder to another of
its offices or branches, if (i) in the reasonable judgment of such Affected
Lender, such designation or assignment would eliminate or reduce amounts payable
pursuant to Section 2.12(d)(i) or Section 2.13(a), as applicable, or would
eliminate the illegality or impracticality of funding or maintaining LIBOR Rate
Loans and (ii) in the reasonable judgment of such Affected Lender, such
designation or assignment would not subject it to any material unreimbursed cost
or expense and would not otherwise be materially disadvantageous to it. 
Borrowers agree to pay all reasonable out-of-pocket costs and expenses incurred
by such Affected Lender in connection with any such designation or assignment. 
If, after such reasonable efforts, such Affected Lender does not so designate a
different one of its lending offices or assign its rights to another of its
offices or branches so as to eliminate Borrowers’ obligation to pay any future
amounts to such Affected Lender pursuant to Section 2.12(d)(i) or
Section 2.13(a), as applicable, or to enable Borrowers to obtain LIBOR Rate
Loans, then Borrowers (without prejudice to any amounts then due to such
Affected Lender under Section 2.12(d)(i) or Section 2.13(a), as applicable) may,
unless prior to the effective date of any such assignment the Affected Lender
withdraws its request for such additional amounts under Section 2.12(d)(i) or
Section 2.13(a), as applicable, or indicates that it is no longer unlawful or
impractical to fund or maintain LIBOR Rate Loans, may substitute a Lender
reasonably acceptable to Agent to purchase the Obligations owed to such Affected
Lender and such Affected Lender’s commitments hereunder (a “Replacement
Lender”), and if such Replacement Lender agrees to such purchase, such Affected
Lender shall assign to the Replacement Lender its Obligations and commitments,
and upon such purchase by the Replacement Lender, which such Replacement Lender
shall be deemed to be a “Lender” for purposes of this Agreement and such
Affected Lender shall cease to be a “Lender” for purposes of this Agreement.

 

15

--------------------------------------------------------------------------------


 

(c)                                  Notwithstanding anything herein to the
contrary, the protection of Sections 2.12(d), and 2.13 shall be available to
each Lender regardless of any possible contention of the invalidity or
inapplicability of the law, rule, regulation, judicial ruling, judgment,
guideline, treaty or other change or condition which shall have occurred or been
imposed, so long as it shall be customary for lenders affected thereby to comply
therewith.  Notwithstanding any other provision herein, no Lender shall demand
compensation pursuant to this Section 2.13 if it shall not at the time be the
general policy or practice of such Lender (as the case may be) to demand such
compensation in similar circumstances under comparable provisions of other
credit agreements, if any.

 

2.14                        [Reserved].

 

2.15                        Joint and Several Liability of Borrowers.  Each
Borrower is accepting joint and several liability hereunder and under the other
Loan Documents in consideration of the financial accommodations to be provided
by the Lender Group under this Agreement, for the mutual benefit, directly and
indirectly, of each Borrower and in consideration of the undertakings of the
other Borrowers to accept joint and several liability for the Obligations.

 

(a)                                 Each Borrower, jointly and severally, hereby
irrevocably and unconditionally accepts, not merely as a surety but also as a
co-debtor, joint and several liability with the other Borrowers, with respect to
the payment and performance of all of the Obligations (including any Obligations
arising under this Section 2.15), it being the intention of the parties hereto
that all the Obligations shall be the joint and several obligations of each
Borrower without preferences or distinction among them.

 

(b)                                 If and to the extent that any Borrower shall
fail to make any payment with respect to any of the Obligations as and when due
or to perform any of the Obligations in accordance with the terms thereof, then
in each such event the other Borrowers will make such payment with respect to,
or perform, such Obligation until such time as all of the Obligations are paid
in full.

 

(c)                                  The Obligations of each Borrower under the
provisions of this Section 2.15 constitute the absolute and unconditional, full
recourse Obligations of each Borrower enforceable against each Borrower to the
full extent of its properties and assets, irrespective of the validity,
regularity or enforceability of the provisions of this Agreement (other than
this Section 2.15(d)) or any other circumstances whatsoever.

 

(d)                                 Except as otherwise expressly provided in
this Agreement, each Borrower hereby waives notice of acceptance of its joint
and several liability, notice of any Loans issued under or pursuant to this
Agreement, notice of the occurrence of any Default, Event of Default, or of any
demand for any payment under this Agreement, notice of any action at any time
taken or omitted by Agent or Lenders under or in respect of any of the
Obligations, any requirement of diligence or to mitigate damages and, generally,
to the extent permitted by applicable law, all demands, notices and other
formalities of every kind in connection with this Agreement (except as otherwise
provided in this Agreement).  Each Borrower hereby assents to, and waives notice
of, any extension or postponement of the time for the payment of any of the
Obligations, the acceptance of any payment of any of the Obligations, the
acceptance of any partial payment thereon, any waiver, consent or other action
or acquiescence by Agent or Lenders at any time or times in respect of any
default by any Borrower in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by Agent or Lenders in respect of any of the Obligations,
and the taking, addition, substitution or release, in whole or in part, at any
time or times, of any security for any of the Obligations or the addition,
substitution or release, in whole or in part, of any Borrower.  Without limiting
the generality of the foregoing, each Borrower assents to any other action or
delay in acting or failure to act on the part of any Agent or Lender with
respect to the failure by any Borrower to comply with any of

 

16

--------------------------------------------------------------------------------


 

its respective Obligations, including, without limitation, any failure strictly
or diligently to assert any right or to pursue any remedy or to comply fully
with applicable laws or regulations thereunder, which might, but for the
provisions of this Section 2.15 afford grounds for terminating, discharging or
relieving any Borrower, in whole or in part, from any of its Obligations under
this Section 2.15, it being the intention of each Borrower that, so long as any
of the Obligations hereunder remain unsatisfied, the Obligations of each
Borrower under this Section 2.15 shall not be discharged except by performance
and then only to the extent of such performance.  The Obligations of each
Borrower under this Section 2.15 shall not be diminished or rendered
unenforceable by any winding up, reorganization, arrangement, liquidation,
reconstruction or similar proceeding with respect to any other Borrower or any
Agent or Lender.

 

(e)                                  Each Borrower represents and warrants to
Agent and Lenders that such Borrower is currently informed of the financial
condition of Borrowers and of all other circumstances which a diligent inquiry
would reveal and which bear upon the risk of nonpayment of the Obligations. 
Each Borrower further represents and warrants to Agent and Lenders that such
Borrower has read and understands the terms and conditions of the Loan
Documents.  Each Borrower hereby covenants that such Borrower will continue to
keep informed of Borrowers’ financial condition and of all other circumstances
which bear upon the risk of nonpayment or nonperformance of the Obligations.

 

(f)                                   The provisions of this Section 2.15 are
made for the benefit of Agent, each member of the Lender Group, and their
respective successors and assigns, and may be enforced by it or them from time
to time against any or all Borrowers as often as occasion therefor may arise and
without requirement on the part of Agent, any member of the Lender Group, or any
of their successors or assigns first to marshal any of its or their claims or to
exercise any of its or their rights against any Borrower or to exhaust any
remedies available to it or them against any Borrower or to resort to any other
source or means of obtaining payment of any of the Obligations hereunder or to
elect any other remedy.  The provisions of this Section 2.15 shall remain in
effect until all of the Obligations shall have been paid in full or otherwise
fully satisfied.  If at any time, any payment, or any part thereof, made in
respect of any of the Obligations, is rescinded or must otherwise be restored or
returned by Agent or any Lender upon the insolvency, bankruptcy or
reorganization of any Borrower, or otherwise, the provisions of this
Section 2.15 will forthwith be reinstated in effect, as though such payment had
not been made.

 

(g)                                  Each Borrower hereby agrees that it will
not enforce any of its rights of contribution or subrogation against any other
Borrower with respect to any liability incurred by it hereunder or under any of
the other Loan Documents, any payments made by it to Agent or Lenders with
respect to any of the Obligations or any collateral security therefor until such
time as all of the Obligations have been paid in full in cash.  Any claim which
any Borrower may have against any other Borrower with respect to any payments to
any Agent or any member of the Lender Group hereunder are hereby expressly made
subordinate and junior in right of payment, without limitation as to any
increases in the Obligations arising hereunder or thereunder, to the prior
payment in full in cash of the Obligations and, in the event of any insolvency,
bankruptcy, receivership, liquidation, reorganization or other similar
proceeding under the laws of any jurisdiction relating to any Borrower, its
debts or its assets, whether voluntary or involuntary, all such Obligations
shall be paid in full in cash before any payment or distribution of any
character, whether in cash, securities or other property, shall be made to any
other Borrower therefor.

 

(h)                                 Each Borrower hereby agrees that after the
occurrence and during the continuance of any Default or Event of Default, such
Borrower will not demand, sue for or otherwise attempt to collect any
indebtedness of any other Borrower owing to such Borrower until the Obligations
shall have been paid in full in cash.  If, notwithstanding the foregoing
sentence, such Borrower shall collect, enforce or receive any amounts in respect
of such indebtedness, such amounts shall be collected,

 

17

--------------------------------------------------------------------------------


 

enforced and received by such Borrower as trustee for Agent, and such Borrower
shall deliver any such amounts to Agent for application to the Obligations in
accordance with Section 2.4(b).

 

3.                                      CONDITIONS; TERM OF AGREEMENT.

 

3.1                               Conditions Precedent to the Initial Extension
of Credit.  The obligation of each Lender to make the initial extensions of
credit provided for hereunder is subject to the fulfillment, to the satisfaction
of Agent and each Lender, of each of the conditions precedent set forth on
Schedule 3.1 (the making of such initial extensions of credit by a Lender being
conclusively deemed to be its satisfaction or waiver of the conditions
precedent).

 

3.2                               Conditions Precedent to a Subsequent Extension
of Credit.  If an Incremental Facility is requested, all conditions set forth in
Section 2.1(b) shall have been satisfied.

 

3.3                               Maturity.  This Agreement shall continue in
full force and effect for a term ending on the Maturity Date (unless terminated
earlier in accordance with the terms of this Agreement).

 

3.4                               Effect of Maturity.  On the Maturity Date, all
of the Obligations immediately shall become due and payable without notice or
demand and Borrowers shall be required to repay all of the Obligations in full. 
No termination of the obligations of the Lender Group (other than payment in
full of the Obligations) shall relieve or discharge any Loan Party of its
duties, obligations, or covenants hereunder or under any other Loan Document and
Agent’s Liens in the Collateral shall continue to secure the Obligations and
shall remain in effect until all Obligations have been paid in full.  When all
of the Obligations have been paid in full, Agent will, at Borrowers’ sole
expense, execute and deliver any termination statements, lien releases,
discharges of security interests, and other similar discharge or release
documents (and, if applicable, in recordable form) as are reasonably necessary
to release, as of record, Agent’s Liens and all notices of security interests
and liens previously filed by Agent.

 

3.5                               Early Termination by Borrowers.  Borrowers
have the option, at any time upon 10 Business Days prior written notice to
Agent, to terminate this Agreement by repaying to Agent all of the Obligations
in full.  The foregoing notwithstanding, (a) Borrowers may rescind termination
notices relative to proposed payments in full of the Obligations with the
proceeds of third party Indebtedness if the closing for such issuance or
incurrence does not happen on or before the date of the proposed termination (in
which case, a new notice shall be required to be sent in connection with any
subsequent termination), and (b) Borrowers may extend the date of termination at
any time with the consent of Agent (which consent shall not be unreasonably
withheld or delayed).

 

4.                                      REPRESENTATIONS AND WARRANTIES.

 

In order to induce the Lender Group to enter into this Agreement, each Borrower
makes the following representations and warranties to the Lender Group which
shall be true, correct, and complete, in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), as of the Closing Date and such representations and warranties shall
survive the execution and delivery of this Agreement:

 

18

--------------------------------------------------------------------------------


 

4.1                               Due Organization and Qualification;
Subsidiaries.

 

(a)                                 Each Loan Party (i) is duly organized and
existing and in good standing under the laws of the jurisdiction of its
organization, (ii) is qualified to do business in any state where the failure to
be so qualified could reasonably be expected to result in a Material Adverse
Effect, and (iii) has all requisite power and authority to own and operate its
properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Loan Documents to which it is a party and to carry
out the transactions contemplated thereby.

 

(b)                                 Set forth on Schedule 4.1(b) (as such
Schedule may be updated from time to time to reflect changes resulting from
transactions permitted under this Agreement) is a complete and accurate
description of the authorized Equity Interests of each Borrower, by class, and,
as of the Closing Date, a description of the number of shares of each such class
that are issued and outstanding.  No Borrower is subject to any obligation
(contingent or otherwise) to repurchase or otherwise acquire or retire any
shares of its Equity Interests or any security convertible into or exchangeable
for any of its Equity Interests.

 

(c)                                  Set forth on Schedule 4.1(c) (as such
Schedule may be updated from time to time to reflect changes resulting from
transactions permitted under this Agreement) is a complete and accurate list of
the Loan Parties’ direct and indirect Subsidiaries, showing: (i) the number of
shares of each class of common and preferred Equity Interests authorized for
each of such Subsidiaries, and (ii) the number and the percentage of the
outstanding shares of each such class owned directly or indirectly by Parent
Borrower.  All of the outstanding Equity Interests of each such Subsidiary has
been validly issued and is fully paid and non-assessable.

 

(d)                                 Except as set forth on Schedule 4.1(d),
there are no subscriptions, options, warrants, or calls relating to any shares
of any Borrower’s or any of its Subsidiaries’ Equity Interests, including any
right of conversion or exchange under any outstanding security or other
instrument.

 

4.2                               Due Authorization; No Conflict.

 

(a)                                 As to each Loan Party, the execution,
delivery, and performance by such Loan Party of the Loan Documents to which it
is a party have been duly authorized by all necessary action on the part of such
Loan Party.

 

(b)                                 As to each Loan Party, the execution,
delivery, and performance by such Loan Party of the Loan Documents to which it
is a party do not and will not (i) violate the Governing Documents of any Loan
Party or its Subsidiaries, (ii) violate any order, judgment, or decree of any
court or other Governmental Authority binding on any Loan Party or its
Subsidiaries or violate any provision of federal, state, or local law or
regulation applicable to any Loan Party or its Subsidiaries, which violation
could individually or in the aggregate reasonably be expected to result in a
Material Adverse Effect, (iii) conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under any
material agreement of any Loan Party or its Subsidiaries where any such
conflict, breach or default could individually or in the aggregate reasonably be
expected to have a Material Adverse Effect, (iv) result in or require the
creation or imposition of any Lien of any nature whatsoever upon any assets of
any Loan Party, other than Permitted Liens, or (v) require any approval of any
holder of Equity Interests of a Loan Party or any approval or consent of any
Person under any material agreement of any Loan Party, other than consents or
approvals that have been obtained and that are still in force and effect and
except, in the case of material agreements, for consents or approvals, the
failure to obtain could not individually or in the aggregate reasonably be
expected to cause a Material Adverse Effect.

 

4.3                               Governmental Consents.  The execution,
delivery, and performance by each Loan Party of the Loan Documents to which such
Loan Party is a party and the consummation of the transactions contemplated by
the Loan Documents do not and will not require any registration with, consent,
or

 

19

--------------------------------------------------------------------------------


 

approval of, or notice to, or other action with or by, any Governmental
Authority, other than (a) filings and recordings with respect to the Collateral
to be made, or otherwise delivered to Agent for filing or recordation, as of the
Closing Date and (b) registrations, consents, approvals, notices, or other
actions (i) that have been obtained and that are still in force and effect,
(ii) that are listed on Schedule 4.3 or (iii) the failure of which to be
obtained or made could not reasonably be expected to have a Material Adverse
Effect.

 

4.4                               Binding Obligations; Perfected Liens.

 

(a)                                 Each Loan Document has been duly executed
and delivered by each Loan Party that is a party thereto and is the legally
valid and binding obligation of such Loan Party, enforceable against such Loan
Party in accordance with its respective terms, except as enforcement may be
limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar laws relating to or limiting creditors’ rights generally.

 

(b)                                 Agent’s Liens are validly created, perfected
(other than (i) in respect of motor vehicles that are subject to a certificate
of title, (ii) money, (iii) letter-of-credit rights (other than supporting
obligations, (iv) commercial tort claims (other than those that, by the terms of
the Guaranty and Security Agreement, are required to be perfected), and (v) any
Deposit Accounts and Securities Accounts not subject to a Control Agreement as
permitted by Section 7(k)(iv) of the Guaranty and Security Agreement, and
subject only to the filing of financing statements, the recordation of the
Copyright Security Agreement, and the recordation of the Mortgages, in each
case, in the appropriate filing offices), and first priority Liens, subject only
to Permitted Liens which are non-consensual Permitted Liens, Liens in respect of
the ABL Credit Agreement (subject to the terms of the Intercreditor Agreement),
permitted purchase money Liens, or the interests of lessors under Capital
Leases.

 

4.5                               Title to Assets; No Encumbrances.  Each of the
Loan Parties and its Subsidiaries has (a) good, sufficient and legal title to
(in the case of fee interests in Real Property), (b) valid leasehold interests
in (in the case of leasehold interests in real or personal property), and
(c) good and marketable title to (in the case of all other personal property),
all of their respective assets reflected in their most recent financial
statements delivered pursuant to Section 5.1, in each case except for assets
disposed of since the date of such financial statements to the extent permitted
hereby.  All of such assets are free and clear of Liens except for Permitted
Liens.

 

4.6                               Litigation.

 

(a)                                 There are no actions, suits, or proceedings
pending or, to the knowledge of any Borrower, after due inquiry, threatened in
writing against a Loan Party or any of its Subsidiaries that either individually
or in the aggregate could reasonably be expected to result in a Material Adverse
Effect.

 

(b)                                 Schedule 4.6(b) sets forth a complete and
accurate description, with respect to each of the actions, suits, or proceedings
with asserted liabilities in excess of, or that could reasonably be expected to
result in liabilities in excess of, $500,000 that, as of the Closing Date, is
pending or, to the knowledge of any Borrower, after due inquiry, threatened
against a Loan Party or any of its Subsidiaries, of (i) the parties to such
actions, suits, or proceedings, (ii) the nature of the dispute that is the
subject of such actions, suits, or proceedings, (iii) the procedural status, as
of the Closing Date, with respect to such actions, suits, or proceedings, and
(iv) whether any liability of the Loan Parties’ and their Subsidiaries in
connection with such actions, suits, or proceedings is covered by insurance.

 

4.7                               Compliance with Laws.  No Loan Party nor any
of its Subsidiaries is (a) in violation of any applicable laws, rules,
regulations, executive orders, or codes (including Environmental Laws, Food

 

20

--------------------------------------------------------------------------------


 

Security Laws, and Food Products Laws) that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect, or
(b) subject to or in default with respect to any final judgments, writs,
injunctions, decrees, agreements, rules or regulations of any court or any
federal, state, municipal or other governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, that, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect.

 

4.8                               No Material Adverse Effect.  All historical
financial statements relating to the Loan Parties and their Subsidiaries that
have been delivered by Borrowers to Agent have been prepared in accordance with
GAAP (except, in the case of unaudited financial statements, for the lack of
footnotes and being subject to year-end audit adjustments) and present fairly in
all material respects, the Loan Parties’ and their Subsidiaries’ consolidated
financial condition as of the date thereof and results of operations for the
period then ended.  Since December 27, 2014, no event, circumstance, or change
has occurred that has or could reasonably be expected to result in a Material
Adverse Effect with respect to the Loan Parties and their Subsidiaries.

 

4.9                               Solvency.

 

(a)                                 Each Loan Party is Solvent.

 

(b)                                 No transfer of property is being made by any
Loan Party and no obligation is being incurred by any Loan Party in connection
with the transactions contemplated by this Agreement or the other Loan Documents
with the intent to hinder, delay, or defraud either present or future creditors
of such Loan Party.

 

4.10                        Employee Benefits.

 

(a)                                 Except as set forth on Schedule 4.10 (as
such Schedule may be updated from time to time, without the consent of Agent, to
include retirement and severance plans that are required by a Governmental
Authority outside of the United States so long as such updated Schedule is
delivered together with written notice thereof to Agent), no Loan Party, none of
their Subsidiaries, nor any of their ERISA Affiliates maintains or contributes
to any Benefit Plan.

 

(b)                                 Each Loan Party and each of the ERISA
Affiliates has complied in all material respects with ERISA, the IRC and all
applicable laws regarding each Benefit Plan

 

(c)                                  Each Benefit Plan is, and has been,
maintained in substantial compliance with ERISA, the IRC, all applicable laws
and the terms of each such Benefit Plan.

 

(d)                                 Each Benefit Plan that is intended to
qualify under Section 401(a) of the IRC has received a favorable determination
letter from the Internal Revenue Service or an application for such letter is
currently being processed by the Internal Revenue Service.  To the best
knowledge of each Loan Party and the ERISA Affiliates after due inquiry, nothing
has occurred which would prevent, or cause the loss of, such qualification.

 

(e)                                  No liability to the PBGC (other than for
the payment of current premiums which are not past due) by any Loan Party or
ERISA Affiliate has been incurred or is expected by any Loan Party or ERISA
Affiliate to be incurred with respect to any Pension Plan.

 

(f)                                   No Notification Event exists or has
occurred in the past six (6) years.

 

21

--------------------------------------------------------------------------------


 

(g)                                  No Loan Party or ERISA Affiliate sponsors,
maintains, or contributes to any Benefit Plan, including, without limitation,
any such plan maintained to provide benefits to former employees of such
entities that may not be terminated by any Loan Party or ERISA Affiliate in its
sole discretion at any time without material liability.

 

(h)                                 No Loan Party or ERISA Affiliate has
provided any security under Section 436 of the IRC.

 

4.11                        Environmental Condition.  Except as set forth on
Schedule 4.11, (a) to each Borrower’s knowledge, no Loan Party’s nor any of its
Subsidiaries’ properties or assets has ever been used by a Loan Party, its
Subsidiaries, or by previous owners or operators in the disposal of, or to
produce, store, handle, treat, release, or transport, any Hazardous Materials,
where such disposal, production, storage, handling, treatment, release or
transport was in violation, in any material respect, of any applicable
Environmental Law, (b) to each Borrower’s knowledge, after due inquiry, no Loan
Party’s nor any of its Subsidiaries’ properties or assets has ever been
designated or identified in any manner pursuant to any environmental protection
statute as a Hazardous Materials disposal site, (c) to each Loan Party’s
knowledge, no Loan Party nor any of its Subsidiaries has received notice that a
Lien arising under any Environmental Law has attached to any revenues or to any
Real Property owned or operated by a Loan Party or its Subsidiaries, and (d) to
each Loan Party’s knowledge, no Loan Party nor any of its Subsidiaries nor any
of their respective facilities or operations is subject to any outstanding
written order, consent decree, or settlement agreement with any Person relating
to any Environmental Law or Environmental Liability that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.

 

4.12                        Complete Disclosure.  All factual information taken
as a whole (other than forward-looking information and projections and
information of a general economic nature and general information about
Borrowers’ industry) furnished by or on behalf of a Loan Party or its
Subsidiaries in writing to Agent or any Lender (including all information
contained in the Schedules hereto or in the other Loan Documents) for purposes
of or in connection with this Agreement or the other Loan Documents, and all
other such factual information taken as a whole (other than forward-looking
information and projections and information of a general economic nature and
general information about Borrowers’ industry) hereafter furnished by or on
behalf of a Loan Party or its Subsidiaries in writing to Agent or any Lender
will be, true and accurate, in all material respects, on the date as of which
such information is dated or certified and not incomplete by omitting to state
any fact necessary to make such information (taken as a whole) not misleading in
any material respect at such time in light of the circumstances under which such
information was provided.  The Projections delivered to Agent on September 21,
2015 represent, and as of the date on which any other Projections are delivered
to Agent, such additional Projections represent, Borrowers’ good faith estimate,
on the date such Projections are delivered, of the Loan Parties’ and their
Subsidiaries’ future performance for the periods covered thereby based upon
assumptions believed by Borrowers to be reasonable at the time of the delivery
thereof to Agent (it being understood that such Projections are subject to
significant uncertainties and contingencies, many of which are beyond the
control of the Loan Parties and their Subsidiaries, and no assurances can be
given that such Projections will be realized, and although reflecting Borrowers’
good faith estimate, projections or forecasts based on methods and assumptions
which Borrowers believed to be reasonable at the time such Projections were
prepared, are not to be viewed as facts, and that actual results during the
period or periods covered by the Projections may differ materially from
projected or estimated results).

 

4.13                        Patriot Act.  To the extent applicable, each Loan
Party is in compliance, in all material respects, with the (a) Trading with the
Enemy Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto, and (b)
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism (USA Patriot Act

 

22

--------------------------------------------------------------------------------


 

of 2001) (the “Patriot Act”).  No part of the proceeds of the loans made
hereunder will be used by any Loan Party or any of their Affiliates, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

 

4.14                        Indebtedness.  Set forth on Schedule 4.14 is a true
and complete list of all Indebtedness of each Loan Party and each of its
Subsidiaries outstanding immediately prior to the Closing Date that is to remain
outstanding immediately after giving effect to the closing hereunder on the
Closing Date and such Schedule accurately sets forth the aggregate principal
amount of such Indebtedness as of the Closing Date.

 

4.15                        Payment of Taxes.  Except as otherwise permitted
under Section 5.5, all tax returns and reports of each Loan Party and its
Subsidiaries required to be filed by any of them have been timely filed, and all
taxes, assessments, fees and other governmental charges shown on such tax
returns to be due and payable and all assessments, fees and other governmental
charges upon a Loan Party and its Subsidiaries and upon their respective assets,
income, businesses and franchises that are due and payable have been paid when
due and payable.  Each Loan Party and each of its Subsidiaries have made
adequate provision in accordance with GAAP for all taxes not yet due and
payable.  No Borrower knows of any proposed tax assessment against a Loan Party
or any of its Subsidiaries that is not being actively contested by such Loan
Party or such Subsidiary diligently, in good faith, and by appropriate
proceedings; provided such reserves or other appropriate provisions, if any, as
shall be required in conformity with GAAP shall have been made or provided
therefor.

 

4.16                        Margin Stock.  No Loan Party nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying any
Margin Stock.  No part of the proceeds of the loans made to Borrowers will be
used to purchase or carry any Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any Margin Stock or for any purpose that
violates the provisions of Regulation T, U or X of the Board of Governors.

 

4.17                        Governmental Regulation.  No Loan Party nor any of
its Subsidiaries is subject to regulation under the Federal Power Act or the
Investment Company Act of 1940 or under any other federal or state statute or
regulation which may limit its ability to incur Indebtedness or which may
otherwise render all or any portion of the Obligations unenforceable.  No Loan
Party nor any of its Subsidiaries is a “registered investment company” or a
company “controlled” by a “registered investment company” or a “principal
underwriter” of a “registered investment company” as such terms are defined in
the Investment Company Act of 1940.

 

4.18                        OFAC.  No Loan Party nor any of its Subsidiaries nor
any director, officer, employee, agent or Affiliate of such Loan Party or such
Subsidiary is in violation of any of the country or list based economic and
trade sanctions administered and enforced by OFAC.  No Loan Party nor any of its
Subsidiaries (a) is a Sanctioned Person or a Sanctioned Entity, (b) has its
assets located in Sanctioned Entities, or (c) derives revenues from investments
in, or transactions with Sanctioned Persons or Sanctioned Entities.  No proceeds
of any loan made hereunder will be used, directly or indirectly, to fund any
operations in, finance any investments or activities in, or make any payments
to, a Sanctioned Person or a Sanctioned Entity.

 

4.19                        Employee and Labor Matters.  There is (i) no unfair
labor practice complaint pending or, to the knowledge of any Borrower,
threatened against any Borrower or its Subsidiaries before any Governmental
Authority and no grievance or arbitration proceeding pending or threatened
against any

 

23

--------------------------------------------------------------------------------


 

Borrower or its Subsidiaries which arises out of or under any collective
bargaining agreement and that could reasonably be expected to result in a
material liability, (ii) no strike, labor dispute, slowdown, stoppage or similar
action or grievance pending or threatened in writing against any Borrower or its
Subsidiaries that could reasonably be expected to result in a material
liability, or (iii) to the knowledge of any Borrower, no union representation
question existing with respect to the employees of any Borrower or its
Subsidiaries and no union organizing activity taking place with respect to any
of the employees of any Borrower or its Subsidiaries.  None of any Borrower or
its Subsidiaries has incurred any liability or obligation under the Worker
Adjustment and Retraining Notification Act or similar state law, which remains
unpaid or unsatisfied.  The hours worked and payments made to employees of each
Borrower and its Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable legal requirements, except to the extent
such violations could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.  All material payments due from
any Borrower or its Subsidiaries on account of wages and employee health and
welfare insurance and other benefits have been paid or accrued as a liability on
the books of Borrowers, except where the failure to do so could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

 

4.20                        Leases.  Each Loan Party and its Subsidiaries enjoy
peaceful and undisturbed possession under all leases material to their business
and to which they are parties or under which they are operating, and, subject to
Permitted Protests, all of such leases are valid and subsisting and no default
by the applicable Loan Party or its Subsidiaries exists under any of them.

 

4.21                        [Reserved].

 

4.22                        [Reserved].

 

4.23                        Location of Inventory and Farm Products.  Except as
set forth on Schedule 4.23 (as such Schedule may be updated pursuant to
Section 5.14), other than inventory and Farm Products having an aggregate value
of $500,000 or less (or such higher dollar amount as provided for in the ABL
Credit Agreement at any time during the term hereof), the inventory or Farm
Products of Borrowers and their Subsidiaries is not stored with a bailee,
warehouseman, or similar party and is located only at, or in-transit between,
the locations identified on Schedule 4.23 (as such Schedule may be updated
pursuant to Section 5.14).

 

4.24                        Inventory and Farm Products Records.  Each Loan
Party keeps correct and accurate records itemizing and describing the type,
quality, and quantity of its and its Subsidiaries’ inventory and Farm Products
and the book value thereof.

 

4.25                        [Reserved].

 

4.26                        Material Contracts.  Set forth on Schedule 4.26 (as
such Schedule may be updated from time to time in accordance herewith) is a list
reasonably identifying the Material Contracts of each Loan Party and its
Subsidiaries as of the Closing Date or the most recent date on which Borrowers
provided the Compliance Certificate pursuant to Section 5.1, as applicable;
provided, however, that Borrowers may amend Schedule 4.26 to add additional
Material Contracts so long as such amendment occurs by written notice to Agent
on the date that Borrowers provide the Compliance Certificate.  Except for
matters which, either individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, each Material Contract (other
than those that have expired at the end of their normal terms or have been
terminated by one or more parties thereto in accordance with their terms other
than as a result of a default thereunder) (a) is in full force and effect and is
binding upon and enforceable against the applicable Loan Party or its Subsidiary
and, to each Borrowers’ knowledge, after due inquiry, each other Person that is
a party thereto in accordance with its terms, (b) has not been otherwise amended
or

 

24

--------------------------------------------------------------------------------


 

modified (other than amendments or modifications permitted by Section 6.6(b)),
and (c) is not in default due to the action or inaction of the applicable Loan
Party or its Subsidiary.

 

4.27                        Food Security Act.  Borrowers have registered, as
contemplated by the Food Security Act, with the Secretary of State of each State
in which farm products purchased by any Borrower are produced and which has
established, or hereafter establishes, a central filing system (as defined in
the Food Security Act) as a buyer of farm products produced in such State (such
registrations, “FSA Registrations”) and each FSA Registration is in full force
and effect.

 

4.28                        Food Products Laws.  Borrowers are in compliance in
all material respects with all Food Products Notices delivered pursuant to Food
Products Laws.

 

4.29                        Food Security Laws.  Borrowers are in compliance in
all material respects with all Food Security Laws that are applicable to their
business, including the manufacture, storage, transportation, import, export,
sale and distribution of their products.

 

4.30                        Immaterial Subsidiaries No Immaterial Subsidiary
(a) owns any assets (other than assets of a de minimis nature), (b) has any
liabilities (other than liabilities of a de minimis nature), or (c) engages in
any business activity.

 

5.                                      AFFIRMATIVE COVENANTS.

 

Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations:

 

5.1                               Financial Statements, Reports, Certificates. 
Borrowers (a) will deliver to Agent, with copies to each Lender, each of the
financial statements, reports, and other items set forth on Schedule 5.1 no
later than the times specified therein, (b) agree that no Subsidiary of a Loan
Party will have a fiscal year different from that of Parent Borrower, (c) agree
to maintain a system of accounting that enables Borrowers to produce financial
statements in accordance with GAAP, and (d) agree that they will, and will cause
each other Loan Party to, (i) keep a reporting system that shows all additions,
sales, claims, returns, and allowances with respect to their and their
Subsidiaries’ sales, and (ii) maintain their billing systems and practices
substantially as in effect as of the Closing Date and as modified from time to
time as permitted under the ABL Credit Agreement.

 

5.2                               Reporting.  Borrowers (a) will deliver to
Agent (and if so requested by Agent, with copies for each Lender) each of the
reports set forth on Schedule 5.2 at the times specified therein, and (b) agree
to use commercially reasonable efforts in cooperation with Agent to facilitate
and implement a system of electronic collateral reporting in order to provide
electronic reporting of each of the items set forth on such Schedule.

 

5.3                               Existence.  Except as otherwise permitted
under Section 6.3 or Section 6.4, each Borrower will, and will cause each of its
Subsidiaries to, at all times preserve and keep in full force and effect such
Person’s valid existence and good standing in its jurisdiction of organization
and, except as could not reasonably be expected to result in a Material Adverse
Effect, good standing with respect to all other jurisdictions in which it is
qualified to do business and any rights, franchises, permits, licenses,
accreditations, authorizations, or other approvals material to their businesses.

 

5.4                               Maintenance of Properties.  Each Borrower
will, and will cause each of its Subsidiaries to, maintain and preserve all of
its assets that are necessary or useful in the proper conduct of its business

 

25

--------------------------------------------------------------------------------


 

in good working order and condition, ordinary wear, tear, casualty, and
condemnation and Permitted Dispositions excepted.

 

5.5                               Taxes.  Each Borrower will, and will cause
each of its Subsidiaries to, pay in full before delinquency or before the
expiration of any extension period all material governmental assessments and
taxes imposed, levied, or assessed against it, or any of its assets or in
respect of any of its income, businesses, or franchises, except to the extent
that the validity of such governmental assessment or tax is the subject of a
Permitted Protest.

 

5.6                               Insurance.  Each Borrower will, and will cause
each of its Subsidiaries to, at Borrowers’ expense, (a) maintain insurance
respecting each of each Borrower’s and its Subsidiaries’ assets wherever
located, covering liabilities, losses or damages as are customarily are insured
against by other Persons engaged in same or similar businesses and similarly
situated and located and (b) obtain flood insurance in such total amount as
Agent may from time to time reasonably require and in any event no less than the
amount required by Flood Insurance Laws, if at any time the area in which any
improvements located on any mortgaged property is designated a “flood hazard
area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency), and otherwise comply with the Flood
Insurance Laws.  All such policies of insurance shall be with financially sound
and reputable insurance companies acceptable to Agent and in such amounts as is
carried generally in accordance with sound business practice by companies in
similar businesses similarly situated and located and, in any event, in amount,
adequacy, and scope reasonably satisfactory to Agent (it being agreed that the
amount, adequacy, and scope of the policies of insurance of Borrowers in effect
as of the Closing Date are acceptable to Agent). Subject to the terms of the
Intercreditor Agreement, all property insurance policies covering the Collateral
are to be made payable to Agent for the benefit of Agent and the Lenders, as
their interests may appear, in case of loss, pursuant to a standard loss payable
endorsement with a standard noncontributory “lender” or “secured party” clause
and are to contain such other provisions as Agent may reasonably require to
fully protect the Lenders’ interest in the Collateral and to any payments to be
made under such policies.  All certificates of property and general liability
insurance are to be delivered to Agent, with the lender loss payable (but only
in respect of Collateral) and additional insured endorsements in favor of Agent
and shall provide for not less than 30 days (10 days in the case of non-payment)
prior written notice to Agent of the exercise of any right of cancellation.  If
any Borrower or its Subsidiaries fails to maintain such insurance, Agent may
arrange for such insurance, but at Borrowers’ expense and without any
responsibility on Agent’s part for obtaining the insurance, the solvency of the
insurance companies, the adequacy of the coverage, or the collection of claims. 
Borrowers shall give Agent prompt notice of any loss exceeding $500,000 covered
by their or their Subsidiaries’ casualty or business interruption insurance. 
Upon the occurrence and during the continuance of an Event of Default and
subject to the terms of the Intercreditor Agreement, Agent shall have the sole
right to file claims under any property and general liability insurance policies
in respect of the Collateral, to receive, receipt and give acquittance for any
payments that may be payable thereunder, and to execute any and all
endorsements, receipts, releases, assignments, reassignments or other documents
that may be necessary to effect the collection, compromise or settlement of any
claims under any such insurance policies.

 

5.7                               Inspection.

 

(a)                                 Each Borrower will, and will cause each of
its Subsidiaries to, permit Agent, any Lender, and each of their respective duly
authorized representatives or agents to visit any of its properties and inspect
any of its assets or books and records, to examine and make copies of its books
and records, and to discuss its affairs, finances, and accounts with, and to be
advised as to the same by, its officers and employees (provided an authorized
representative of a Borrower shall be allowed to be present) at such reasonable
times and intervals as Agent or any Lender, as applicable, may designate and, so
long as no

 

26

--------------------------------------------------------------------------------


 

Default or Event of Default has occurred and is continuing, with reasonable
prior notice to Borrowers and during regular business hours.

 

(b)                                 Each Borrower will, and will cause each of
its Subsidiaries to, permit Agent and each of its duly authorized
representatives or agents to conduct appraisals and valuations at such
reasonable times and intervals as Agent may designate.  So long as no Default or
Event of Default has occurred and is continuing, Agent agrees to provide
Borrowers with a copy of the report for any such valuation upon request by
Borrowers so long as (i) such report exists, (ii) the third person employed by
Agent to perform such valuation consents to such disclosure, and (iii) Borrowers
execute and deliver to Agent a non-reliance letter reasonably satisfactory to
Agent.

 

5.8                               Compliance with Laws.  Each Borrower will, and
will cause each of its Subsidiaries to, comply with the requirements of all
applicable laws, rules, regulations, and orders of any Governmental Authority
(including all Food Security Laws, Food Products Laws and ERISA), other than
laws, rules, regulations, and orders the non-compliance with which, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

 

5.9                               Environmental.  Each Borrower will, and will
cause each of its Subsidiaries to,

 

(a)                                 Keep any property either owned or operated
by any Borrower or its Subsidiaries free of any Environmental Liens or post
bonds or other financial assurances sufficient to satisfy the obligations or
liability evidenced by such Environmental Liens,

 

(b)                                 Comply, in all material respects, with
Environmental Laws and provide to Agent documentation of such compliance which
Agent reasonably requests in writing,

 

(c)                                  Promptly notify Agent of any release of
which any Borrower has knowledge of a Hazardous Material in any reportable
quantity from or onto property owned or operated by any Borrower or its
Subsidiaries and take any Remedial Actions required to abate said release or
otherwise to come into compliance, in all material respects, with applicable
Environmental Law, and

 

(d)                                 Promptly, but in any event within 5 Business
Days of its receipt thereof, provide Agent with written notice of any of the
following:  (i) notice that an Environmental Lien has been filed against any of
the real or personal property of a Borrower or its Subsidiaries,
(ii) commencement of any Environmental Action or written notice that an
Environmental Action will be filed against a Borrower or its Subsidiaries, and
(iii) written notice of a violation, citation, or other administrative order
from a Governmental Authority.

 

5.10                        Disclosure Updates.  Each Borrower will, promptly
and in no event later than 5 Business Days after obtaining knowledge thereof,
notify Agent if any written information, exhibit, or report furnished to Agent
or the Lenders contained, at the time it was furnished, any untrue statement of
a material fact or omitted to state any material fact necessary to make the
statements contained therein not misleading in light of the circumstances in
which made.  The foregoing to the contrary notwithstanding, any notification
pursuant to the foregoing provision will not cure or remedy the effect of the
prior untrue statement of a material fact or omission of any material fact nor
shall any such notification have the effect of amending or modifying this
Agreement or any of the Schedules hereto.

 

5.11                        Formation of Subsidiaries.  Each Borrower will, at
the time that any Loan Party forms any direct or indirect Subsidiary or acquires
any direct or indirect Subsidiary after the Closing Date, within 10 days of such
formation or acquisition (or such later date as permitted by Agent in its sole
discretion) (a) cause such new Subsidiary to provide to Agent a joinder to the
Guaranty and Security

 

27

--------------------------------------------------------------------------------


 

Agreement, together with such other security agreements (including mortgages
with respect to any Real Property owned in fee of such new Subsidiary with a
fair market value greater than $1,000,000), as well as appropriate financing
statements (and with respect to all property subject to a mortgage, fixture
filings), all in form and substance reasonably satisfactory to Agent (including
being sufficient to grant Agent a first priority Lien (subject to Permitted
Liens) in and to the assets of such newly formed or acquired Subsidiary);
provided, that the joinder to the Guaranty and Security Agreement, and such
other security agreements shall not be required to be provided to Agent with
respect to any Subsidiary of any Borrower that is a CFC, (b) provide, or cause
the applicable Loan Party to provide, to Agent a pledge agreement (or an
addendum to the Guaranty and Security Agreement) and appropriate certificates
and powers or financing statements, pledging all of the direct or beneficial
ownership interest in such new Subsidiary in form and substance reasonably
satisfactory to Agent; provided, that only 65% of the total outstanding voting
Equity Interests of any first tier Subsidiary of a Borrower that is a CFC (and
none of the Equity Interests of any Subsidiary of such CFC) shall be required to
be pledged (which pledge, if reasonably requested by Agent, shall be governed by
the laws of the jurisdiction of such Subsidiary), and (c) provide to Agent all
other documentation, including one or more opinions of counsel reasonably
satisfactory to Agent, which, in its opinion, is appropriate with respect to the
execution and delivery of the applicable documentation referred to above
(including policies of title insurance, surveys or other documentation with
respect to all Real Property owned in fee and subject to a mortgage, including
flood insurance).  Any document, agreement, or instrument executed or issued
pursuant to this Section 5.11 shall constitute a Loan Document.  To the extent
any item of property that is not Collateral on the Closing Date, is subsequently
included in the definition of Collateral, then Agent and Lenders shall request
and receive such documents, agreements and instruments as they reasonably
request in order to include such items of property in Collateral.

 

5.12                        Further Assurances.  Subject to the requirements set
forth in Schedule 5.12, each Borrower will, and will cause each of the other
Loan Parties to, at any time upon the reasonable request of Agent, execute or
deliver to Agent any and all financing statements, fixture filings, security
agreements, pledges, assignments, mortgages, deeds of trust, opinions of
counsel, title policies, surveys, evidence of flood insurance and all other
documents (the “Additional Documents”) that Agent may reasonably request in form
and substance reasonably satisfactory to Agent, to create, perfect, and continue
perfected or to better perfect Agent’s Liens in all of the assets of each
Borrower and its Subsidiaries (whether now owned or hereafter arising or
acquired, tangible or intangible, real or personal), to create and perfect Liens
in favor of Agent in any Real Property acquired by any Borrower or any other
Loan Party with a fair market value in excess of $1,000,000 and in order to
fully consummate all of the transactions contemplated hereby and under the other
Loan Documents; provided that the foregoing shall not apply to any Subsidiary of
a Borrower that is a CFC.  To the maximum extent permitted by applicable law, if
any Borrower or any other Loan Party refuses or fails to execute or deliver any
reasonably requested Additional Documents within a reasonable period of time
following the request to do so, each Borrower and each other Loan Party hereby
authorizes Agent to execute any such Additional Documents in the applicable Loan
Party’s name and authorizes Agent to file such executed Additional Documents in
any appropriate filing office.  In furtherance of, and not in limitation of, the
foregoing, each Loan Party shall take such actions as Agent may reasonably
request from time to time to ensure that the Obligations are guaranteed by the
Guarantors and are secured by substantially all of the assets of each Borrower
and its Subsidiaries, including all of the outstanding capital Equity Interests
of each direct and indirect subsidiary of Parent Borrower (subject to exceptions
and limitations contained in the Loan Documents with respect to CFCs).  To the
extent any item of property that is not Collateral on the Closing Date, is
subsequently included in the definition of Collateral, then Agent and Lenders
shall request and receive such documents, agreements and instruments as they
reasonably request in order to include such items of property in Collateral.

 

28

--------------------------------------------------------------------------------


 

5.13                        Lender Meetings.  Borrowers will, within 90 days
after the close of each fiscal year of Parent Borrower, at the request of Agent
or of the Required Lenders and upon reasonable prior notice, hold a meeting (at
a mutually agreeable location and time or, at the option of Agent, by conference
call) with all Lenders who choose to attend such meeting at which meeting shall
be reviewed the financial results of the previous fiscal year and the financial
condition of Borrowers and their Subsidiaries and the projections presented for
the current fiscal year of Parent Borrower.

 

5.14                        Location of Inventory and Farm Products.  Each
Borrower will, and will cause each of its Subsidiaries to, keep its inventory
and Farm Products only at the locations identified on Schedule 4.23 (other than
inventory or Farm Products having an aggregate value of $500,000 or less (or
such higher dollar amount as provided for in the ABL Credit Agreement at any
time during the term hereof) and are not stored with a bailee, warehouseman, or
similar party (other than in accordance with Section 6.13) and is located only
at, or in-transit between in the ordinary course of business, the locations
identified in Schedule 4.23) and their chief executive offices only at the
locations identified on Schedule 4.23); provided, that Borrowers may amend
Schedule 4.23 so long as such amendment occurs by written notice to Agent not
less than 10 days prior to the date on which such inventory and Farm Products
are moved to such new location or such chief executive office is relocated and
so long as such new location is within the United States or Canada; provided,
however, that inventory of a CFC may be located outside the United States.

 

5.15                        [Reserved].

 

5.16                        Food Security Act.  Borrowers will maintain their
FSA Registrations where applicable and will cooperate fully with Agent in its
efforts to obtain and analyze any information with respect to filings of
“effective financing statements” or notices to Borrowers under the Food Security
Act.  Borrowers will issue joint checks to growers or suppliers and their
respective secured parties or otherwise obtain a release of such secured party’s
Lien in accordance with the Food Security Act.

 

5.17                        Food Products Laws.

 

(a)                                 So long as Borrowers or any of their
Subsidiaries purchase agricultural products from Food Products Sellers,
Borrowers shall monitor the receipt of notices of Liens and/or trusts on their
assets under any Food Products Law and provide prompt written notice thereof to
Agent upon receipt thereof.

 

(b)                                 [reserved].

 

(c)                                  Borrowers and their Subsidiaries shall
comply at all times with all existing and future Food Products Notices during
their period of effectiveness under any Food Products Law, including directions
to make payments to the Food Products Sellers by issuing payment instruments
directly to the secured party with respect to any assets of the Food Products
Sellers or jointly payable to the Food Products Sellers and any secured party
with respect to the assets of such Food Products Sellers, as specified in the
Food Products Notice, so as to terminate or release the Lien on any Food
Products maintained by such Food Products Sellers or any secured party with
respect to the assets of such Food Products Sellers under any Food Products Law.

 

(d)                                 In the event any Borrower or any of its
Subsidiaries receives a Food Products Notice, such Person shall pay the related
invoice within the payment terms specified therein and notify Agent of such
receipt; provided, however, that such invoice may remain unpaid if, and only so
long as (A) appropriate legal or administrative action has been commenced in
good faith and is being diligently pursued or defended by such Person,
(B) adequate reserves with respect to such contest are maintained on

 

29

--------------------------------------------------------------------------------


 

the books of such Loan Party, in accordance with GAAP, (C) such Person shall
promptly pay or discharge such contested invoice and all additional charges,
interest, penalties, and expenses, if any, and shall deliver to Agent evidence
reasonably acceptable to Agent of such payment, if such contest is terminated or
discontinued adversely to such Person or the conditions set forth in this
Section 5.17(d) are no longer met, and (D) Agent has not advised such Person in
writing that it reasonably believes that nonpayment thereof could reasonably be
expected to have or result in a Material Adverse Effect.

 

5.18                        Material Contracts.  Contemporaneously with the
delivery of each Compliance Certificate pursuant to Section 5.1 in respect of
any calendar month, each Borrower will provide Agent with copies of (a) each
Material Contract entered into since the delivery of the previous Compliance
Certificate, and (b) each material amendment or modification of any Material
Contract entered into since the delivery of the previous Compliance Certificate.

 

5.20                        Compliance with ERISA and the IRC. In addition to
and without limiting the generality of Section 5.8, (a) comply in all material
respects with applicable provisions of ERISA and the IRC with respect to all
Benefit Plans, (b) without the prior written consent of Agent and the Required
Lenders, not take any action or fail to take action the result of which could
result in a Loan Party or ERISA Affiliate incurring a material liability to the
PBGC or to a multiemployer plan (as defined in Section 4001(a)(3) of
ERISA)(other than to pay contributions or premiums payable in the ordinary
course), (c) allow any facts or circumstances to exist with respect to one or
more Benefit Plans that, in the aggregate, reasonably could be expected to
result in a Material Adverse Effect, (d) not participate in any prohibited
transaction that could result in other than a de minimis civil penalty excise
tax, fiduciary liability or correction obligation under ERISA or the IRC,
(e) operate each Benefit Plan in such a manner that will not incur any material
tax liability under the IRC (including Section 4980B of the IRC), and
(e) furnish to Agent upon Agent’s written request such additional information
about any Benefit Plan for which any Loan Party or ERISA Affiliate could
reasonably expect to incur any material liability.  With respect to each Pension
Plan (other than a Multiemployer Plan) except as could not reasonably be
expected to result in liability to the Loan Parties, the Loan Parties and the
ERISA Affiliates shall (i) satisfy in full and in a timely manner, without
incurring any late payment or underpayment charge or penalty and without giving
rise to any Lien, all of the contribution and funding requirements of the IRC
and of ERISA, and (ii) pay, or cause to be paid, to the PBGC in a timely manner,
without incurring any late payment or underpayment charge or penalty, all
premiums required pursuant to ERISA.

 

5.21                        Flood Hazard Insurance.With respect to each parcel
of Real Property subject to a Mortgage, Agent has received (a) such flood hazard
certifications, notices and confirmations thereof, and effective flood hazard
insurance policies as are described in Schedule 5.12 (after giving effect to any
extension of time in Schedule 3.6) with respect to Real Property collateral,
(b) all flood hazard insurance policies required hereunder shall remain in full
force and effect, and the premiums thereon shall be paid in full at all times,
and (c) except as Borrowers have previously given written notice thereof to
Agent, there has been no redesignation of any real property into or out of a
special flood hazard area.

 

6.                                      NEGATIVE COVENANTS.

 

Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations:

 

6.1                               Indebtedness.  Each Borrower will not, and
will not permit any of its Subsidiaries to create, incur, assume, suffer to
exist, guarantee, or otherwise become or remain, directly or indirectly, liable
with respect to any Indebtedness, except for Permitted Indebtedness.

 

30

--------------------------------------------------------------------------------


 

6.2                               Liens.  Each Borrower will not, and will not
permit any of its Subsidiaries to create, incur, assume, or suffer to exist,
directly or indirectly, any Lien on or with respect to any of its assets, of any
kind, whether now owned or hereafter acquired, or any income or profits
therefrom, except for Permitted Liens.

 

6.3                               Restrictions on Fundamental Changes.  Each
Borrower will not, and will not permit any of its Subsidiaries to,

 

(a)                                 other than in order to consummate a
Permitted Acquisition, enter into any merger, consolidation, reorganization, or
recapitalization, or reclassify its Equity Interests, except for (i) any merger
between Loan Parties, provided, that a Borrower must be the surviving entity of
any such merger to which it is a party (and in case of any merger between Parent
Borrower and any other Borrower, Parent Borrower must be the surviving entity of
any such merger), (ii) any merger between a Loan Party and a Subsidiary of such
Loan Party that is not a Loan Party so long as such Loan Party is the surviving
entity of any such merger, and (iii) any merger between Subsidiaries of any
Borrower, in each case that are not Loan Parties,

 

(b)                                 liquidate, wind up, or dissolve itself (or
suffer any liquidation or dissolution), except for (i) the liquidation or
dissolution of non-operating Subsidiaries of any Borrower with nominal assets
and nominal liabilities, (ii) the liquidation or dissolution of a Loan Party
(other than any Borrower) or any of its wholly-owned Subsidiaries so long as all
of the assets (including any interest in any Equity Interests) of such
liquidating or dissolving Loan Party or Subsidiary are transferred to a Loan
Party that is not liquidating or dissolving, or (iii) the liquidation or
dissolution of a Subsidiary of any Borrower that is not a Loan Party so long as
all of the assets of such liquidating or dissolving Subsidiary are transferred
to a Subsidiary of a Borrower that is not liquidating or dissolving and the
Equity Interests of which (or any portion thereof) is subject to a Lien in favor
of Agent, or

 

(c)                                  suspend or cease operating a substantial
portion of its or their business, except as permitted pursuant to clauses (a) or
(b) above or in connection with a transaction permitted under Section 6.4.

 

6.4                               Disposal of Assets.  Other than Permitted
Dispositions or transactions expressly permitted by Sections 6.3 or 6.9, each
Borrower will not, and will not permit any of its Subsidiaries to convey, sell,
lease (including sale/leaseback transactions), license, assign, transfer, or
otherwise dispose of (or enter into an agreement to convey, sell, lease
(including sale/leaseback transactions), license, assign, transfer, or otherwise
dispose of) any of its or their assets.

 

6.5                               Nature of Business.  Each Borrower will not,
and will not permit any of its Subsidiaries to make any change in the nature of
its or their business as described in Schedule 6.5 or acquire any properties or
assets that are not reasonably related to the conduct of such business
activities; provided, that the foregoing shall not prevent any Borrower and its
Subsidiaries from engaging in any business that is reasonably related or
ancillary to its or their business.

 

6.6                               Prepayments and Amendments.  Each Borrower
will not, and will not permit any of its Subsidiaries to,

 

(a)                                 Except in connection with Refinancing
Indebtedness permitted by Section 6.1; provided that any Refinancing
Indebtedness of the ABL Credit Agreement shall be subject to the terms of the
Intercreditor Agreement and shall not have a maturity date prior to the maturity
date of (or have shorter weighted average life to maturity than) the ABL Credit
Agreement on the Closing Date,

 

31

--------------------------------------------------------------------------------


 

(i)                                     mandatorily or optionally prepay,
redeem, defease, purchase, or otherwise acquire any Indebtedness of any Borrower
or its Subsidiaries, other than (A) the Obligations in accordance with this
Agreement, (B) Permitted Intercompany Advances, (C) subject to the terms of the
Intercreditor Agreement, (i) payments, repayments and reborrowings under the ABL
Credit Agreement (and other Loan Documents (as defined in the ABL Credit
Agreement)) of ABL Obligations, including reimbursement obligations with respect
to Letters of Credit (as defined in the ABL Credit Agreement) and repayment of
Hedge Obligations (as defined in the ABL Credit Agreement) and/or (ii) any other
voluntary or mandatory prepayments under the terms of the ABL Credit Agreement
and the other ABL Documents as in effect on the Closing Date and as amended or
restated during the term hereof in accordance with the Intercreditor Agreement
including any payments of the ABL Obligations from ABL Priority Collateral or
proceeds thereof, or (D) payment or prepayment of other secured Indebtedness
(other than ABL Obligations) that becomes due as a result of the sale or
transfer of, or casualty or condemnation event with respect to, the property or
assets securing such Indebtedness if (in the case of a sale or transfer) such
sale or transfer is permitted hereunder and such Indebtedness is repaid on or
prior to three (3) Business Days after the receipt of proceeds therefrom, or

 

(ii)                                  make any payment on account of
Indebtedness that has been contractually subordinated in right of payment or
security to the Obligations if such payment is not permitted at such time under
the subordination terms and conditions.

 

(b)                                 Directly or indirectly, amend, modify, or
change any of the terms or provisions of

 

(i)                                     any agreement, instrument, document,
indenture, or other writing evidencing or concerning Permitted Indebtedness
other than (A) the Obligations in accordance with this Agreement, (B) Permitted
Intercompany Advances, (C) Indebtedness permitted under clauses (c), (h),
(j) and (k) of the definition of Permitted Indebtedness and (D) the ABL
Documents in accordance with the terms of the Intercreditor Agreement,

 

(ii)                                  (A) any Food Product Grower Arrangement
except to the extent that such amendment, modification, or change could not,
individually or in the aggregate, reasonably be expected to be materially
adverse to the interest of any Loan Party or the Lenders or (B) any other
Material Contract (other than any Food Product Grower Arrangement) except to the
extent that such amendment, modification, or change could not, individually or
in the aggregate, reasonably be expected to have or result in a Material Adverse
Effect (for the avoidance of doubt, Borrowers may terminate agreements with
Seattle’s Best Coffee LLC and Miles Willard Technologies, LLP), or

 

(iii)                               the Governing Documents of any Loan Party or
any of its Subsidiaries if the effect thereof, either individually or in the
aggregate, could reasonably be expected to be materially adverse to the
interests of the Lenders.

 

6.7                               Restricted Payments.  Each Borrower will not,
and will not permit any of its Subsidiaries to make any Restricted Payment;
provided, that, so long as it is permitted by law, and so long as no Default or
Event of Default shall have occurred and be continuing or would result
therefrom,

 

(a)                                 Parent Borrower may make distributions to
former employees, officers, or directors of Parent Borrower (or any spouses,
ex-spouses, or estates of any of the foregoing) on account of redemptions of
Equity Interests of Parent Borrower held by such Persons, provided, that the
aggregate amount of such Restricted Payments made by Parent Borrower during the
term of this Agreement plus the amount of Indebtedness outstanding under clause
(l) of the definition of Permitted Indebtedness, does not exceed $750,000 in the
aggregate, and

 

32

--------------------------------------------------------------------------------


 

(b)                                 Parent Borrower may make distributions to
former employees, officers, or directors of Parent Borrower (or any spouses,
ex-spouses, or estates of any of the foregoing), solely in the form of
forgiveness of Indebtedness of such Persons owing to Parent Borrower on account
of repurchases of the Equity Interests of Parent Borrower held by such Persons;
provided that such Indebtedness being forgiven was incurred by such Persons
solely to acquire Equity Interests of Parent Borrower.

 

6.8                               Accounting Methods.  Each Borrower will not,
and will not permit any of its Subsidiaries to modify or change its fiscal year
(other than upon 30-days’ prior written notice to Agent and subject to providing
Agent with reasonably requested documents, including financial statements
(including any stub year financials)) or its method of accounting (other than as
may be required to conform to GAAP).

 

6.9                               Investments.  Each Borrower will not, and will
not permit any of its Subsidiaries to, directly or indirectly, make or acquire
any Investment or incur any liabilities (including contingent obligations) for
or in connection with any Investment except for Permitted Investments.

 

6.10                        Transactions with Affiliates.  Each Borrower will
not, and will not permit any of its Subsidiaries to, directly or indirectly,
enter into or permit to exist any transaction with any Affiliate of any Borrower
or any of its Subsidiaries except for :

 

(a)                                 transactions (other than the payment of
management, consulting, monitoring, or advisory fees) between such Borrower or
its Subsidiaries, on the one hand, and any Affiliate of such Borrower or its
Subsidiaries, on the other hand, so long as such transactions (i) are fully
disclosed to Agent prior to the consummation thereof, if they involve one or
more payments by such Borrower or its Subsidiaries in excess of $1,000,000 for
any single transaction or series of related transactions, and (ii) are no less
favorable, taken as a whole, to such Borrower or its Subsidiaries, as
applicable, than would be obtained in an arm’s length transaction with a
non-Affiliate,

 

(b)                                 so long as it has been approved by such
Borrower’s or its applicable Subsidiary’s Board of Directors (or comparable
governing body) in accordance with applicable law, any indemnity provided for
the benefit of directors (or comparable managers) of such Borrower or its
applicable Subsidiary,

 

(c)                                  so long as it has been approved by such
Borrower’s or its applicable Subsidiary’s Board of Directors (or comparable
governing body) in accordance with applicable law, the payment of reasonable
compensation, severance, or employee benefit arrangements to employees,
officers, and outside directors of such Borrower and its Subsidiaries in the
ordinary course of business and consistent with industry practice, and

 

(d)                                 transactions permitted by Section 6.3 or
Section 6.7, or any Permitted Intercompany Advance.

 

6.11                        Use of Proceeds.  Each Borrower will not, and will
not permit any of its Subsidiaries to use the proceeds of any loan made
hereunder for any purpose other than (a) on the Closing Date, (i) to repay, in
full, the outstanding principal, accrued interest, and accrued fees and expenses
owing under or in connection with the Existing Credit Facility, and (ii) to pay
the fees, costs, and expenses incurred in connection with this Agreement, the
other Loan Documents, and the transactions contemplated hereby and thereby, in
each case, as set forth in the Funds Flow Agreement, and (b) thereafter,
consistent with the terms and conditions hereof, for their lawful and permitted
purposes (including that no part of the proceeds of the loans made to Borrowers
will be used to purchase or carry any such Margin Stock or to

 

33

--------------------------------------------------------------------------------


 

extend credit to others for the purpose of purchasing or carrying any such
Margin Stock or for any purpose that violates the provisions of Regulation T, U
or X of the Board of Governors).

 

6.12                        Limitation on Issuance of Equity Interests.  Except
for the issuance or sale of Qualified Equity Interests by Parent Borrower, each
Borrower will not, and will not permit any of its Subsidiaries to issue or sell
or enter into any agreement or arrangement for the issuance or sale of any of
its Equity Interests.

 

6.13                        Inventory and Farm Products with Bailees.  Each
Borrower will not, and will not permit any of its Subsidiaries that is a Loan
Party to store its inventory and Farm Products at any time with a bailee,
warehouseman, or similar party, unless, in each case, it has complied with the
requirements set forth in Section 6.13 of the ABL Credit Agreement as in effect
on the Closing Date and amended and restated during the term hereof in
accordance with the Intercreditor Agreement.

 

6.14                        Restrictive Agreements.  Each Borrower will not, and
will not permit any of its Subsidiaries to, directly or indirectly, enter into,
incur or permit to exist any agreement that prohibits, restricts or imposes any
condition upon (a) the ability of Parent Borrower or any Subsidiary to create,
incur or permit any Lien upon any of its assets or properties, whether now owned
or hereafter acquired, or (b) the ability of any Subsidiary to pay dividends or
other distributions with respect to its Equity Interests, to make or repay loans
or advances to Parent Borrower or any other Subsidiary, to guarantee the
Obligations of Borrowers or any other Subsidiary or to transfer any of its
property or assets to Parent Borrower or any Subsidiary of Parent Borrower;
provided that the foregoing shall not apply to restrictions or conditions
imposed by law, by this Agreement, any other Loan Document (including the
Intercreditor Agreement), or the ABL Documents in effect on the date hereof or,
so long as such restrictions or conditions are no more onerous than those
imposed under this Agreement or any other Loan Documents.

 

6.15                        Hedge Agreements.  Each Borrower will not, and will
not permit any of its Subsidiaries to, enter into any Hedge Agreements, other
than Hedge Agreements entered into in the ordinary course of business to hedge
or mitigate risks to which any Borrower or any Subsidiary thereof is exposed in
the conduct of its business or the management of its liabilities.

 

6.16                        Bank Products.  Excluding Wells Fargo and excluding
the accounts held at U.S. Bank National Association as of the Closing Date, the
Loan Parties will not maintain depository relationships with other financial
institutions such that the aggregate cash and other property deposited in all
such accounts with all such institutions exceeds $250,000 for more than five
(5) business days.

 

6.17                        Compliance with Governmental Regulations.

 

(a)                                 The Borrowers will not, and will not permit
any of their Subsidiaries to, (i) be or become subject at any time to any law,
regulation or list of any Governmental Authority of the United States
(including, without limitation, the OFAC list) that prohibits or limits the
Lenders or the Agent from making any advance or extension of credit to the
Borrowers or from otherwise conducting business with the Loan Parties, or
(b) fail to provide documentary and other evidence of the identity of the Loan
Parties as may be requested by the Lenders or the Agent at any time to enable
the Lenders or the Agent to verify the identity of the Loan Parties or to comply
with any applicable law or regulation, including, without limitation,
Section 326 of the Patriot Act at 31 U.S.C. Section 5318.

 

(b)                                 The Borrowers will not, and will not permit
any of their Subsidiary to, use any Loan or the proceeds of any Loan, or lend,
contribute or otherwise make available any Loan or the proceeds of any Loan to
any Sanctioned Person, to fund any activities of or business with any Sanctioned
Person or in any Sanctioned Country, or in any other manner that will result in
a violation by any Person

 

34

--------------------------------------------------------------------------------


 

(including any Person participating in the transaction, whether as Agent, any
Lender or otherwise) of Sanctions.

 

(c)                                  The Borrower will not, and will not permit
any Subsidiary to, use any Loan or the proceeds therefrom for any purpose that
would violate the Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010
and any similar anti-corruption legislation or laws in any other jurisdiction.

 

6.18                        Employee Benefits.

 

(a)                                 Terminate, or permit any ERISA Affiliate to
terminate, any Pension Plan in a manner, or take any other action with respect
to any Plan, which could reasonably be expected to result in any liability of
any Loan Party or ERISA Affiliate to the PBGC.

 

(b)                                 Fail to make, or permit any ERISA Affiliate
to fail to make, full payment when due of all amounts which, under the
provisions of any Benefit Plan, agreement relating thereto or applicable Law,
any Loan Party or ERISA Affiliate is required to pay if such failure could
reasonably be expected to have a Material Adverse Effect.

 

(c)                                  Permit to exist, or allow any ERISA
Affiliate to permit to exist, any accumulated funding deficiency within the
meaning of section 302 of ERISA or section 412 of the Code, whether or not
waived, with respect to any Plan which exceeds $50,000 with respect to all
Pension Plans in the aggregate.

 

(d)                                 Acquire, or permit any ERISA Affiliate to
acquire, an interest in any Person that causes such Person to become an ERISA
Affiliate with respect to a Loan Party or with respect to any ERISA Affiliate if
such Person sponsors, maintains or contributes to, or at any time in the
six-year period preceding such acquisition has sponsored, maintained, or
contributed to, (i) any Pension or (ii) any Multiemployer Plan.

 

(e)                                  Contribute to or assume an obligation to
contribute to, or permit any ERISA Affiliate to contribute to or assume an
obligation to contribute to, any Multiemployer Plan not set forth on Schedule
4.10.

 

(f)                                   Amend, or permit any ERISA Affiliate to
amend, a Pension Plan resulting in a material increase in current liability such
that a Loan Party or ERISA Affiliate is required to provide security to such
Plan under the IRC.

 

6.19                        Immaterial Subsidiaries.  Borrowers will not permit
any Immaterial Subsidiary to (a) own any assets (other than assets of a de
minimis nature), (b) have any liabilities (other than liabilities of a de
minimis nature), or (c) engage in any business activity.

 

7.                                      FINANCIAL COVENANTS.

 

Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations:

 

7.1                               Fixed Charge Coverage Ratio.  Commencing with
the first fiscal quarter of 2016, Borrowers will have a Fixed Charge Coverage
Ratio, measured at the end of each fiscal quarter for the four (4) quarters then
ended, of at least 1.1:1.0.

 

35

--------------------------------------------------------------------------------


 

7.2                               Total Leverage Ratio.  Borrowers will have a
Total Leverage Ratio, measured at the end of each fiscal quarter during the
period below, of not more than the ratio set forth opposite such date below:

 

Fiscal Quarters Ending

 

Ratio

 

March 26, 2016 through September 24, 2016

 

5.00:1.00

 

September 25, 2016 through December 31, 2016

 

4.75:1.00

 

January 1, 2017 through April 1, 2017

 

4.50:1.00

 

April 2, 2017 through July 1, 2017

 

4.25:1.00

 

July 2, 2017 through September 30, 2017

 

4.00:1.00

 

October 1, 2017 through March 31, 2018

 

3.75:1.00

 

April 1, 2018 and thereafter

 

3.50:1.00

 

 

8.                                      EVENTS OF DEFAULT.

 

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

 

8.1                               Payments.  If Borrowers fail to pay when due
and payable, or when declared due and payable, (a) all or any portion of the
Obligations consisting of interest, fees, or charges due the Lender Group,
reimbursement of Lender Group Expenses, or other amounts (other than any portion
thereof constituting principal) constituting Obligations (including any portion
thereof that accrues after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), and such failure continues for a period of 3
Business Days or (b) all or any portion of the principal of the Loans;

 

8.2                               Covenants.  If any Loan Party or any of its
Subsidiaries:

 

(a)                                 fails to perform or observe any covenant or
other agreement contained in any of (i) Sections 5.1, 5.2, 5.3 (solely if any
Borrower is not in good standing in its jurisdiction of organization), 5.6, 5.7
(solely if any Borrower refuses to allow Agent or its representatives or agents
to visit any Borrower’s properties, inspect its assets or books or records,
examine and make copies of its books and records, or discuss Borrowers’ affairs,
finances, and accounts with officers and employees of any

 

36

--------------------------------------------------------------------------------


 

Borrower), 5.10, 5.11, 5.13, or 5.14, 5.16, 5.17 and 5.20 of this Agreement,
(ii) Section 6 of this Agreement, (iii) Section 7 of this Agreement, or
(iv) Section 7 of the Guaranty and Security Agreement;

 

(b)                                 fails to perform or observe any covenant or
other agreement contained in any of Sections 5.3, (other than if any Borrower is
not in good standing in its jurisdiction of organizations), 5.4, 5.5, 5.8, 5.12,
5.18 and 5.21 of this Agreement and such failure continues for a period of 10
days (or, for a period of 3 days in the case of Section 5.18) after the earlier
of (i) the date on which such failure shall first become known to any officer of
any Borrower or (ii) the date on which written notice thereof is given to
Borrowers by Agent; or

 

(c)                                  fails to perform or observe any covenant or
other agreement contained in this Agreement, or in any of the other Loan
Documents, in each case, other than any such covenant or agreement that is the
subject of another provision of this Section 8 (in which event such other
provision of this Section 8 shall govern), and such failure continues for a
period of 30 days after the earlier of (i) the date on which such failure shall
first become known to any officer of any Borrower or (ii) the date on which
written notice thereof is given to Borrowers by Agent;

 

8.3                               Judgments.  If one or more judgments, orders,
or awards for the payment of money involving an aggregate amount of $500,000, or
more (except to the extent fully covered (other than to the extent of customary
deductibles) by insurance pursuant to which the insurer has not denied coverage)
is entered or filed against a Loan Party or any of its Subsidiaries, or with
respect to any of their respective assets, and either (a) there is a period of
30 consecutive days at any time after the entry of any such judgment, order, or
award during which (i) the same is not discharged, satisfied, vacated, or bonded
pending appeal, or (ii) a stay of enforcement thereof is not in effect, or
(b) enforcement proceedings are commenced upon such judgment, order, or award;

 

8.4                               Voluntary Bankruptcy, etc.  If an Insolvency
Proceeding is commenced by a Loan Party or any of its Subsidiaries;

 

8.5                               Involuntary Bankruptcy, etc.  If an Insolvency
Proceeding is commenced against a Loan Party or any of its Subsidiaries (other
than any Immaterial Subsidiary) and any of the following events occur: (a) such
Loan Party or such Subsidiary (other than any Immaterial Subsidiary) consents to
the institution of such Insolvency Proceeding against it, (b) the petition
commencing the Insolvency Proceeding is not timely controverted, (c) the
petition commencing the Insolvency Proceeding is not dismissed within 60
calendar days of the date of the filing thereof, (d) an interim trustee is
appointed to take possession of all or any substantial portion of the properties
or assets of, or to operate all or any substantial portion of the business of,
such Loan Party or its Subsidiary (other than any Immaterial Subsidiary), or
(e) an order for relief shall have been issued or entered therein;

 

8.6                               Default Under Other Agreements.  If there is a
default under the ABL Credit Agreement or in one or more other agreements to
which a Loan Party or any of its Subsidiaries is a party with one or more third
Persons relative to a Loan Party’s or any of its Subsidiaries’ Indebtedness
involving an aggregate amount of $750,000 or more, and such default (a) occurs
at the final maturity of the obligations thereunder, or (b) results in a right
by such third Person, irrespective of whether exercised, to accelerate the
maturity of such Loan Party’s or its Subsidiary’s obligations thereunder;

 

8.7                               Representations, etc.  If any warranty,
representation, certificate, statement, or Record made herein or in any other
Loan Document or delivered in writing to Agent or any Lender in connection with
this Agreement or any other Loan Document proves to be untrue in any material
respect (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are

 

37

--------------------------------------------------------------------------------


 

qualified or modified by materiality in the text thereof) as of the date of
issuance or making or deemed making thereof;

 

8.8                               Guaranty.  If the obligation of any Guarantor
under the guaranty contained in the Guaranty and Security Agreement is limited
or terminated by operation of law or by such Guarantor (other than in accordance
with the terms of this Agreement);

 

8.9                               Security Documents.  If the Guaranty and
Security Agreement or any other Loan Document that purports to create a Lien,
shall, for any reason, fail or cease to create a valid and perfected and, except
to the extent of Permitted Liens which are non-consensual Permitted Liens, Liens
in respect of the ABL Credit Agreement (subject to the terms of the
Intercreditor Agreement), permitted purchase money Liens or the interests of
lessors under Capital Leases, first priority Lien on the Collateral covered
thereby, except (a) as a result of a disposition of the applicable Collateral in
a transaction permitted under this Agreement, (b) with respect to Collateral the
aggregate value of which, for all such Collateral, does not exceed at any time,
$500,000, or (c) as the result of an action or failure to act on the part of
Agent;

 

8.10                        Loan Documents.  The validity or enforceability of
any Loan Document shall at any time for any reason (other than solely as the
result of an action or failure to act on the part of Agent) be declared to be
null and void, or a proceeding shall be commenced by a Loan Party or its
Subsidiaries, or by any Governmental Authority having jurisdiction over a Loan
Party or its Subsidiaries, seeking to establish the invalidity or
unenforceability thereof, or a Loan Party or its Subsidiaries shall deny that
such Loan Party or its Subsidiaries has any liability or obligation purported to
be created under any Loan Document; or

 

8.11                        Change of Control.  A Change of Control shall occur,
whether directly or indirectly.

 

8.12                        ERISA. The occurrence of any of the following
events:  (a) any Loan Party or ERISA Affiliate fails to make full payment when
due of all amounts which any Loan Party or ERISA Affiliate is required to pay as
contributions, installments, or otherwise to or with respect to a Pension Plan
or Multiemployer Plan, and such failure could reasonably be expected to result
in liability in excess of $50,000, (b) an accumulated funding deficiency or
funding shortfall in excess of $50,000 occurs or exists, whether or not waived,
with respect to any Pension Plan, individually or in the aggregate, (c) a
Notification Event, which could reasonably be expected to result in liability in
excess of $50,000, either individually or in the aggregate, or (d) any Loan
Party or ERISA Affiliate completely or partially withdraws from one or more
Multiemployer Plans and incurs Withdrawal Liability in excess of $50,000 in the
aggregate, or fails to make any Withdrawal Liability payment when due.

 

8.13                        Conditions Subsequent.  The failure by Borrowers to
perform or cause to be performed any of the conditions subsequent set forth on
Schedule 8.13 as and when required by the terms thereof (unless such date is
extended, in writing, by Agent, which Agent may do without obtaining the consent
of the other members of the Lender Group).

 

9.                                      RIGHTS AND REMEDIES.

 

9.1                               Rights and Remedies.  Upon the occurrence and
during the continuation of an Event of Default, Agent may, and, at the
instruction of the Required Lenders, shall (in each case under clauses (a) or
(b) by written notice to Borrowers), in addition to any other rights or remedies
provided for hereunder or under any other Loan Document or by applicable law, do
any one or more of the following:

 

(a)                                 declare the principal of, and any and all
accrued and unpaid interest and fees in respect of, the Loans and all other
Obligations, whether evidenced by this Agreement or by any of the

 

38

--------------------------------------------------------------------------------


 

other Loan Documents to be immediately due and payable, whereupon the same shall
become and be immediately due and payable and Borrowers shall be obligated to
repay all of such Obligations in full, without presentment, demand, protest, or
further notice or other requirements of any kind, all of which are hereby
expressly waived by each Borrower;

 

(b)                                 declare the Commitments terminated,
whereupon the Commitments shall immediately be terminated together with any
obligation of any Lender to make Loans; and

 

(c)                                  exercise all other rights and remedies
available to Agent or the Lenders under the Loan Documents, under applicable
law, or in equity; provided, that, with respect to an Event of Default occurring
after the fiscal quarter ended June 25, 2016 resulting solely from failure of
Borrowers to comply with the financial covenants set forth in Section 7, neither
Agent nor the Required Lenders may exercise the foregoing remedies in this
Section 9.1 until the date that is the earlier of (1) 10 Business Days after the
day on which financial statements are required to be delivered for the
applicable fiscal month and (2) the date that Agent receives notice that there
will not be a Curative Equity contribution made for such fiscal month.

 

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrowers or any other Person or any act
by the Lender Group, the Commitments shall automatically terminate and the
Obligations, inclusive of the principal of, and any and all accrued and unpaid
interest and fees in respect of, the Loans and all other Obligations, whether
evidenced by this Agreement or by any of the other Loan Documents, shall
automatically become and be immediately due and payable and Borrowers shall
automatically be obligated to repay all of such Obligations in full, without
presentment, demand, protest, or notice or other requirements of any kind, all
of which are expressly waived by Borrowers.

 

9.2                               Remedies Cumulative.  The rights and remedies
of the Lender Group under this Agreement, the other Loan Documents, and all
other agreements shall be cumulative.  The Lender Group shall have all other
rights and remedies not inconsistent herewith as provided under the Code, by
law, or in equity.  No exercise by the Lender Group of one right or remedy shall
be deemed an election, and no waiver by the Lender Group of any Event of Default
shall be deemed a continuing waiver.  No delay by the Lender Group shall
constitute a waiver, election, or acquiescence by it.

 

9.3                               Curative Equity.

 

(g)                                  Subject to the limitations set forth in
clause (e) below, Borrowers may cure (and shall be deemed to have cured) an
Event of Default arising out of a breach of any of the financial covenants set
forth in Section 7 (the “Specified Financial Covenant”) if they receive the cash
proceeds of an investment of Curative Equity within 10 Business Days after the
date on which the Specified Financial Covenants are first required to be tested
pursuant to the terms hereof.

 

(h)                                 Borrowers shall promptly notify Agent of its
receipt of any proceeds of Curative Equity (and shall immediately apply the same
to the payment of the Obligations in the manner specified in Section 2.4(e)(i)).

 

(i)                                     Any investment of Curative Equity shall
be in immediately available funds.

 

(j)                                    Upon delivery of a certificate by
Borrowers to Agent as to the amount of the proceeds of such Curative Equity and
that such amount (i) has been applied in accordance with clause (b) above, and
(ii) is in an amount equal to or greater than the amount required by clause
(e) below, then any Event of Default that occurred and is continuing from a
breach of any of the Specified Financial

 

39

--------------------------------------------------------------------------------


 

Covenants shall be deemed cured with no further action required by the Required
Lenders.  Prior to the date of the delivery of a certificate conforming to the
requirements of this Section, any Event of Default that has occurred as a result
of a breach of any of the Specified Financial Covenants shall be deemed to be
continuing.  In the event Borrowers do not cure all financial covenant
violations as provided in this Section 9.3, the existing Event(s) of Default
shall continue unless waived in writing by the Required Lenders in accordance
herewith.

 

(a)                                 Notwithstanding anything to the contrary
contained in the foregoing or this Agreement, (i) Borrowers’ rights under this
Section 9.3 may (A) not be exercised on or prior to the fiscal quarter ended
June 25, 2016, (B) be exercised not more than three (3) times during the term of
this Agreement, (C) not be exercised twice within any 180 day period, (D) not be
exercised if the amount of the proposed investment of Curative Equity, together
with the amount of all prior investments of Curative Equity, exceeds
$10,000,000, (E) not be exercised if the amount of the proposed investment of
Curative Equity exceeds $2,000,000, (ii) the Curative Equity contributed in any
fiscal quarter shall be no greater than the amount required to cause Borrowers
to be in compliance with the Specified Financial Covenants as at the end of such
fiscal quarter, and (iii) the Curative Equity shall be disregarded for all
purposes under the Loan Documents other than curing the breach of the Specified
Financial Covenants for such fiscal quarter, including for purposes of
determining EBITDA for any pricing, financial covenant based conditions or any
baskets with respect to the covenants contained in this Agreement and there
shall be no pro forma reduction in Indebtedness with the proceeds of any
Curative Equity for determining compliance with the any of the financial
covenants set forth in Section 7 or for any other purpose under the Loan
Documents, including determining any pricing, financial covenant based
conditions or baskets with respect to the covenants contained in this Agreement,
in each case in the quarter in which such Curative Equity is used, but shall be
added to EBITDA solely for purposes of calculating compliance with the Specified
Financial Covenant.

 

9.4                               Intercreditor Agreement. Notwithstanding
anything to the contrary contained herein, each Lender acknowledges that the
Liens granted to Agent pursuant to the Loan Documents, and the exercise of any
right or remedy by Agent or the Lenders thereunder, are subject to the terms of
the Intercreditor Agreement.  In the event of any conflict between the terms of
the Intercreditor Agreement and any of the other Loan Documents, the terms of
the Intercreditor Agreement shall govern and control.

 

10.                               WAIVERS; INDEMNIFICATION.

 

10.1                        Demand; Protest; etc.  Each Borrower waives demand,
protest, notice of protest, notice of default or dishonor, notice of payment and
nonpayment, nonpayment at maturity, release, compromise, settlement, extension,
or renewal of documents, instruments, chattel paper, and guarantees at any time
held by the Lender Group on which any Borrower may in any way be liable.

 

10.2                        The Lender Group’s Liability for Collateral.  Each
Borrower hereby agrees that:  (a) so long as Agent complies with its
obligations, if any, under the Code, the Lender Group shall not in any way or
manner be liable or responsible for:  (i) the safekeeping of the Collateral,
(ii) any loss or damage thereto occurring or arising in any manner or fashion
from any cause, (iii) any diminution in the value thereof, or (iv) any act or
default of any carrier, warehouseman, bailee, forwarding agency, or other
Person, and (b) all risk of loss, damage, or destruction of the Collateral shall
be borne by Borrowers.

 

10.3                        Indemnification.  Each Borrower shall pay,
indemnify, defend, and hold the Agent-Related Persons, the Lender-Related
Persons, and each Participant (each, an “Indemnified Person”) harmless (to the
fullest extent permitted by law) from and against any and all claims, demands,
suits, actions, investigations, proceedings, liabilities, fines, costs,
penalties, and damages, and all reasonable fees and disbursements of attorneys,
experts, or consultants and all other costs and expenses actually incurred in
connection therewith or in connection with the enforcement of this
indemnification (as and

 

40

--------------------------------------------------------------------------------


 

when they are incurred and irrespective of whether suit is brought), at any time
asserted against, imposed upon, or incurred by any of them (a) in connection
with or as a result of or related to the execution and delivery (provided that
Borrowers shall not be liable for costs and expenses (including attorneys’ fees)
of any Lender (other than BSP Agency and its Affiliates) incurred in advising,
structuring, drafting, reviewing, administering or syndicating the Loan
Documents), enforcement, performance, or administration (including any
restructuring or workout with respect hereto) of this Agreement, any of the
other Loan Documents, or the transactions contemplated hereby or thereby or the
monitoring of Borrowers’ and their Subsidiaries’ compliance with the terms of
the Loan Documents (provided, that the indemnification in this clause (a) shall
not extend to (i) disputes solely between or among the Lenders that do not
involve any acts or omissions of any Loan Party, or (ii) disputes solely between
or among the Lenders and their respective Affiliates that do not involve any
acts or omissions of any Loan Party; it being understood and agreed that the
indemnification in this clause (a) shall extend to Agent (but not the Lenders)
relative to disputes between or among Agent on the one hand, and one or more
Lenders, or one or more of their Affiliates, on the other hand, or (iii) any
Taxes or any costs attributable to Taxes, which shall be governed by
Section 16), (b) with respect to any actual or prospective investigation,
litigation, or proceeding related to this Agreement, any other Loan
Document, the making of any Loans or issuance hereunder, or the use of the
proceeds of the Loans provided hereunder (irrespective of whether any
Indemnified Person is a party thereto), or any act, omission, event, or
circumstance in any manner related thereto, and (c) in connection with or
arising out of any presence or release of Hazardous Materials at, on, under, to
or from any assets or properties owned, leased or operated by any Borrower or
any of its Subsidiaries or any Environmental Actions, Environmental Liabilities
or Remedial Actions related in any way to any such assets or properties of any
Borrower or any of its Subsidiaries (each and all of the foregoing, the
“Indemnified Liabilities”).  The foregoing to the contrary notwithstanding, no
Borrower shall have any obligation to any Indemnified Person under this
Section 10.3 with respect to any Indemnified Liability that a court of competent
jurisdiction determines pursuant to a final nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnified
Person or its officers, directors, employees, attorneys, or agents.  This
provision shall survive the termination of this Agreement and the repayment in
full of the Obligations.  If any Indemnified Person makes any payment to any
other Indemnified Person with respect to an Indemnified Liability as to which
Borrowers were required to indemnify the Indemnified Person receiving such
payment, the Indemnified Person making such payment is entitled to be
indemnified and reimbursed by Borrowers with respect thereto.  WITHOUT
LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH
RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR
ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY
OTHER PERSON.

 

11.                               NOTICES.

 

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile.  In the case of notices or
demands to any Borrower or Agent, as the case may be, they shall be sent to the
respective address set forth below:

 

41

--------------------------------------------------------------------------------


 

If to any Borrower:

c/o Parent Borrower

Inventure Foods, Inc.

5415 East High Street, Suite 350

Phoenix, Arizona 85054

Attn: Steve Weinberger

Fax No.: 602.522.2690

 

with copies to:

DLA Piper LLP (US)

2525 East Camelback Road, Suite 1000

Phoenix, Arizona 85016

Attn:  Gregory R. Hall

Fax No.:  480.606.5528

 

If to Agent:

BSP Agency, LLC

9 West 57th Street, Suite 4920

New York, New York 10019

 

Attn: Steven Crino

Fax No.:  212.588.6701

 

 

with copies to:

King & Spalding LLP

100 N Tryon Street

Suite 3900

Charlotte, NC 28202

Attn: Bryant Gatrell

Fax No.:  704.503.2622

 

Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party.  All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or 3 Business Days
after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received,
(b) notices by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient) and (c) notices by electronic mail shall be deemed received
upon the sender’s receipt of an acknowledgment from the intended recipient (such
as by the “return receipt requested” function, as available, return email or
other written acknowledgment).

 

12.                               CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER;
JUDICIAL REFERENCE PROVISION.

 

(a)                                 THE VALIDITY OF THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS (UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN
DOCUMENT IN RESPECT OF SUCH OTHER LOAN DOCUMENT), THE
CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF AND THEREOF, THE RIGHTS OF
THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR
THEREUNDER OR RELATED HERETO OR THERETO, AND ANY CLAIMS, CONTROVERSIES OR
DISPUTES ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAWS

 

42

--------------------------------------------------------------------------------


 

PRINCIPLES THEREOF, BUT INCLUDING SECTION 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW.

 

(b)                                 THE PARTIES AGREE THAT ALL ACTIONS OR
PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK CITY IN THE BOROUGH OF MANHATTAN AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF; PROVIDED, THAT
ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE
BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS
TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. 
EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED
UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM
NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 12(b).

 

(c)                                  TO THE MAXIMUM EXTENT PERMITTED BY
APPLICABLE LAW, EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE
THEIR RESPECTIVE RIGHTS, IF ANY, TO A JURY TRIAL OF ANY CLAIM, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION DIRECTLY OR INDIRECTLY BASED UPON OR ARISING OUT OF
ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED
THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW OR STATUTORY CLAIMS (EACH A “CLAIM”).  EACH BORROWER AND EACH
MEMBER OF THE LENDER GROUP REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL.  IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

(d)                                 EACH BORROWER HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE
OF NEW YORK SITTING IN NEW YORK CITY IN THE BOROUGH OF MANHATTAN AND THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT, OR FOR RECOGNITION
OR ENFORCEMENT OF ANY JUDGMENT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(e)                                  NO CLAIM MAY BE MADE BY ANY LOAN PARTY
AGAINST AGENT, ANY LENDER, OR ANY AFFILIATE, DIRECTOR, OFFICER, EMPLOYEE,
COUNSEL, REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT OF ANY OF THEM FOR ANY

 

43

--------------------------------------------------------------------------------


 

SPECIAL, INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES OR LOSSES IN
RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY
ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION
THEREWITH, AND EACH LOAN PARTY HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE
UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN
OR SUSPECTED TO EXIST IN ITS FAVOR.

 

13.                               ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

 

13.1                        Assignments and Participations.

 

(a)                                 (i)                                    
Subject to the conditions set forth in clause (a)(ii) below, any Lender may
assign and delegate all or any portion of its rights and duties under the Loan
Documents (including the Obligations owed to it and its Commitments) to one or
more assignees so long as such prospective assignee is an Eligible Transferee
(each, an “Assignee”), with the prior written consent (such consent not be
unreasonably withheld or delayed) of:

 

(A)                               Borrowers; provided, that no consent of
Borrowers shall be required (1)  if an Event of Default has occurred and is
continuing or (2) in connection with an assignment to a Person that is a Lender
or an Affiliate (other than natural persons) of a Lender; provided further, that
Borrowers shall be deemed to have consented to a proposed assignment unless they
object thereto by written notice to Agent within 5 Business Days after having
received notice thereof; and

 

(B)                               Agent.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                               no assignment may be made (i) to a Competitor,
or (ii) to a natural person,

 

(B)                               no assignment may be made to a Loan Party or
an Affiliate of a Loan Party,

 

(C)                               the amount of the Commitments and the other
rights and obligations of the assigning Lender hereunder and under the other
Loan Documents subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to Agent)
shall be in a minimum amount (unless waived by Agent) of $5,000,000 (except such
minimum amount shall not apply to (I) an assignment or delegation by any Lender
to any other Lender, an Affiliate of any Lender, or a Related Fund of such
Lender or (II) a group of new Lenders, each of which is an Affiliate of each
other or a Related Fund of such new Lender to the extent that the aggregate
amount to be assigned to all such new Lenders is at least $5,000,000),

 

(D)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement,

 

(E)                                the parties to each assignment shall execute
and deliver to Agent an Assignment and Acceptance; provided, that Borrowers and
Agent may continue to deal solely and directly with the assigning Lender in
connection with the interest so assigned to an Assignee until written

 

44

--------------------------------------------------------------------------------


 

notice of such assignment, together with payment instructions, addresses, and
related information with respect to the Assignee, have been given to Borrowers
and Agent by such Lender and the Assignee,

 

(F)                                 unless waived by Agent, the assigning Lender
or Assignee has paid to Agent, for Agent’s separate account, a processing fee in
the amount of $3,500, and

 

(G)                               the assignee, if it is not a Lender, shall
deliver to Agent an administrative questionnaire in a form approved by Agent.

 

(b)                                 From and after the date that Agent receives
the executed Assignment and Acceptance and, if applicable, payment of the
required processing fee, (i) the Assignee thereunder shall be a party hereto
and, to the extent that rights and obligations hereunder have been assigned to
it pursuant to such Assignment and Acceptance, shall be a “Lender” and shall
have the rights and obligations of a Lender under the Loan Documents, and
(ii) the assigning Lender shall, to the extent that rights and obligations
hereunder and under the other Loan Documents have been assigned by it pursuant
to such Assignment and Acceptance, relinquish its rights (except with respect to
Section 10.3) and be released from any future obligations under this Agreement
(and in the case of an Assignment and Acceptance covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement and
the other Loan Documents, such Lender shall cease to be a party hereto and
thereto); provided, that nothing contained herein shall release any assigning
Lender from obligations that survive the termination of this Agreement,
including such assigning Lender’s obligations under Section 15 and
Section 17.9(a).

 

(c)                                  By executing and delivering an Assignment
and Acceptance, the assigning Lender thereunder and the Assignee thereunder
confirm to and agree with each other and the other parties hereto as follows: 
(i) other than as provided in such Assignment and Acceptance, such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with this Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
Loan Document furnished pursuant hereto, (ii) such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Borrower or the performance or observance by any
Borrower of any of its obligations under this Agreement or any other Loan
Document furnished pursuant hereto, (iii) such Assignee confirms that it has
received a copy of this Agreement, together with such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance, (iv) such Assignee will,
independently and without reliance upon Agent, such assigning Lender or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement, (v) such Assignee appoints and
authorizes Agent to take such actions and to exercise such powers under this
Agreement and the other Loan Documents as are delegated to Agent, by the terms
hereof and thereof, together with such powers as are reasonably incidental
thereto, and (vi) such Assignee agrees that it will perform all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender.

 

(d)                                 Immediately upon Agent’s receipt of the
required processing fee, if applicable, and delivery of notice to the assigning
Lender pursuant to Section 13.1(b), this Agreement shall be deemed to be amended
to the extent, but only to the extent, necessary to reflect the addition of the
Assignee and the resulting adjustment of the Commitments arising therefrom.  The
Commitment allocated to each Assignee shall reduce such Commitments of the
assigning Lender pro tanto.

 

(e)                                  Any Lender may at any time sell to one or
more commercial banks, financial institutions, or other Persons (a
“Participant”) participating interests in all or any portion of its

 

45

--------------------------------------------------------------------------------


 

Obligations, its Commitment, and the other rights and interests of that Lender
(the “Originating Lender”) hereunder and under the other Loan Documents;
provided, that (i) the Originating Lender shall remain a “Lender” for all
purposes of this Agreement and the other Loan Documents and the Participant
receiving the participating interest in the Obligations, the Commitments, and
the other rights and interests of the Originating Lender hereunder shall not
constitute a “Lender” hereunder or under the other Loan Documents and the
Originating Lender’s obligations under this Agreement shall remain unchanged,
(ii) the Originating Lender shall remain solely responsible for the performance
of such obligations, (iii) Borrowers, Agent, and the Lenders shall continue to
deal solely and directly with the Originating Lender in connection with the
Originating Lender’s rights and obligations under this Agreement and the other
Loan Documents, (iv) no Lender shall transfer or grant any participating
interest under which the Participant has the right to approve any amendment to,
or any consent or waiver with respect to, this Agreement or any other Loan
Document, except to the extent such amendment to, or consent or waiver with
respect to this Agreement or of any other Loan Document would (A) extend the
final maturity date of the Obligations hereunder in which such Participant is
participating, (B) reduce the interest rate applicable to the Obligations
hereunder in which such Participant is participating, (C) release all or
substantially all of the Collateral or guaranties (except to the extent
expressly provided herein or in any of the Loan Documents) supporting the
Obligations hereunder in which such Participant is participating, (D) postpone
the payment of, or reduce the amount of, the interest or fees payable to such
Participant through such Lender (other than a waiver of default interest), or
(E) decreases the amount or postpones the due dates of scheduled principal
repayments or prepayments or premiums payable to such Participant through such
Lender, (v) no participation shall be sold to a natural person, (vi) no
participation shall be sold to a Loan Party or an Affiliate of a Loan Party,
(vii) no participations shall be sold to any “lender”, “secured party” or
“agent” under the ABL Credit Agreement unless such Person is a Lender on the
Closing Date, and (viii) all amounts payable by Borrowers hereunder shall be
determined as if such Lender had not sold such participation, except that, if
amounts outstanding under this Agreement are due and unpaid, or shall have been
declared or shall have become due and payable upon the occurrence of an Event of
Default, each Participant shall be deemed to have the right of set off in
respect of its participating interest in amounts owing under this Agreement to
the same extent as if the amount of its participating interest were owing
directly to it as a Lender under this Agreement.  The rights of any Participant
only shall be derivative through the Originating Lender with whom such
Participant participates and no Participant shall have any rights under this
Agreement or the other Loan Documents or any direct rights as to the other
Lenders, Agent, Borrowers, the Collateral, or otherwise in respect of the
Obligations.  No Participant shall have the right to participate directly in the
making of decisions by the Lenders among themselves.

 

(f)                                   In connection with any such assignment or
participation or proposed assignment or participation or any grant of a security
interest in, or pledge of, its rights under and interest in this Agreement, a
Lender may, subject to the provisions of Section 17.9,  disclose all documents
and information which it now or hereafter may have relating to any Borrower and
its Subsidiaries and their respective businesses.

 

(g)                                  Any other provision in this Agreement
notwithstanding, any Lender may at any time create a security interest in, or
pledge, all or any portion of its rights under and interest in this Agreement in
favor of any Federal Reserve Bank in accordance with Regulation A of the Federal
Reserve Bank or U.S. Treasury Regulation 31 CFR §203.24, and such Federal
Reserve Bank, any central bank, the Farm Credit Funding Corp. or to any entity
organized under the Farm Credit Act and such Person may enforce such pledge or
security interest in any manner permitted under applicable law.

 

(h)                                 Agent (as a non-fiduciary agent on behalf of
Borrowers) shall maintain, or cause to be maintained, a register (the
“Register”) on which it enters the name and address of each Lender as the
registered owner of the Commitments and Loan (and the principal amount thereof
and stated interest

 

46

--------------------------------------------------------------------------------


 

thereon) held by such Lender (each, a “Registered Loan”).  Other than in
connection with an assignment by a Lender of all or any portion of its portion
of the Commitments and Loan to an Affiliate of such Lender or a Related Fund of
such Lender (i) a Registered Loan (and the registered note, if any, evidencing
the same) may be assigned or sold in whole or in part only by registration of
such assignment or sale on the Register (and each registered note shall
expressly so provide) and (ii) any assignment or sale of all or part of such
Registered Loan (and the registered note, if any, evidencing the same) may be
effected only by registration of such assignment or sale on the Register,
together with the surrender of the registered note, if any, evidencing the same
duly endorsed by (or accompanied by a written instrument of assignment or sale
duly executed by) the holder of such registered note, whereupon, at the request
of the designated assignee(s) or transferee(s), one or more new registered notes
in the same aggregate principal amount shall be issued to the designated
assignee(s) or transferee(s).  Prior to the registration of assignment or sale
of any Registered Loan (and the registered note, if any evidencing the same),
Borrowers shall treat the Person in whose name such Registered Loan (and the
registered note, if any, evidencing the same) is registered as the owner thereof
for the purpose of receiving all payments thereon and for all other purposes,
notwithstanding notice to the contrary.  In the case of any assignment by a
Lender of all or any portion of its Commitments and Loan to an Affiliate of such
Lender or a Related Fund of such Lender, and which assignment is not recorded in
the Register, the assigning Lender, on behalf of Borrowers, shall maintain a
register comparable to the Register.

 

(i)                                     In the event that a Lender sells
participations in the Registered Loan, such Lender, as a non-fiduciary agent on
behalf of Borrowers, shall maintain (or cause to be maintained) a register on
which it enters the name of all participants in the Registered Loans held by it
(and the principal amount (and stated interest thereon) of the portion of such
Registered Loans that is subject to such participations) (the “Participant
Register”).  A Registered Loan (and the registered note, if any, evidencing the
same) may be participated in whole or in part only by registration of such
participation on the Participant Register (and each registered note shall
expressly so provide).  Any participation of such Registered Loan (and the
registered note, if any, evidencing the same) may be effected only by the
registration of such participation on the Participant Register.

 

(j)                                    Agent shall make a copy of the Register
(and each Lender shall make a copy of its Participant Register in the event it
is required to have one) available for review by Borrowers from time to time as
Borrowers may reasonably request.

 

13.2                        Successors.  This Agreement shall bind and inure to
the benefit of the respective successors and assigns of each of the parties;
provided, that no Borrower may assign this Agreement or any rights or duties
hereunder without the Lenders’ prior written consent and any prohibited
assignment shall be absolutely void ab initio.  No consent to assignment by the
Lenders shall release any Borrower from its Obligations.  A Lender may assign
this Agreement and the other Loan Documents and its rights and duties hereunder
and thereunder pursuant to Section 13.1 and, except as expressly required
pursuant to Section 13.1, no consent or approval by any Borrower is required in
connection with any such assignment.

 

14.                               AMENDMENTS; WAIVERS.

 

14.1                        Amendments and Waivers.

 

(a)                                 No amendment, waiver or other modification
of any provision of this Agreement or any other Loan Document (other than the
Fee Letter), and no consent with respect to any departure by any Borrower
therefrom, shall be effective unless the same shall be in writing and signed by
the Required Lenders (or by Agent at the written request of the Required
Lenders) and the Loan Parties that are party thereto and then any such waiver or
consent shall be effective, but only in the specific instance and for the

 

47

--------------------------------------------------------------------------------


 

specific purpose for which given; provided, that no such waiver, amendment, or
consent shall, unless in writing and signed by all of the Lenders directly
affected thereby and all of the Loan Parties that are party thereto, do any of
the following:

 

(i)                                     increase the amount of or extend the
expiration date of any Commitment of any Lender,

 

(ii)                                  postpone or delay any date fixed by this
Agreement or any other Loan Document for any payment of principal, interest,
fees, or other amounts due hereunder or under any other Loan Document,

 

(iii)                               reduce the principal of, or the rate of
interest on, any Loan or other extension of credit hereunder, or reduce any fees
or other amounts payable hereunder or under any other Loan Document (except in
connection with the waiver of applicability of Section 2.6(c) (which waiver
shall be effective with the written consent of the Required Lenders) but
including the Make-Whole Premium and any applicable Call Premium)),

 

(iv)                              amend, modify, or eliminate this Section or
any provision of this Agreement providing for consent or other action by all
Lenders or all affected Lenders,

 

(v)                                 amend, modify, or eliminate Section 3.1,

 

(vi)                              amend, modify, or eliminate this Section 14.1
or Section 15.11,

 

(vii)                           [reserved],

 

(viii)                        amend, modify, or eliminate the definitions of
“Required Lenders” or “Pro Rata Share”,

 

(ix)                              contractually subordinate any of Agent’s Liens
or subordinate the Obligations (other than as provided in the Intercreditor
Agreement),

 

(x)                                 other than in connection with a merger,
liquidation, dissolution or sale of such Person expressly permitted by the terms
hereof or the other Loan Documents, release any Borrower or any Guarantor from
any obligation for the payment of money or consent to the assignment or transfer
by any Borrower or any Guarantor of any of its rights or duties under this
Agreement or the other Loan Documents, or

 

(xi)                              amend, modify, or eliminate any of the
provisions of Section 2.4(b)(i), (ii) or (iii) or Section 2.4(f);

 

(b)                                 No amendment, waiver, modification, or
consent shall amend, modify, waive, or eliminate,

 

(i)                                     the definition of, or any of the terms
or provisions of, the Fee Letter, without the written consent of Agent and
Borrowers (and shall not require the written consent of any of the Lenders),

 

48

--------------------------------------------------------------------------------


 

(ii)                                  any provision of Section 15 pertaining to
Agent, or any other rights or duties of Agent under this Agreement or the other
Loan Documents, without the written consent of Agent, Borrowers, and the
Required Lenders;

 

(c)                                  [Reserved];

 

(d)                                 [Reserved];

 

(e)                                  [Reserved];

 

(f)                                   Anything in this Section 14.1 to the
contrary notwithstanding, (i) any amendment, modification, elimination, waiver,
consent, termination, or release of, or with respect to, any provision of this
Agreement or any other Loan Document that relates only to the relationship of
the Lender Group among themselves, and that does not affect the rights or
obligations of any Borrower, shall not require consent by or the agreement of
any Loan Party, and (ii) any amendment, waiver, modification, elimination, or
consent of or with respect to any provision of this Agreement or any other Loan
Document may be entered into without the consent of, or over the objection of,
any Defaulting Lender other than any of the matters governed by
Section 14.1(a)(i) through (iii) that affect such Lender.

 

(g)                                  Anything in this Section 14.1 to the
contrary notwithstanding, Borrowers and Agent may, without the input or consent
of any other Lender, effect amendments to this Agreement and the other Loan
Documents if Agent and Borrowers have jointly identified an ambiguity, mistake,
defect, inconsistency, obvious error or any error or omission of a technical
nature or any necessary or desirable administrative change, in each case, in any
provision of any Loan Document, then Agent and Borrowers shall be permitted to
amend such provision without the consent of any Lender, and the resulting
amendment shall become effective without any further action or consent of any
other party to any Loan Document if the Required Lenders do not provide to Agent
written notice of their objection to such amendment within ten (10) Business
Days following receipt of written notice of such amendment and guarantees,
collateral security documents and related documents executed by any Loan Party
in connection with this Agreement may be in a form reasonably determined by
Agent and may be amended, supplemented or waived without the consent of any
Lender if such amendment, supplement or waiver is delivered in order to
(x) comply with local law or advice of local counsel, (y) cure ambiguities,
omissions, mistakes or defects or (z) cause such guarantee, collateral security
document or other document to be consistent with this Agreement and the other
Loan Documents.

 

14.2                        Replacement of Certain Lenders.

 

(a)                                 If (i) any action to be taken by the Lender
Group or Agent hereunder requires the consent, authorization, or agreement of
all Lenders or all Lenders affected thereby and if such action has received the
consent, authorization, or agreement of the Required Lenders but not of all
Lenders or all Lenders affected thereby, or (ii) any Lender makes a claim for
compensation under Section 16, then Borrowers or Agent, upon at least 5 Business
Days prior irrevocable notice, may permanently replace any Lender that failed to
give its consent, authorization, or agreement (a “Non-Consenting Lender”) or any
Lender that made a claim for compensation (a “Tax Lender”) with one or more
Replacement Lenders, and the Non-Consenting Lender or Tax Lender, as applicable,
shall have no right to refuse to be replaced hereunder.  Such notice to replace
the Non-Consenting Lender or Tax Lender, as applicable, shall specify an
effective date for such replacement, which date shall not be later than 15
Business Days after the date such notice is given.

 

(b)                                 Prior to the effective date of such
replacement, the Non-Consenting Lender or Tax Lender, as applicable, and each
Replacement Lender shall execute and deliver an Assignment and

 

49

--------------------------------------------------------------------------------


 

Acceptance, subject only to the Non-Consenting Lender or Tax Lender, as
applicable, being repaid in full its share of the outstanding Obligations
relating to its Commitments (without any premium or penalty of any kind
whatsoever, but including  all interest, fees and other amounts that may be due
in payable in respect thereof (for the avoidance of doubt, such assignment shall
not be deemed to be a voluntary prepayment for purposes of determining the
applicability of Section 2.4(g))).  If the Non-Consenting Lender or Tax Lender,
as applicable, shall refuse or fail to execute and deliver any such Assignment
and Acceptance prior to the effective date of such replacement, Agent may, but
shall not be required to, execute and deliver such Assignment and Acceptance in
the name of and on behalf of the Non-Consenting Lender or Tax Lender, as
applicable, and irrespective of whether Agent executes and delivers such
Assignment and Acceptance, the Non-Consenting Lender or Tax Lender, as
applicable, shall be deemed to have executed and delivered such Assignment and
Acceptance.  The replacement of any Non-Consenting Lender or Tax Lender, as
applicable, shall be made in accordance with the terms of Section 13.1.  Until
such time as one or more Replacement Lenders shall have acquired all of the
Obligations, the Commitments, and the other rights and obligations of the
Non-Consenting Lender or Tax Lender, as applicable, hereunder and under the
other Loan Documents, the Non-Consenting Lender or Tax Lender, as applicable,
shall remain obligated to make the Non-Consenting Lender’s or Tax Lender’s, as
applicable, Pro Rata Share of Loans.

 

14.3                        No Waivers; Cumulative Remedies.  No failure by
Agent or any Lender to exercise any right, remedy, or option under this
Agreement or any other Loan Document, or delay by Agent or any Lender in
exercising the same, will operate as a waiver thereof.  No waiver by Agent or
any Lender will be effective unless it is in writing, and then only to the
extent specifically stated.  No waiver by Agent or any Lender on any occasion
shall affect or diminish Agent’s and each Lender’s rights thereafter to require
strict performance by Borrowers of any provision of this Agreement.  Agent’s and
each Lender’s rights under this Agreement and the other Loan Documents will be
cumulative and not exclusive of any other right or remedy that Agent or any
Lender may have.

 

15.                               AGENT; THE LENDER GROUP.

 

15.1                        Appointment and Authorization of Agent.  Each Lender
hereby designates and appoints BSP Agency as its agent under this Agreement and
the other Loan Documents and each Lender hereby irrevocably authorizes Agent to
execute and deliver each of the other Loan Documents on its behalf and to take
such other action on its behalf under the provisions of this Agreement and each
other Loan Document and to exercise such powers and perform such duties as are
expressly delegated to Agent by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.  Agent
agrees to act as agent for and on behalf of the Lenders on the conditions
contained in this Section 15.  Any provision to the contrary contained elsewhere
in this Agreement or in any other Loan Document notwithstanding, Agent shall not
have any duties or responsibilities, except those expressly set forth herein or
in the other Loan Documents, nor shall Agent have or be deemed to have any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against Agent.  Without
limiting the generality of the foregoing, the use of the term “agent” in this
Agreement or the other Loan Documents with reference to Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law.  Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only a
representative relationship between independent contracting parties.  Each
Lender hereby further authorizes Agent to act as the secured party under each of
the Loan Documents that create a Lien on any item of Collateral.  Except as
expressly otherwise provided in this Agreement, Agent shall have and may use its
sole discretion with respect to exercising or refraining from exercising any
discretionary rights or taking or refraining from taking any actions that Agent
expressly is entitled to take or assert under or pursuant to this Agreement and
the other Loan Documents.  Without limiting the generality of

 

50

--------------------------------------------------------------------------------


 

the foregoing, or of any other provision of the Loan Documents that provides
rights or powers to Agent, Lenders agree that Agent shall have the right to
exercise the following powers as long as this Agreement remains in effect: 
(a) maintain, in accordance with its customary business practices, ledgers and
records reflecting the status of the Obligations, the Collateral, payments and
proceeds of Collateral, and related matters, (b) execute or file any and all
financing or similar statements or notices, amendments, renewals, supplements,
documents, instruments, proofs of claim, notices and other written agreements
with respect to the Loan Documents, (c) make Loans, for itself or on behalf of
Lenders, as provided in the Loan Documents, (d) exclusively receive, apply, and
distribute payments and proceeds of the Collateral as provided in the Loan
Documents, (e) open and maintain such bank accounts and cash management
arrangements as Agent deems necessary and appropriate in accordance with the
Loan Documents for the foregoing purposes, (f) perform, exercise, and enforce
any and all other rights and remedies of the Lender Group with respect to any
Borrower or its Subsidiaries, the Obligations, the Collateral, or otherwise
related to any of same as provided in the Loan Documents, and (g) incur and pay
such Lender Group Expenses as Agent may deem necessary or appropriate for the
performance and fulfillment of its functions and powers pursuant to the Loan
Documents.

 

15.2        Delegation of Duties.  Agent may execute any of its duties under
this Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

 

15.3        Liability of Agent.  None of the Agent-Related Persons shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders for any recital,
statement, representation or warranty made by any Borrower or any of its
Subsidiaries or Affiliates, or any officer or director thereof, contained in
this Agreement or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by Agent
under or in connection with, this Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or for any failure of any Borrower or its
Subsidiaries or any other party to any Loan Document to perform its obligations
hereunder or thereunder.  No Agent-Related Person shall be under any obligation
to any Lenders to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the books and records or properties of any
Borrower or its Subsidiaries.

 

15.4        Reliance by Agent.  Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrowers or counsel to any
Lender), independent accountants and other experts selected by Agent.  Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable.  If Agent so requests, it shall first be indemnified to its
reasonable satisfaction by the Lenders against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action.  Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the Required Lenders

 

51

--------------------------------------------------------------------------------


 

and such request and any action taken or failure to act pursuant thereto shall
be binding upon all of the Lenders.

 

15.5        Notice of Default or Event of Default.  Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Borrowers referring to
this Agreement, describing such Default or Event of Default, and stating that
such notice is a “notice of default.”  Agent promptly will notify the Lenders of
its receipt of any such notice or of any Event of Default of which Agent has
actual knowledge.  If any Lender obtains actual knowledge of any Event of
Default, such Lender promptly shall notify the other Lenders and Agent of such
Event of Default.  Each Lender shall be solely responsible for giving any
notices to its Participants, if any.  Subject to Section 15.4, Agent shall take
such action with respect to such Default or Event of Default as may be requested
by the Required Lenders in accordance with Section 9; provided, that unless and
until Agent has received any such request, Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable.

 

15.6        Credit Decision.  Each Lender acknowledges that none of the
Agent-Related Persons has made any representation or warranty to it, and that no
act by Agent hereinafter taken, including any review of the affairs of any
Borrower and its Subsidiaries or Affiliates, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender.  Each
Lender represents to Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such due diligence, documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of each Borrower or any other Person party
to a Loan Document, and all applicable bank regulatory laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to Borrowers.  Each Lender also represents that
it will, independently and without reliance upon any Agent-Related Person and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of each Borrower or any other Person party to a Loan Document. 
Except for notices, reports, and other documents expressly herein required to be
furnished to the Lenders by Agent, Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any Borrower or any other Person party to a
Loan Document that may come into the possession of any of the Agent-Related
Persons.  Each Lender acknowledges that Agent does not have any duty or
responsibility, either initially or on a continuing basis  with any credit or
other information with respect to any Borrower, its Affiliates or any of their
respective business, legal, financial or other affairs, and irrespective of
whether such information came into Agent’s or its Affiliates’ or
representatives’ possession before or after the date on which such Lender became
a party to this Agreement.

 

15.7        Costs and Expenses; Indemnification.  Agent may incur and pay Lender
Group Expenses to the extent Agent reasonably deems necessary or appropriate for
the performance and fulfillment of its functions, powers, and obligations
pursuant to the Loan Documents, including court costs, attorneys’ fees and
expenses, fees and expenses of financial accountants, advisors, consultants, and
appraisers, costs of collection by outside collection agencies, auctioneer fees
and expenses, and costs of security guards or insurance premiums paid to
maintain the Collateral, whether or not Borrowers are obligated to reimburse
Agent or Lenders for such expenses pursuant to this Agreement or otherwise. 

 

52

--------------------------------------------------------------------------------


 

Agent is authorized and directed to deduct and retain sufficient amounts from
payments or proceeds of the Collateral received by Agent to reimburse Agent for
such out-of-pocket costs and expenses prior to the distribution of any amounts
to Lenders.  In the event Agent is not reimbursed for such costs and expenses by
Borrowers or their Subsidiaries, each Lender hereby agrees that it is and shall
be obligated to pay to Agent such Lender’s ratable thereof.  Whether or not the
transactions contemplated hereby are consummated, each of the Lenders, on a
ratable basis, shall indemnify and defend the Agent-Related Persons (to the
extent not reimbursed by or on behalf of Borrowers and without limiting the
obligation of Borrowers to do so) from and against any and all Indemnified
Liabilities; provided, that no Lender shall be liable for the payment to any
Agent-Related Person of any portion of such Indemnified Liabilities resulting
solely from such Person’s gross negligence or willful misconduct nor shall any
Lender be liable for the obligations of any Defaulting Lender in failing to make
a Loan or other extension of credit hereunder.  Without limitation of the
foregoing, each Lender shall reimburse Agent upon demand for such Lender’s
ratable share of any costs or out of pocket expenses (including attorneys,
accountants, advisors, and consultants fees and expenses) incurred by Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment, or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement or any other Loan Document to the extent
that Agent is not reimbursed for such expenses by or on behalf of Borrowers. 
The undertaking in this Section shall survive the payment of all Obligations
hereunder and the resignation or replacement of Agent.

 

15.8        Agent in Individual Capacity.  BSP Agency and its Affiliates may
make loans to, accept deposits from, acquire Equity Interests in, and generally
engage in any kind of banking, trust, financial advisory, underwriting, or other
business with any Borrower and its Subsidiaries and Affiliates and any other
Person party to any Loan Document as though BSP Agency were not Agent hereunder,
and, in each case, without notice to or consent of the other members of the
Lender Group.  The other members of the Lender Group acknowledge that, pursuant
to such activities, BSP Agency or its Affiliates may receive information
regarding a Borrower or its Affiliates or any other Person party to any Loan
Document that is subject to confidentiality obligations in favor of such
Borrower or such other Person and that prohibit the disclosure of such
information to the Lenders, and the Lenders acknowledge that, in such
circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver Agent will use its reasonable best efforts to obtain),
Agent shall not be under any obligation to provide such information to them.

 

15.9        Successor Agent.  Agent may resign as Agent upon 30 days (10 days if
an Event of Default has occurred and is continuing) prior written notice to the
Lenders (unless such notice is waived by the Required Lenders) and Borrowers
(unless such notice is waived by Borrowers).  If Agent resigns under this
Agreement, the Required Lenders shall be entitled, with (so long as no Event of
Default has occurred and is continuing) the consent of Borrowers (such consent
not to be unreasonably withheld, delayed, or conditioned), appoint a successor
Agent for the Lenders.  If no successor Agent is appointed prior to the
effective date of the resignation of Agent, Agent may appoint, after consulting
with the Lenders and Borrowers, a successor Agent.  Agent’s resignation shall be
effective upon the earlier of (a) 30 days from the date of Agent’s resignation
or (b) the appointment of a successor agent and execution of agency transfer
documents.  If Agent has materially breached or failed to perform any material
provision of this Agreement or of applicable law, the Required Lenders may agree
in writing to remove and replace Agent with a successor Agent from among the
Lenders with (so long as no Event of Default has occurred and is continuing) the
consent of Borrowers (such consent not to be unreasonably withheld, delayed, or
conditioned).  In any such event, upon the acceptance of its appointment as
successor Agent hereunder, such successor Agent shall succeed to all the rights,
powers, and duties of the retiring Agent and the term “Agent” shall mean such
successor Agent and the retiring Agent’s appointment, powers, and duties as
Agent shall be terminated.  After any retiring Agent’s resignation hereunder as
Agent, the provisions of this Section 15 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was

 

53

--------------------------------------------------------------------------------


 

Agent under this Agreement.  If no successor Agent has accepted appointment as
Agent by the date which is 30 days following a retiring Agent’s notice of
resignation, the retiring Agent’s resignation shall nevertheless thereupon
become effective and the Lenders shall perform all of the duties of Agent
hereunder until such time, if any, as the Lenders appoint a successor Agent as
provided for above.

 

15.10      Lender in Individual Capacity.  Any Lender and its respective
Affiliates may make loans to, accept deposits from, acquire Equity Interests in
and generally engage in any kind of banking, trust, financial advisory,
underwriting, or other business with any Borrower and its Subsidiaries and
Affiliates and any other Person party to any Loan Document as though such Lender
were not a Lender hereunder without notice to or consent of the other members of
the Lender Group.  The other members of the Lender Group acknowledge that,
pursuant to such activities, such Lender and its respective Affiliates may
receive information regarding a Borrower or its Affiliates or any other Person
party to any Loan Document that is subject to confidentiality obligations in
favor of such Borrower or such other Person and that prohibit the disclosure of
such information to the Lenders, and the Lenders acknowledge that, in such
circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver such Lender will use its reasonable best efforts to
obtain), such Lender shall not be under any obligation to provide such
information to them.

 

15.11      Collateral Matters.

 

(a)           The Lenders hereby irrevocably authorize Agent to release any Lien
on any Collateral (i) upon the termination of the Commitments and payment and
satisfaction in full by Borrowers of all of the Obligations, (ii) constituting
property being sold or disposed of if a release is required or desirable in
connection therewith and if Borrowers certify to Agent that the sale or
disposition is permitted under Section 6.4 (and Agent may rely conclusively on
any such certificate, without further inquiry), (iii) constituting property in
which no Borrower or its Subsidiaries owned any interest at the time Agent’s
Lien was granted nor at any time thereafter, (iv) constituting property leased
or licensed to a Borrower or its Subsidiaries under a lease or license that has
expired or is terminated in a transaction permitted under this Agreement, or
(v) in connection with a credit bid or purchase authorized under this
Section 15.11.  The Loan Parties and the Lenders hereby irrevocably authorize
Agent, based upon the instruction of the Required Lenders, to (a) consent to the
sale of, credit bid, or purchase (either directly or indirectly through one or
more entities) all or any portion of the Collateral at any sale thereof
conducted under the provisions of the Bankruptcy Code, including Section 363 of
the Bankruptcy Code, (b) credit bid or purchase (either directly or indirectly
through one or more entities) all or any portion of the Collateral at any sale
or other disposition thereof conducted under the provisions of the Code,
including pursuant to Sections 9-610 or 9-620 of the Code, or (c) credit bid or
purchase (either directly or indirectly through one or more entities) all or any
portion of the Collateral at any other sale or foreclosure conducted or
consented to by Agent in accordance with applicable law in any judicial action
or proceeding or by the exercise of any legal or equitable remedy.  In
connection with any such credit bid or purchase, (i) the Obligations owed to the
Lenders shall be entitled to be, and shall be, credit bid on a ratable basis
(with Obligations with respect to contingent or unliquidated claims being
estimated for such purpose if the fixing or liquidation thereof would not impair
or unduly delay the ability of Agent to credit bid or purchase at such sale or
other disposition of the Collateral and, if such contingent or unliquidated
claims cannot be estimated without impairing or unduly delaying the ability of
Agent to credit bid at such sale or other disposition, then such claims shall be
disregarded, not credit bid, and not entitled to any interest in the Collateral
that is the subject of such credit bid or purchase) and the Lenders whose
Obligations are credit bid shall be entitled to receive interests (ratably based
upon the proportion of their Obligations credit bid in relation to the aggregate
amount of Obligations so credit bid) in the Collateral that is the subject of
such credit bid or purchase (or in the Equity Interests of the any entities that
are used to consummate such credit bid or purchase), and (ii) Agent, based upon
the instruction of the Required Lenders, may accept non-cash consideration,
including debt and equity securities issued by any entities

 

54

--------------------------------------------------------------------------------


 

used to consummate such credit bid or purchase and in connection therewith Agent
may reduce the Obligations owed to the Lenders (ratably based upon the
proportion of their Obligations credit bid in relation to the aggregate amount
of Obligations so credit bid) based upon the value of such non-cash
consideration.  Except as provided above, Agent will not execute and deliver a
release of any Lien on any Collateral without the prior written authorization of
(y) if the release is of all or substantially all of the Collateral, all of the
Lenders, or (z) otherwise, the Required Lenders.  Upon request by Agent or
Borrowers at any time, the Lenders will confirm in writing Agent’s authority to
release any such Liens on particular types or items of Collateral pursuant to
this Section 15.11; provided, that (1) anything to the contrary contained in any
of the Loan Documents notwithstanding, Agent shall not be required to execute
any document or take any action necessary to evidence such release on terms
that, in Agent’s opinion, could expose Agent to liability or create any
obligation or entail any consequence other than the release of such Lien without
recourse, representation, or warranty, and (2) such release shall not in any
manner discharge, affect, or impair the Obligations or any Liens (other than
those expressly released) upon (or obligations of Borrowers in respect of) any
and all interests retained by any Borrower, including, the proceeds of any sale,
all of which shall continue to constitute part of the Collateral.  Each Lender
further hereby irrevocably authorize Agent, at its option and in its sole
discretion, to subordinate any Lien granted to or held by Agent under any Loan
Document to the holder of any Permitted Lien on such property if such Permitted
Lien secures Permitted Purchase Money Indebtedness.

 

(b)           Agent shall have no obligation whatsoever to any of the Lenders
(i) to verify or assure that the Collateral exists or is owned by Borrowers or
their Subsidiaries or is cared for, protected, or insured or has been
encumbered, (ii) to verify or assure that Agent’s Liens have been properly or
sufficiently or lawfully created, perfected, protected, or enforced or are
entitled to any particular priority, (iii) to verify or assure that any
particular items of Collateral meet the eligibility criteria applicable in
respect thereof or (iv) to exercise at all or in any particular manner or under
any duty of care, disclosure or fidelity, or to continue exercising, any of the
rights, authorities and powers granted or available to Agent pursuant to any of
the Loan Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission, or event related thereto, subject to the terms
and conditions contained herein, Agent may act in any manner it may deem
appropriate, in its sole discretion given Agent’s own interest in the Collateral
in its capacity as one of the Lenders and that Agent shall have no other duty or
liability whatsoever to any Lender as to any of the foregoing, except as
otherwise expressly provided herein.

 

15.12      Restrictions on Actions by Lenders; Sharing of Payments.

 

(a)           Each of the Lenders agrees that it shall not, without the express
written consent of Agent, and that it shall, to the extent it is lawfully
entitled to do so, upon the written request of Agent, set off against the
Obligations, any amounts owing by such Lender to any Borrower or its
Subsidiaries or any deposit accounts of any Borrower or its Subsidiaries now or
hereafter maintained with such Lender.  Each of the Lenders further agrees that
it shall not, unless specifically requested to do so in writing by Agent, take
or cause to be taken any action, including, the commencement of any legal or
equitable proceedings to enforce any Loan Document against any Borrower or any
Guarantor or to foreclose any Lien on, or otherwise enforce any security
interest in, any of the Collateral.

 

(b)           If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance

 

55

--------------------------------------------------------------------------------


 

with the applicable provisions of this Agreement, or (B) purchase, without
recourse or warranty, an undivided interest and participation in the Obligations
owed to the other Lenders so that such excess payment received shall be applied
ratably as among the Lenders in accordance with their Pro Rata Share; provided,
that to the extent that such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

 

15.13      Agency for Perfection.  Agent hereby appoints each other Lender as
its agent (and each Lender hereby accepts such appointment) for the purpose of
perfecting Agent’s Liens in assets which, in accordance with Article 8 or
Article 9, as applicable, of the Code can be perfected by possession or
control.  Should any Lender obtain possession or control of any such Collateral,
such Lender shall notify Agent thereof, and, promptly upon Agent’s request
therefor shall deliver possession or control of such Collateral to Agent or in
accordance with Agent’s instructions.

 

15.14      Payments by Agent to the Lenders.  All payments to be made by Agent
to the Lenders shall be made by bank wire transfer of immediately available
funds pursuant to such wire transfer instructions as each party may designate
for itself by written notice to Agent.  Concurrently with each such payment,
Agent shall identify whether such payment (or any portion thereof) represents
principal, premium, fees, or interest of the Obligations.

 

15.15      Concerning the Collateral and Related Loan Documents.  Each member of
the Lender Group authorizes and directs Agent to enter into this Agreement and
the other Loan Documents.  Each member of the Lender Group agrees that any
action taken by Agent in accordance with the terms of this Agreement or the
other Loan Documents relating to the Collateral and the exercise by Agent of its
powers set forth therein or herein, together with such other powers that are
reasonably incidental thereto, shall be binding upon all of the Lenders.

 

15.16      [Reserved].

 

15.17      Several Obligations; No Liability.  Notwithstanding that certain of
the Loan Documents now or hereafter may have been or will be executed only by or
in favor of Agent in its capacity as such, and not by or in favor of the
Lenders, any and all obligations on the part of Agent (if any) to make any
credit available hereunder shall constitute the several (and not joint)
obligations of the respective Lenders on a ratable basis, according to their
respective Commitments, to make an amount of such credit not to exceed, in
principal amount, at any one time outstanding, the amount of their respective
Commitments.  Nothing contained herein shall confer upon any Lender any interest
in, or subject any Lender to any liability for, or in respect of, the business,
assets, profits, losses, or liabilities of any other Lender.  Each Lender shall
be solely responsible for notifying its Participants of any matters relating to
the Loan Documents to the extent any such notice may be required, and no Lender
shall have any obligation, duty, or liability to any Participant of any other
Lender.  Except as provided in Section 15.7, no member of the Lender Group shall
have any liability for the acts of any other member of the Lender Group.  No
Lender shall be responsible to any Borrower or any other Person for any failure
by any other Lender to fulfill its obligations to make credit available
hereunder, nor to advance for such Lender or on its behalf, nor to take any
other action on behalf of such Lender hereunder or in connection with the
financing contemplated herein.

 

56

--------------------------------------------------------------------------------


 

15.18      [Reserved].

 

16.                               WITHHOLDING TAXES.

 

16.1        Payments.  All payments made by Borrowers hereunder or under any
note or other Loan Document will be made without setoff, counterclaim, or other
defense.  In addition, all such payments will be made free and clear of, and
without deduction or withholding for, any present or future Indemnified Taxes,
and in the event any deduction or withholding of Indemnified Taxes is required,
Borrowers shall comply with the next sentence of this Section 16.1.  If any
Indemnified Taxes are so levied or imposed, Borrowers agree to pay the full
amount of such Indemnified Taxes and such additional amounts as may be necessary
so that every payment of all amounts due under this Agreement, any note, or Loan
Document, including any amount paid pursuant to this Section 16.1 after
withholding or deduction for or on account of any Indemnified Taxes, will not be
less than the amount provided for herein.  Borrowers will furnish to Agent as
promptly as possible after the date the payment of any Indemnified Tax is due
pursuant to applicable law, certified copies of tax receipts evidencing such
payment by Borrowers.  Borrowers agree to pay any present or future stamp, value
added or documentary taxes or any other excise or property taxes, charges, or
similar levies that arise from any payment made hereunder or from the execution,
delivery, performance, recordation, or filing of, or otherwise with respect to
this Agreement or any other Loan Document.

 

16.2        Exemptions.

 

(a)           If a Lender or Participant is entitled to claim an exemption or
reduction from United States withholding tax, such Lender or Participant agrees
with and in favor of Agent, to deliver to Agent (or, in the case of a
Participant, to the Lender granting the participation only) one of the following
before receiving its first payment under this Agreement:

 

(i)            if such Lender or Participant is entitled to claim an exemption
from United States withholding tax pursuant to the portfolio interest exception,
(A) a statement of the Lender or Participant, signed under penalty of perjury,
that it is not a (I) a “bank” as described in Section 881(c)(3)(A) of the IRC,
(II) a 10% shareholder of Parent Borrower (within the meaning of
Section 871(h)(3)(B) of the IRC), or (III) a controlled foreign corporation
related to Borrowers within the meaning of Section 864(d)(4) of the IRC, and
(B) a properly completed and executed IRS Form W-8BEN or Form W-8IMY (with
proper attachments);

 

(ii)           if such Lender or Participant is entitled to claim an exemption
from, or a reduction of, withholding tax under a United States tax treaty, a
properly completed and executed copy of IRS Form W-8BEN;

 

(iii)          if such Lender or Participant is entitled  to claim that interest
paid under this Agreement is exempt from United States withholding tax because
it is effectively connected with a United States trade or business of such
Lender, a properly completed and executed copy of IRS Form W-8ECI;

 

(iv)          if such Lender or Participant is entitled to claim that interest
paid under this Agreement is exempt from United States withholding tax because
such Lender or Participant serves as an intermediary, a properly completed and
executed copy of IRS Form W-8IMY (with proper attachments); or

 

(v)           a properly completed and executed copy of any other form or forms,
including IRS Form W-9, as may be required under the IRC or other laws of the
United States as a condition to exemption from, or reduction of, United States
withholding or backup withholding tax.

 

57

--------------------------------------------------------------------------------


 

(b)           Each Lender or Participant shall provide new forms (or successor
forms) upon the expiration or obsolescence of any previously delivered forms and
to promptly notify Agent (or, in the case of a Participant, to the Lender
granting the participation only) of any change in circumstances which would
modify or render invalid any claimed exemption or reduction.  Each Lender, on or
prior to the date on which such Lender becomes a Lender hereunder, and each
Participant, on or prior to the date on which such Participant acquires a
participation hereunder, and in each case, from time to time thereafter, either
upon the request of the Parent Borrower or Agent or upon the expiration or
obsolescence of any previously delivered documentation, shall furnish to the
Parent Borrower and Agent any documentation that is required under FATCA to
enable Borrowers or Agent to determine and  execute its obligations, duties and
liabilities with respect to FATCA, including but not limited to any taxes it may
be required to withhold in respect of FATCA.

 

(c)           If a Lender or Participant claims an exemption from withholding
tax in a jurisdiction other than the United States, such Lender or such
Participant agrees with and in favor of Agent, to deliver to Agent (or, in the
case of a Participant, to the Lender granting the participation only) any such
form or forms, as may be required under the laws of such jurisdiction as a
condition to exemption from, or reduction of, foreign withholding or backup
withholding tax before receiving its first payment under this Agreement, but
only if such Lender or such Participant is legally able to deliver such forms,
provided, that nothing in this Section 16.2(c) shall require a Lender or
Participant to disclose any information that it deems to be confidential
(including without limitation, its tax returns).  Each Lender and each
Participant shall provide new forms (or successor forms) upon the expiration or
obsolescence of any previously delivered forms and to promptly notify Agent (or,
in the case of a Participant, to the Lender granting the participation only) of
any change in circumstances which would modify or render invalid any claimed
exemption or reduction.

 

(d)           If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrowers to such Lender or Participant, such Lender or Participant agrees to
notify Agent (or, in the case of a sale of a participation interest, to the
Lender granting the participation only) of  the percentage amount in which it is
no longer the beneficial owner of Obligations of Borrowers to such Lender or
Participant.  To the extent of such percentage amount, Agent will treat such
Lender’s or such Participant’s documentation provided pursuant to
Section 16.2(a) or 16.2(c) as no longer valid.  With respect to such percentage
amount, such Participant or Assignee may provide new documentation, pursuant to
Section 16.2(a) or 16.2(c), if applicable.  Borrowers agree that each
Participant shall be entitled to the benefits of this Section 16 with respect to
its participation in any portion of the Commitments and the Obligations so long
as such Participant complies with the obligations set forth in this Section 16
with respect thereto.

 

16.3        Reductions.

 

(a)           If a Lender or a Participant is subject to an applicable
withholding tax, Agent (or, in the case of a Participant, the Lender granting
the participation) may withhold from any payment to such Lender or such
Participant an amount equivalent to the applicable withholding tax.  If the
forms or other documentation required by Section 16.2(a) or 16.2(c) are not
delivered to Agent (or, in the case of a Participant, to the Lender granting the
participation), then Agent (or, in the case of a Participant, to the Lender
granting the participation) may withhold from any payment to such Lender or such
Participant not providing such forms or other documentation an amount equivalent
to the applicable withholding tax.

 

(b)           If the IRS or any other Governmental Authority of the United
States or other jurisdiction asserts a claim that Agent (or, in the case of a
Participant, to the Lender granting the participation) did not properly withhold
tax from amounts paid to or for the account of any Lender or any

 

58

--------------------------------------------------------------------------------


 

Participant due to a failure on the part of the Lender or any Participant
(because the appropriate form was not delivered, was not properly executed, or
because such Lender failed to notify Agent (or such Participant failed to notify
the Lender granting the participation) of a change in circumstances which
rendered the exemption from, or reduction of, withholding tax ineffective, or
for any other reason) such Lender shall indemnify and hold Agent harmless (or,
in the case of a Participant, such Participant shall indemnify and hold the
Lender granting the participation harmless) for all amounts paid, directly or
indirectly, by Agent (or, in the case of a Participant, to the Lender granting
the participation), as tax or otherwise, including penalties and interest, and
including any taxes imposed by any jurisdiction on the amounts payable to Agent
(or, in the case of a Participant, to the Lender granting the participation
only) under this Section 16, together with all costs and expenses (including
attorneys’ fees and expenses).  The obligation of the Lenders and the
Participants under this subsection shall survive the payment of all Obligations
and the resignation or replacement of Agent.

 

16.4        Refunds.  If Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Indemnified Taxes to which Borrowers have
paid additional amounts pursuant to this Section 16, so long as no Default or
Event of Default has occurred and is continuing, it shall pay over such refund
to Borrowers (but only to the extent of payments made, or additional amounts
paid, by Borrowers under this Section 16 with respect to Indemnified Taxes
giving rise to such a refund), net of all out-of-pocket expenses of Agent or
such Lender and without interest (other than any interest paid by the applicable
Governmental Authority with respect to such a refund); provided, that Borrowers,
upon the request of Agent or such Lender, agrees to repay the amount paid over
to Borrowers (plus any penalties, interest or other charges, imposed by the
applicable Governmental Authority, other than such penalties, interest or other
charges imposed as a result of the willful misconduct or gross negligence of
Agent hereunder) to Agent or such Lender in the event Agent or such Lender is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything in this Agreement to the contrary, this Section 16 shall not be
construed to require Agent or any Lender to make available its tax returns (or
any other information which it deems confidential) to Borrowers or any other
Person.  Notwithstanding anything to the contrary in this Section 16.4, in no
event will Agent or any Lender be required to pay any amount to Borrowers
pursuant to this Section 16.4 the payment of which would place Agent or such
Lender in a less favorable net after-Tax position than Agent or such Lender
would have been in if the indemnification payments or additional amounts giving
rise to such refund had never been paid.

 

17.                               GENERAL PROVISIONS.

 

17.1        Effectiveness.  This Agreement shall be binding and deemed effective
when executed by each Borrower, Agent, and each Lender whose signature is
provided for on the signature pages hereof.

 

17.2        Section Headings.  Headings and numbers have been set forth herein
for convenience only.  Unless the contrary is compelled by the context,
everything contained in each Section applies equally to this entire Agreement.

 

17.3        Interpretation.  Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed against the Lender Group or any Borrower,
whether under any rule of construction or otherwise.  On the contrary, this
Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.

 

17.4        Severability of Provisions.  Each provision of this Agreement shall
be severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

 

59

--------------------------------------------------------------------------------


 

17.5        [Reserved].

 

17.6        Debtor-Creditor Relationship.  The relationship between the Lenders
and Agent, on the one hand, and the Loan Parties, on the other hand, is solely
that of creditor and debtor.  No member of the Lender Group has (or shall be
deemed to have) any fiduciary relationship or duty to any Loan Party arising out
of or in connection with the Loan Documents or the transactions contemplated
thereby, and there is no agency or joint venture relationship between the
members of the Lender Group, on the one hand, and the Loan Parties, on the other
hand, by virtue of any Loan Document or any transaction contemplated therein.

 

17.7        Counterparts; Electronic Execution.  This Agreement may be executed
in any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement.  Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. 
Any party delivering an executed counterpart of this Agreement by telefacsimile
or other electronic method of transmission also shall deliver an original
executed counterpart of this Agreement but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability, and binding
effect of this Agreement.  The foregoing shall apply to each other Loan Document
mutatis mutandis.

 

17.8        Revival and Reinstatement of Obligations.

 

(a)           If any member of the Lender Group repays, refunds, restores, or
returns in whole or in part, any payment or property (including any proceeds of
Collateral) previously paid or transferred to such member of the Lender Group in
full or partial satisfaction of any Obligation or on account of any
other obligation of any Loan Party under any Loan Document because the payment,
transfer, or the incurrence of the obligation so satisfied is asserted
or declared to be void, voidable, or otherwise recoverable under any law
relating to creditors’ rights, including provisions of the Bankruptcy Code
relating to fraudulent transfers, preferences, or other voidable or
recoverable obligations or transfers (each, a “Voidable Transfer”), or
because such member of the Lender Group elects to do so on the reasonable advice
of its counsel in connection with a claim that the payment, transfer, or
incurrence is or may be a Voidable Transfer, then, as to any such Voidable
Transfer, or the amount thereof that such member of the Lender Group elects
to repay, restore, or return (including pursuant to a settlement of any claim in
respect thereof), and as to all reasonable costs, expenses, and attorneys’ fees
of such member of the Lender Group related thereto, (i) the liability of the
Loan Parties with respect to the amount or property paid, refunded, restored, or
returned will automatically and immediately be revived, reinstated, and restored
and will exist and (ii) Agent’s Liens securing such liability shall be
effective, revived, and remain in full force and effect, in each case, as fully
as if such Voidable Transfer had never been made.  If, prior to any of the
foregoing, (A) Agent’s Liens shall have been released or terminated or (B) any
provision of this Agreement shall have been terminated or cancelled, Agent’s
Liens, or such provision of this Agreement, shall be reinstated in full force
and effect and such prior release, termination, cancellation or surrender shall
not diminish, release, discharge, impair or otherwise affect the obligation of
any Loan Party in respect of such liability or any Collateral securing
such liability.

 

(b)           [Reserved].

 

17.9        Confidentiality.

 

(a)           Agent and Lenders each individually (and not jointly or jointly
and severally) agree that material, non-public information regarding Borrowers
and their Subsidiaries, their operations,

 

60

--------------------------------------------------------------------------------


 

assets, and existing and contemplated business plans (“Confidential
Information”) shall be treated by Agent and the Lenders in a confidential
manner, and shall not be disclosed by Agent and the Lenders to Persons who are
not parties to this Agreement, except:  (i) to attorneys for and other advisors,
accountants, auditors, and consultants to any member of the Lender Group  and to
employees, directors and officers of any member of the Lender Group (the Persons
in this clause (i), “Lender Group Representatives”) on a “need to know” basis in
connection with this Agreement and the transactions contemplated hereby and on a
confidential basis, (ii) to Subsidiaries and Affiliates of any member of the
Lender Group, provided that any such Subsidiary or Affiliate shall have agreed
to receive such information hereunder subject to the terms of this Section 17.9,
(iii) as may be required by regulatory authorities so long as such authorities
are informed of the confidential nature of such information, (iv) as may be
required by statute, decision, or judicial or administrative order, rule, or
regulation; provided that (x) prior to any disclosure under this clause (iv),
the disclosing party agrees to provide Borrowers with prior notice thereof, to
the extent that it is practicable to do so and to the extent that the disclosing
party is permitted to provide such prior notice to Borrowers pursuant to the
terms of the applicable statute, decision, or judicial or administrative order,
rule, or regulation and (y) any disclosure under this clause (iv) shall be
limited to the portion of the Confidential Information as may be required by
such statute, decision, or judicial or administrative order, rule, or
regulation, (v) as may be agreed to in advance in writing by Borrowers, (vi) as
requested or required by any Governmental Authority pursuant to any subpoena or
other legal process, provided, that, (x) prior to any disclosure under this
clause (vi) the disclosing party agrees to provide Borrowers with prior written
notice thereof, to the extent that it is practicable to do so and to the extent
that the disclosing party is permitted to provide such prior written notice to
Borrowers pursuant to the terms of the subpoena or other legal process and
(y) any disclosure under this clause (vi) shall be limited to the portion of the
Confidential Information as may be required by such Governmental Authority
pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders or the Lender Group
Representatives), (viii) to current or prospective assignees or participants,
direct or contractual counterparties to any Hedge Agreement and to their
respective Affiliates, officers, directors, employees, attorneys, and agents,
provided that prior to receipt of Confidential Information any such current or
prospective assignee, participant, current or prospective or pledgee shall have
agreed in writing to receive such Confidential Information either subject to the
terms of this Section 17.9 or pursuant to confidentiality requirements
substantially similar to those contained in this Section 17.9 (and such Person
may disclose such Confidential Information to Persons employed or engaged by
them as described in clause (i) above), (ix) in connection with any litigation
or other adversary proceeding involving parties hereto which such litigation or
adversary proceeding involves claims related to the rights or duties of such
parties under this Agreement or the other Loan Documents; provided that, prior
to any disclosure to any Person (other than any Loan Party, Agent, any Lender,
any of their respective Affiliates, or their respective counsel) under this
clause (ix) with respect to litigation involving any Person (other than any
Borrower, Agent, any Lender, any of their respective Affiliates, or their
respective counsel), the disclosing party agrees to provide Borrowers with prior
written notice thereof, (x) to the National Association of Insurance
Commissioners, CUSIP Service Bureau or any similar organization, regulatory
authority, examiner or nationally recognized ratings agency and (xi) in
connection with, and to the extent reasonably necessary for, the exercise of any
secured creditor remedy under this Agreement or under any other Loan Document.

 

(b)           Anything in this Agreement to the contrary notwithstanding, Agent
may disclose information concerning the terms and conditions of this Agreement
and the other Loan Documents to loan syndication and pricing reporting services
or in its marketing or promotional materials, with such information to consist
of deal terms and other information customarily found in such publications or
marketing or promotional materials and may otherwise use the name, logos, and
other insignia of any Borrower or the other Loan Parties and the Commitments
provided hereunder in any “tombstone” or other advertisements, on its website or
in other marketing materials of Agent.

 

61

--------------------------------------------------------------------------------


 

(c)           The Loan Parties hereby acknowledge that Agent or its Affiliates
may make available to the Lenders materials or information provided by or on
behalf of Borrowers hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on IntraLinks, SyndTrak or another similar electronic
system (the “Platform”) and certain of the Lenders may be “public-side” Lenders
(i.e., Lenders that do not wish to receive material non-public information with
respect to the Loan Parties or their securities).  The Loan Parties shall be
deemed to have authorized Agent and its Affiliates and the Lenders to treat
Borrower Materials marked “PUBLIC” or otherwise at any time filed with the SEC
as not containing any material non-public information with respect to the Loan
Parties or their securities for purposes of United States federal and state
securities laws.  All Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated as “Public Investor”
(or another similar term).  Agent and its Affiliates and the Lenders shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” or that
are not at any time filed with the SEC as being suitable only for posting on a
portion of the Platform not marked as “Public Investor” (or such other similar
term).

 

17.10      Survival.  All representations and warranties made by the Loan
Parties in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any Loans, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that Agent or any Lender may have had
notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of, or any
accrued interest on, any Loan or any fee or any other amount payable under this
Agreement is outstanding or unpaid and so long as the Commitments have not
expired or been terminated.

 

17.11      Patriot Act.  Each Lender that is subject to the requirements of the
Patriot Act hereby notifies Borrowers that pursuant to the requirements of the
Act, it is required to obtain, verify and record information that identifies
each Borrower, which information includes the name and address of each Borrower
and other information that will allow such Lender to identify each Borrower in
accordance with the Patriot Act.  In addition, if Agent is required by law or
regulation or internal policies to do so, it shall have the right to
periodically conduct (a) Patriot Act searches, OFAC/PEP searches, and customary
individual background checks for the Loan Parties and (b) OFAC/PEP searches and
customary individual  background checks for the Loan Parties’ senior management
and key principals, and each Borrower agrees to cooperate in respect of the
conduct of such searches and further agrees that the reasonable costs and
charges for such searches shall constitute Lender Group Expenses hereunder and
be for the account of Borrowers.

 

17.12      Integration.  This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.

 

17.13      Parent Borrower as Agent for Borrowers.  Each Borrower hereby
irrevocably appoints Parent Borrower as the borrowing agent and attorney-in-fact
for all Borrowers, which appointment shall remain in full force and effect
unless and until Agent shall have received prior written notice signed by each
Borrower that such appointment has been revoked and that another Borrower has
been appointed Parent Borrower.  Each Borrower hereby irrevocably appoints and
authorizes the Parent Borrower (a) to provide Agent with all notices with
respect to Loans obtained for the benefit of any Borrower and all other notices
and instructions under this Agreement and the other Loan Documents (and any
notice or instruction provided by Parent Borrower shall be deemed to be given by
Borrowers hereunder and shall bind each Borrower), (b) to receive notices and
instructions from members of the Lender Group (and any

 

62

--------------------------------------------------------------------------------


 

notice or instruction provided by any member of the Lender Group to the Parent
Borrower in accordance with the terms hereof shall be deemed to have been given
to each Borrower), and (c) to take such action as the Parent Borrower deems
appropriate on its behalf to obtain Loans and to exercise such other powers as
are reasonably incidental thereto to carry out the purposes of this Agreement. 
It is understood that the handling of the Loan Account and Collateral in a
combined fashion, as more fully set forth herein, is done solely as an
accommodation to Borrowers in order to utilize the collective borrowing powers
of Borrowers in the most efficient and economical manner and at their request,
and that Lender Group shall not incur liability to any Borrower as a result
hereof.  Each Borrower expects to derive benefit, directly or indirectly, from
the handling of the Loan Account and the Collateral in a combined fashion since
the successful operation of each Borrower is dependent on the continued
successful performance of the integrated group.  To induce the Lender Group to
do so, and in consideration thereof, each Borrower hereby jointly and severally
agrees to indemnify each member of the Lender Group and hold each member of the
Lender Group harmless against any and all liability, expense, loss or claim of
damage or injury, made against the Lender Group by any Borrower or by any third
party whosoever, arising from or incurred by reason of (i) the handling of the
Loan Account and Collateral of Borrowers as herein provided, or (ii) the Lender
Group’s relying on any instructions of the Parent Borrower, except that
Borrowers will have no liability to the relevant Agent-Related Person or
Lender-Related Person under this Section 17.13 with respect to any liability
that has been finally determined by a court of competent jurisdiction to have
resulted solely from the gross negligence or willful misconduct of such
Agent-Related Person or Lender-Related Person, as the case may be.

 

17.14      Intercreditor Agreement.  Each Lender (a) hereby consents to the
priority of the Liens securing the Obligations on the terms set forth in the
Intercreditor Agreement, (b) hereby agrees that it will be bound by and will
take no actions contrary to the provisions of the Intercreditor Agreement and
(c) hereby authorizes and instructs Agent to enter into the Intercreditor
Agreement.

 

17.15      Waiver of Rights Under Farm Credit Act.  Each Borrower, having been
represented by legal counsel in connection with this Agreement and the other
Loan Documents and, in particular, in connection with the waiver contained in
this Section 17.15, does hereby voluntarily and knowingly waive, relinquish, and
agree not to assert at any time, any and all rights that it may have or be
afforded under the sections of the Agricultural Credit Act of 1987 designated as
12 U.S.C. Sections 2199 through 2202e and the implementing Farm Credit
Administration regulations as set forth in 12 C.F.R. Sections 617.7000 through
617.7630, including those provisions which may afford such Borrower certain
rights, and/or impose on any lender to a borrower certain duties, with respect
to the collection of any amounts owing hereunder or the foreclosure of any liens
securing any such amounts, or which require Agent or any present or future
Lender or participant to disclose to a Borrower the nature of any such rights or
duties.  This waiver is given by Borrowers pursuant to the provisions of 12
C.F.R. Section 617.7010(c) to induce the Lenders to fund and extend to Borrowers
the credit facilities described herein and to induce those Lenders which are
Farm Credit Lenders to agree to provide such credit facilities commensurate with
their individual commitments as they may exist from time to time.

 

[Signature pages to follow.]

 

63

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

BORROWERS:

 

 

 

 

INVENTURE FOODS, INC.,

 

a Delaware corporation

 

 

 

 

By: 

/s/ Steve Weinberger

 

Name: 

Steve Weinberger

 

Title: 

Chief Financial Officer

 

 

 

 

 

 

 

RADER FARMS, INC.,

 

a Delaware corporation

 

 

 

 

By: 

/s/ Steve Weinberger

 

Name: 

Steve Weinberger

 

Title: 

Chief Financial Officer

 

 

 

 

 

 

 

FRESH FROZEN FOODS, INC.,

 

a Delaware corporation

 

 

 

 

By: 

/s/ Steve Weinberger

 

Name: 

Steve Weinberger

 

Title: 

Chief Financial Officer

 

 

 

 

 

 

 

WILLAMETTE VALLEY FRUIT COMPANY,

 

a Delaware corporation

 

 

 

 

By: 

/s/ Steve Weinberger

 

Name: 

Steve Weinberger

 

Title: 

Chief Financial Officer

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

POORE BROTHERS-BLUFFTON, LLC,

 

a Delaware limited liability company

 

 

 

 

By: 

/s/ Steve Weinberger

 

Name: 

Steve Weinberger

 

Title: 

Chief Financial Officer

 

 

 

 

 

 

 

BOULDER NATURAL FOODS, INC.,

 

an Arizona corporation

 

 

 

 

By: 

/s/ Steve Weinberger

 

Name: 

Steve Weinberger

 

Title: 

Chief Financial Officer

 

 

 

 

 

 

 

TEJAS PB DISTRIBUTING, INC.,

 

an Arizona corporation

 

 

 

 

By: 

/s/ Steve Weinberger

 

Name: 

Steve Weinberger

 

Title: 

Chief Financial Officer

 

 

 

 

 

 

 

LA COMETA PROPERTIES, INC.,

 

an Arizona corporation

 

 

 

 

By: 

/s/ Steve Weinberger

 

Name: 

Steve Weinberger

 

Title: 

Chief Financial Officer

 

 

 

 

 

 

 

BN FOODS, INC.,

 

a Colorado corporation

 

 

 

 

By: 

/s/ Steve Weinberger

 

Name: 

Steve Weinberger

 

Title: 

Chief Financial Officer

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BSP AGENCY, LLC, a Delaware limited liability company, as Agent

 

 

 

 

By: 

/s/ Bryan Martoken

 

Name: 

Bryan Martoken

 

Title: 

Chief Financial Officer

 

 

 

 

 

 

 

PECM STRATEGIC FUNDING L.P.,

 

as a Lender

 

 

 

 

By: PECM Strategic Funding GP, L.P., its general partner

 

 

 

By: PECM Strategic Funding GP Ltd., its general partner

 

 

 

 

By: 

/s/ Bryan Martoken

 

Name: 

Bryan Martoken

 

Title: 

Chief Financial Officer

 

 

 

 

 

 

 

GRIFFIN-BENEFIT STREET PARTNERS

 

BDC CORP, as a Lender

 

 

 

 

By:

/s/ Bryan Martoken

 

Name: 

Bryan Martoken

 

Title: 

Chief Financial Officer

 

 

 

 

 

 

 

BENEFIT STREET PARTNERS SMA-C L.P., as a Lender

 

 

 

 

By:

/s/ Bryan Martoken

 

Name: 

Bryan Martoken

 

Title: 

Chief Financial Officer

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

PROVIDENCE DEBT FUND III L.P.,

 

as a Lender

 

 

 

 

By: Providence Debt Fund III GP L.P., its general partner

 

 

 

 

By: Providence Debt Fund III Ultimate GP Ltd., its general partner

 

 

 

 

By:

/s/ Bryan Martoken

 

Name: 

Bryan Martoken

 

Title: 

Chief Financial Officer

 

 

 

 

 

 

 

BENEFIT STREET PARTNERS CAPITAL OPPORTUNITY FUND SPV LLC,

 

as a Lender

 

 

 

 

By: Benefit Street Partners Capital Opportunity Fund L.P., its managing member

 

 

 

 

By: Benefit Street Partners Capital Opportunity Fund GP L.P., its general
partner

 

 

 

 

By: Benefit Street Partners Capital Opportunity Fund Ultimate GP LLC, its
general partner

 

 

 

 

By:

/s/ Bryan Martoken

 

Name: 

Bryan Martoken

 

Title: 

Chief Financial Officer

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

ACCEPTED AND ACKNOWLEDGED BY:

 

 

 

BSP AGENCY, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Bryan Martoken

 

 

Name: 

Bryan Martoken

 

 

Title: 

Chief Financial Officer

 

 

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

This ASSIGNMENT AND ACCEPTANCE AGREEMENT (“Assignment Agreement”) is entered
into as
of                               between                                  (“Assignor”)
and                                       (“Assignee”).  Reference is made to
the Credit Agreement described in Annex I hereto (the “Credit Agreement”). 
Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Credit Agreement.

 

1.                                      In accordance with the terms and
conditions of Section 13 of the Credit Agreement, the Assignor hereby sells and
assigns to the Assignee, and the Assignee hereby purchases and assumes from the
Assignor, that interest in and to the Assignor’s rights and obligations under
the Loan Documents as of the date hereof with respect to the Obligations owing
to the Assignor, and Assignor’s portion of the Commitments, all to the extent
specified on Annex I.

 

2.                                      The Assignor (a) represents and warrants
that (i) it is the legal and beneficial owner of the interest being assigned by
it hereunder and that such interest is free and clear of any adverse claim and
(ii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment Agreement and to consummate the transactions
contemplated hereby; (b) makes no representation or warranty and assumes no
responsibility with respect to (i) any statements, representations or warranties
made in or in connection with the Loan Documents, or (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any other instrument or document furnished pursuant thereto;
(c) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of Borrowers or any Guarantor or the
performance or observance by Borrowers or any Guarantor of any of their
respective obligations under the Loan Documents or any other instrument or
document furnished pursuant thereto, and (d) represents and warrants that the
amount set forth as the Purchase Price on Annex I represents the amount owed by
Borrowers to Assignor with respect to Assignor’s share of the Revolving Loans
assigned hereunder, as reflected on Assignor’s books and records.

 

3.                                      The Assignee (a) confirms that it has
received copies of the Credit Agreement and the other Loan Documents, together
with copies of the financial statements referred to therein and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment Agreement; (b) agrees that
it will, independently and without reliance upon Agent, Assignor, or any other
Lender, based upon such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
any action under the Loan Documents; (c) confirms that it is an Eligible
Transferee; (d) appoints and authorizes the Agent to take such action as agent
on its behalf and to exercise such powers under the Loan Documents as are
delegated to Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; [and] (e) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender; [and (f) attaches
the forms prescribed by the Internal Revenue Service of the United States
certifying as to the Assignee’s status for purposes of determining exemption
from United States withholding taxes with respect to all payments to be made to
the Assignee under the Credit Agreement or such other documents as are necessary
to indicate that all such payments are subject to such rates at a rate reduced
by an applicable tax treaty.]

 

4.                                      Following the execution of this
Assignment Agreement by the Assignor and Assignee, the Assignor will deliver
this Assignment Agreement to the Agent for recording by the Agent.

 

--------------------------------------------------------------------------------


 

The effective date of this Assignment (the “Settlement Date”) shall be the
latest to occur of (a) the date of the execution and delivery hereof by the
Assignor and the Assignee, (b) the receipt by Agent for its sole and separate
account a processing fee in the amount of $3,500 (if required by the Credit
Agreement), (c) the receipt of any required consent of the Agent, and (d) the
date specified in Annex I.

 

5.                                      As of the Settlement Date (a) the
Assignee shall be a party to the Credit Agreement and, to the extent of the
interest assigned pursuant to this Assignment Agreement, have the rights and
obligations of a Lender thereunder and under the other Loan Documents, and
(b) the Assignor shall, to the extent of the interest assigned pursuant to this
Assignment Agreement, relinquish its rights and be released from its obligations
under the Credit Agreement and the other Loan Documents, provided, however, that
nothing contained herein shall release any assigning Lender from obligations
that survive the termination of the Credit Agreement, including such assigning
Lender’s obligations under Article 15 and Section 17.9(a) of the Credit
Agreement.

 

6.                                      Upon the Settlement Date, Assignee shall
pay to Assignor the Purchase Price (as set forth in Annex I).  From and after
the Settlement Date, Agent shall make all payments that are due and payable to
the holder of the interest assigned hereunder (including payments of principal,
interest, fees and other amounts) to Assignor for amounts which have accrued up
to but excluding the Settlement Date and to Assignee for amounts which have
accrued from and after the Settlement Date.  On the Settlement Date, Assignor
shall pay to Assignee an amount equal to the portion of any interest, fee, or
any other charge that was paid to Assignor prior to the Settlement Date on
account of the interest assigned hereunder and that are due and payable to
Assignee with respect thereto, to the extent that such interest, fee or other
charge relates to the period of time from and after the Settlement Date.

 

7.                                      This Assignment Agreement may be
executed in counterparts and by the parties hereto in separate counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall together constitute one and the same instrument.  This Assignment
Agreement may be executed and delivered by telecopier or other facsimile
transmission all with the same force and effect as if the same were a fully
executed and delivered original manual counterpart.

 

8.                                      THIS ASSIGNMENT AGREEMENT SHALL BE
SUBJECT TO THE PROVISIONS REGARDING CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER,
AND JUDICIAL REFERENCE SET FORTH IN SECTION 12 OF THE CREDIT AGREEMENT, AND SUCH
PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.

 

[signature pages follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement and
Annex I hereto to be executed by their respective officers, as of the first date
written above.

 

 

[NAME OF ASSIGNOR],

 

as Assignor

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[NAME OF ASSIGNEE],

 

as Assignee

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

ACCEPTED THIS      DAY OF

 

 

 

BSP AGENCY, LLC, a Delaware limited liability company, as Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[INVENTURE FOODS, INC., a Delaware corporation,

 

as Administrative Borrower

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

RADER FARMS, INC., a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

FRESH FROZEN FOODS, INC., a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

WILLAMETTE VALLEY FRUIT COMPANY, a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

POORE BROTHERS-BLUFFTON, LLC, a Delaware limited liability company

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

BOULDER NATURAL FOODS, INC., an Arizona corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

TEJAS PB DISTRIBUTING, INC., an Arizona corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

LA COMETA PROPERTIES, INC., an Arizona corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

BN FOODS, INC., a Colorado corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

](1)

 

--------------------------------------------------------------------------------

(1)  Include if Parent Borrowers’ consent is required by Section 13.1 of the
Credit Agreement.

 

--------------------------------------------------------------------------------


 

ANNEX FOR ASSIGNMENT AND ACCEPTANCE

 

ANNEX I

 

1.

Borrowers: Inventure Foods, Inc., a Delaware corporation (“Parent Borrower”),
and the Subsidiaries of Parent Borrower identified on the signature pages of the
Credit Agreement

 

 

2.

Name and Date of Credit Agreement:

 

 

 

Credit Agreement dated as of November [  ], 2015 (as amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”)
by and among Borrowers, the lenders identified on the signature pages thereof,
and BSP Agency, LLC, a Delaware limited liability company (“BSP”), as
administrative agent for each member of the Lender Group.

 

 

3.

Date of Assignment Agreement:

 

 

 

 

4.

Amounts:

 

 

 

 

 

a.                                      Assigned Amount of Revolver Commitment

$

 

 

 

 

b.                                      Assigned Amount of Revolving Loans

$

 

 

 

5.

Settlement Date:

 

 

 

 

6.

Purchase Price

$

 

 

7.

Notice and Payment Instructions, etc.

 

 

 

Assignee:

 

Assignor:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

FORM OF

NOTICE OF BORROWING

 

TO:

BSP Agency, LLC, as Administrative Agent

 

 

RE:

Credit Agreement dated as of November 18, 2015 (as amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”)
by and among Borrowers, the lenders identified on the signature pages thereof,
and BSP Agency, LLC, a Delaware limited liability company (“BSP”), as
administrative agent for each member of the Lender Group. Capitalized terms used
herein and not otherwise defined shall have the meanings set forth in the Credit
Agreement)

 

 

DATE:

[              , 20  ]

 

Pursuant to Section [2.1(a)] [and/or] [2.1(b)] of the Credit Agreement, the
Borrowers hereby request the following (the “Proposed Borrowing”):

 

[Term Loan be made as follows:](1)

 

Date

 

Amount

 

Interest
Rate
(Alternate Base Rate/
LIBOR Rate)

 

Interest
Period
(one, two, three or six
months
— for LIBOR Rate only)

Closing Date

 

$

[     ]

 

 

 

 

 

[Incremental Facility be made as follows:](2)

 

Date

 

Amount

 

Interest
Rate
(Alternate Base Rate/
LIBOR Rate)(3)

 

Interest
Period
(one, two, three or six
months
— for LIBOR Rate only)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)  Only to be used on the Closing Date

(2)  Only to be used in connection with an Incremental Facility issued pursuant
to Section 2.1(b).

(3)  LIBOR Rate is only available if this Notice of Borrowing is provided to the
Administrative Agent not later than one Business Day prior to the date of the
requested borrowing.

 

--------------------------------------------------------------------------------


 

The undersigned hereby certifies that the following statements are true on the
date hereof and will be true on the date of the Proposed Borrowing:

 

(a)                                 The representations and warranties made by
the Loan Parties in the Credit Agreement and in the Loan Documents and which are
contained in any certificate furnished at any time under or in connection with
the Credit Agreement shall be (i) with respect to representations and warranties
that contain a materiality qualification, true and correct and (ii) with respect
to representations and warranties that do not contain a materiality
qualification, true and correct in all material respects, in each case on and as
of the date of the Proposed Borrowing as if made on and as of such date except
for any representation or warranty made as of an earlier date, which
representation and warranty shall remain true and correct as of such earlier
date.

 

(b)                                 No Default or Event of Default shall have
occurred and be continuing on the date of the Proposed Borrowing or after giving
effect to the Proposed Borrowing unless such Default or Event of Default shall
have been waived in accordance with the Credit Agreement.

 

(c)                                  If an Incremental Facility is requested,
all conditions set forth in Section 2.1(b) of the Credit Agreement shall have
been satisfied.

 

This Notice of Borrowing may, upon execution, be delivered by facsimile or
electronic mail, which shall be deemed for all purposes to be an original
signature.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

 

INVENTURE FOODS, INC., a Delaware corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

RADER FARMS, INC., a Delaware corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

FRESH FROZEN FOODS, INC., a Delaware corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

WILLAMETTE VALLEY FRUIT COMPANY, a Delaware corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

POORE BROTHERS-BLUFFTON, LLC, a Delaware limited liability company

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

BOULDER NATURAL FOODS, INC., an Arizona corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

TEJAS PB DISTRIBUTING, INC., an Arizona corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

LA COMETA PROPERTIES, INC., an Arizona corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

BN FOODS, INC., a Colorado corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

FORM OF COMPLIANCE CERTIFICATE

 

[on Parent Borrower’s letterhead]

 

To:                             BSP Agency, LLC

9 West 57th Street, Suite 4920

New York, New York 10019

Attn: Steven Crino

 

Re:                             Compliance Certificate dated                 ,
20

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement dated as of November 18, 2015
(as amended, restated, supplemented, or otherwise modified from time to time,
the “Credit Agreement”) by and among Inventure Foods, Inc., a Delaware
corporation (“Parent Borrower”), the Subsidiaries of the Parent Borrower
identified on the signature pages thereof (such Subsidiaries, together with the
Parent Borrower, are referred to herein each individually as a “Borrower” and
individually and collectively, jointly and severally, as “Borrowers”), the
lenders party thereto as “Lenders” (each of such Lenders, together with its
successors and permitted assigns, is referred to hereinafter as a “Lender”), and
BSP Agency, LLC, a Delaware limited liability company (“BSP”), as administrative
agent for each member of the Lender Group (in such capacity, together with its
successors and assigns in such capacity, the “Agent”).  Capitalized terms used
herein and not otherwise defined herein shall have the meanings ascribed to them
in the Credit Agreement.

 

Pursuant to Section 5.1 of the Credit Agreement, the undersigned officer of
Parent Borrower hereby certifies as of the date hereof that:

 

1.                                      The financial information of Parent
Borrower and its Subsidiaries furnished in Schedule 1 attached hereto has been
prepared in accordance with GAAP (except, in the case of unaudited financial
statements, for year-end audit adjustments and the lack of footnotes), and
fairly presents in all material respects the financial condition of Parent
Borrower and its Subsidiaries as of the date set forth therein.

 

2.                                      Such officer has reviewed the terms of
the Credit Agreement and has made, or caused to be made under his/her
supervision, a review in reasonable detail of the transactions and financial
condition of Parent Borrower and its Subsidiaries during the accounting period
covered by the financial statements delivered pursuant to Section 5.1 of the
Credit Agreement.

 

3.                                      Such review has not disclosed the
existence on and as of the date hereof, and the undersigned does not have
knowledge of the existence as of the date hereof, of any event or condition that
constitutes a Default or Event of Default, except for such conditions or events
listed on Schedule 2 attached hereto, in each case specifying the nature and
period of existence thereof and what action Parent Borrower and/or its
Subsidiaries have taken, are taking, or propose to take with respect thereto.

 

--------------------------------------------------------------------------------


 

4.                                      Except as set forth on Schedule 3
attached hereto, the representations and warranties of Parent Borrower and its
Subsidiaries set forth in the Credit Agreement and the other Loan Documents are
true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of the date hereof (except to the extent that such representations and
warranties relate solely to an earlier date, in which case such representations
and warranties shall be true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of such earlier date.

 

5.                                      Parent Borrower and its Subsidiaries are
in compliance with the covenants contained in Sections 7.1 and 7.2 of the Credit
Agreement as demonstrated on Schedule 4 hereof.

 

[Signature page follows.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this      day of                , 20   .

 

 

 

INVENTURE FOODS, INC.,

 

a Delaware corporation, as Parent Borrower

 

 

 

 

By:

 

 

Name:

 

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Financial Information

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

Default or Event of Default

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

Representations and Warranties

 

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

Financial Covenants

 

Fixed Charge Coverage Ratio

 

Borrowers’ Fixed Charge Coverage Ratio, measured as of the fiscal quarter ended
             , 20   for the four (4) fiscal quarters then ended , is    :1.0,
which ratio [is/is not] greater than or equal to the ratio set forth in
Section 7.1 of the Credit Agreement for the corresponding period.

 

Total Leverage Ratio

 

Borrowers’ Total Leverage Ratio, measured as of fiscal quarter ended
                , 20   , is    :1.0, which ratio [is/is not] greater than or
equal to the ratio set forth in Section 7.2 of the Credit Agreement for the
corresponding period.

 

--------------------------------------------------------------------------------


 

EXHIBIT L-1

 

FORM OF LIBOR NOTICE

 

BSP Agency, LLC, as Agent
under the below referenced Credit Agreement
9 West 57th Street, Suite 4920

New York, New York 10019

 

Ladies and Gentlemen:

 

Reference hereby is made to that certain Credit Agreement dated as of
November 18, 2015 (as amended, restated, supplemented, or otherwise modified
from time to time, the “Credit Agreement”) by and among Inventure Foods, Inc., a
Delaware corporation (“Parent Borrower”), the Subsidiaries of the Parent
Borrower identified on the signature pages thereof (such Subsidiaries, together
with the Parent Borrower, are referred to herein each individually as a
“Borrower” and individually and collectively, jointly and severally, as
“Borrowers”), the lenders party thereto as “Lenders” (each of such Lenders,
together with its successors and permitted assigns, is referred to hereinafter
as a “Lender”), and BSP Agency, LLC, a Delaware limited liability company
(“BSP”), as administrative agent for each member of the Lender Group (in such
capacity, together with its successors and assigns in such capacity, the
“Agent”).  Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to them in the Credit Agreement.

 

This LIBOR Notice represents Borrowers’ request to elect the LIBOR Option with
respect to outstanding Revolving Loans in the amount of $         (the “LIBOR
Rate Advance”)[, and is a written confirmation of the telephonic notice of such
election given to Agent].

 

The LIBOR Rate Advance will have an Interest Period of [1, 2, 3, or 6]
month(s) commencing on                            .

 

This LIBOR Notice further confirms Borrowers’ acceptance, for purposes of
determining the rate of interest based on the LIBOR Rate under the Credit
Agreement, of the LIBOR Rate as determined pursuant to the Credit Agreement.

 

Parent Borrower represents and warrants that (i) as of the date hereof, the
representations and warranties of Borrowers contained in the Credit Agreement
and in the other Loan Documents are true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of the date hereof, as though made on
and as of such date (except to the extent that such representations and
warranties relate solely to an earlier date, in which case such representations
and warranties shall be true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any

 

--------------------------------------------------------------------------------


 

representations and warranties that already are qualified or modified by
materiality in the text thereof) as of such earlier date)), (ii) each of the
covenants and agreements contained in any Loan Document have been performed (to
the extent required to be performed on or before the date hereof or each such
effective date), and (iii) no Default or Event of Default has occurred and is
continuing on the date hereof, nor will any thereof occur after giving effect to
the request above.

 

 

 

Dated:

 

 

 

 

 

 

 

INVENTURE FOODS, INC., a Delaware corporation, as Parent Borrower

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

Acknowledged by:

 

 

 

BSP AGENCY, LLC, a Delaware limited liability company, as Agent

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT P-1

 

FORM OF PERFECTION CERTIFICATE

 

Reference is hereby made to (a) that certain Credit Agreement dated as of
November 18, 2015 (as amended, restated, supplemented, or otherwise modified
from time to time, the “Credit Agreement”) by and among the lenders identified
on the signature pages thereof, BSP Agency, LLC, a Delaware limited liability
company (“BSP”), as administrative agent for each member of the Lender Group (in
such capacity, together with its successors and assigns in such capacity,
“Agent”), Inventure Foods, Inc., a Delaware corporation (the “Parent Borrower”)
and the Subsidiaries of the Parent Borrower identified on the signature
pages thereof (such Subsidiaries, together with the Parent Borrower, are
referred to herein each individually as a “Borrower” and individually and
collectively, jointly and severally, as “Borrowers”) and (b) that certain
Guaranty and Security Agreement dated as of November 18, 2015 (as amended,
restated, supplemented, or otherwise modified from time to time, the “Guaranty
and Security Agreement”) by and among Borrowers, the Subsidiaries of Borrowers
parties thereto as “Grantors”, and Agent.

 

All initially capitalized terms used herein without definition shall have the
meanings ascribed thereto in the Credit Agreement.  Any terms (whether
capitalized or lower case) used in this Perfection Certificate that are defined
in the Code shall be construed and defined as set forth in the Code unless
otherwise defined herein or in the Credit Agreement; provided that to the extent
that the Code is used to define any term used herein and if such term is defined
differently in different Articles of the Code, the definition of such term
contained in Article 9 of the Code shall govern.  As used herein, the term “Loan
Parties” shall mean the “Loan Parties” as that term is defined in the Credit
Agreement and “Code” shall mean the “Code” as that term is defined in the
Guaranty and Security Agreement.

 

The undersigned, the          of                , hereby certifies (in my
capacity as            and not in my individual capacity)(1) to Agent and each
of the other members of the Lender Group as follows as of November 18, 2015:

 

1.                                      Names.

 

(a)                                 The exact legal name of each Loan Party, as
such name appears in its certified certificate of incorporation, articles of
incorporation, certificate of formation, or any other organizational document,
is set forth in Schedule 1(a).  Each Loan Party is (i) the type of entity
disclosed next to its name in Schedule 1(a) and (ii) a registered organization
except to the extent disclosed in Schedule 1(a).  Also set forth in Schedule
1(a) is the organizational identification number, if any, of each Loan Party
that is a registered organization, the Federal Taxpayer Identification Number of
each Loan Party and the jurisdiction of formation of each Loan Party.  Each Loan
Party has qualified to do business in the states listed on Schedule 1(a).

 

(b)                                 Set forth in Schedule 1(b) hereto is a list
of any other legal names each Loan Party has had in the past five years,
together with the date of the relevant name change.

 

--------------------------------------------------------------------------------

(1)  Insert appropriate officer(s), as applicable.

 

--------------------------------------------------------------------------------


 

(c)                                  Set forth in Schedule 1(c) is a list of all
other names used by each Loan Party in connection with any business or
organization to which such Loan Party became the successor by merger,
consolidation, acquisition, change in form, nature or jurisdiction of
organization or otherwise or on any filings with the Internal Revenue Service,
in each case, at any time in the past five years.  Except as set forth in
Schedule 1(c), no Loan Party has changed its jurisdiction of organization at any
time during the past four months.

 

2.                                      Chief Executive Offices.  The chief
executive office of each Loan Party is located at the address set forth in
Schedule 2 hereto.

 

3.                                      Real Property.

 

(a)                                 Attached hereto as Schedule 3(a) is a list
of all (i) Real Property (as defined in the Guaranty and Security Agreement) of
each Loan Party, (ii) filing offices for any mortgages encumbering the Real
Property or to encumber, the Real Property as of the Closing Date, (iii) common
names, addresses and uses of each parcel of Real Property (stating improvements
located thereon) and (iv) other information relating thereto required by such
Schedule.  Except as described on Schedule 3(a) attached hereto:  (A) no Loan
Party has entered into any leases, subleases, tenancies, franchise agreements,
licenses or other occupancy arrangements as owner, lessor, sublessor, licensor,
franchisor or grantor with respect to any of the real property described on
Schedule 3(a) and (B) no Loan Party has any leases which require the consent of
the landlord, tenant or other party thereto to the transactions contemplated by
the Loan Documents.

 

(b)                                 Schedule 3(b) sets forth all third parties
(“Bailees”) with possession of any Collateral (including inventory and
equipment) of the Loan Parties, including the name and address of such Bailee, a
description of the inventory and equipment in such Bailee’s possession and the
location of such inventory and equipment (if none please so state).

 

4.                                      Extraordinary Transactions.  Except for
those purchases, mergers, acquisitions, consolidations, and other transactions
described on Schedule 4 attached hereto, all of the Collateral has been
originated by each Loan Party in the ordinary course of business or consists of
goods which have been acquired by such Loan Party in the ordinary course of
business from a person in the business of selling goods of that kind.

 

5.                                      File Search Reports.  Attached hereto as
Schedule 5 is a true and accurate summary of certified file search reports from
(a) the Uniform Commercial Code filing offices (i) in each jurisdiction of
formation identified in Section 1(a) and in each location identified Section 2
with respect to each legal name set forth in Section 1 and (ii) in each
jurisdiction described in Schedule 1(c) or Schedule 3 relating to any of the
transactions described in Schedule 1(c) or Schedule 4 with respect to each legal
name of the person or entity from which each Loan Party purchased or otherwise
acquired any assets and (b) each filing office in each real estate recording
office identified on Schedule 3(a) for any Real Property Collateral.  A true
copy of each financing statement, including judgment and tax liens, bankruptcy
and pending lawsuits or other filing identified in such file search reports has
been delivered to Agent.

 

6.                                      UCC Filings.  The financing statements
(duly authorized by each Loan Party constituting the debtor therein), including
the indications of the collateral, attached as Schedule 6 relating to the
Guaranty and Security Agreement or the Real Property, are in the appropriate
forms for filing in the filing offices in the jurisdictions identified in
Schedule 6 hereof.

 

7.                                      Schedule of Filings.  Attached hereto as
Schedule 7 is a schedule of (i) the appropriate filing offices for the financing
statements attached hereto as Schedule 6 and (ii) the

 

2

--------------------------------------------------------------------------------


 

appropriate filing offices for the filings described in Schedule 11(c) and
(iii) any other actions required to create, preserve, protect and perfect the
security interests in the Collateral (as defined in the Guaranty and Security
Agreement) granted, assigned or pledged to Agent pursuant to the Guaranty and
Security Agreement or any other Loan Document.  No other filings or actions are
required to create, preserve, protect and perfect the security interests in the
Collateral granted, assigned or pledged to Agent pursuant to the Loan Documents.

 

8.                                      Termination Statements.  Attached hereto
as Schedule 8 are the duly authorized termination statements in the appropriate
form for filing in each applicable jurisdiction identified in Schedule 8 hereto
with respect to each Lien described therein.

 

9.                                      Stock Ownership and Other Equity
Interests.  Attached hereto as Schedule 9(a) is a true and correct list of each
of all of the authorized, and the issued and outstanding, Equity Interests of
each Loan Party and its Subsidiaries and the record and beneficial owners of
such Equity Interests.  Also set forth on Schedule 9(a) is each equity
investment of each Loan Party that represents 50% or less of the equity of the
entity in which such investment was made.  Attached hereto as Schedule 9(b) is a
true and correct organizational chart of Parent Borrower and its Subsidiaries.

 

10.                               Instruments and Chattel Paper.  Attached
hereto as Schedule 10 is a true and correct list of all promissory notes,
instruments (other than checks to be deposited in the ordinary course of
business), tangible chattel paper, electronic chattel paper and other evidence
of Indebtedness held by each Loan Party as of November 18, 2015 having an
aggregate value or face amount in excess of $250,000, including all intercompany
notes between or among any two or more Loan Parties or any of their
Subsidiaries.

 

11.                               Intellectual Property.

 

(a)                                 Schedule 11(a) provides a complete and
correct list of all registered Copyrights (as defined in the Guaranty and
Security Agreement) owned by any Loan Party, all applications for registration
of Copyrights owned by any Loan Party, and all other Copyrights owned by any
Loan Party and material to the conduct of the business of any Loan Party. 
Schedule 11(a) provides a complete and correct list of all Patents (as defined
in the Guaranty and Security Agreement) owned by any Loan Party and all
applications for Patents owned by any Loan Party.  Schedule 11(a) provides a
complete and correct list of all registered Trademarks (as defined in the
Guaranty and Security Agreement) owned by any Loan Party, all applications for
registration of Trademarks owned by any Loan Party, and all other Trademarks
owned by any Loan Party and material to the conduct of the business of any Loan
Party.

 

(b)                                 Schedule 11(b) provides a complete and
correct list of all Intellectual Property Licenses (as defined in the Guaranty
and Security Agreement) entered into by any Loan Party pursuant to which (i) any
Loan Party has provided any license or other rights in Intellectual Property (as
defined in the Guaranty and Security Agreement) owned or controlled by such Loan
Party to any other Person (other than non-exclusive software licenses granted in
the ordinary course of business) or (ii) any Person has granted to any Loan
Party any license or other rights in Intellectual Property owned or controlled
by such Person that is material to the business of such Loan Party, including
any Intellectual Property that is incorporated in any Inventory, software, or
other product marketed, sold, licensed, or distributed by such Loan Party;

 

(c)                                  Attached hereto as Schedule 11(c) in proper
form for filing with the United States Patent and Trademark Office and United
States Copyright Office (as applicable) are the filings necessary to preserve,
protect and perfect the security interests in the United States Trademarks,
United Patents, United States Copyrights and Intellectual Property Licenses set
forth on Schedule 11(a) and

 

3

--------------------------------------------------------------------------------


 

Schedule 11(b), including duly signed copies of each of the Patent Security
Agreement, Trademark Security Agreement and the Copyright Security Agreement, as
applicable.

 

12.                               Commercial Tort Claims.  Attached hereto as
Schedule 12 is a true and correct list of all commercial tort claims that exceed
$250,000 held by each Loan Party, including a brief description thereof.

 

13.                               Commodities Accounts, Deposit Accounts and
Securities Accounts.  Attached hereto as Schedule 13 is a true and complete list
of all Commodities Accounts, Deposit Accounts and Securities Accounts (each as
defined in the Guaranty and Security Agreement) maintained by each Loan Party,
including the name of each institution where each such account is held, the name
of each such account and the name of each entity that holds each account.

 

14.                               Letter-of-Credit Rights.  Attached hereto as
Schedule 14 is a true and correct list of all letters of credit issued in favor
of any Loan Party, as beneficiary thereunder, having an aggregate value or face
amount in excess of $250,000.

 

15.                               Motor Vehicles.  Attached hereto as Schedule
15 is a true and correct list of all motor vehicles and other goods (covered by
certificates of title or ownership) and the owner and approximate fair market
value of such motor vehicles.

 

16.                               Farm Products.  Attached hereto as Schedule 16
is a true and correct list of all of the locations in the United States of
America and any other jurisdiction in which any Loan Party possess any farm
products as defined in UCC §9-102(34).

 

17.                               Timber.  Attached hereto as Schedule 17 is a
true and correct list of all of the locations in the United States of America
and any other jurisdiction in which any Loan Party possess any timber to be cut.

 

18.                               Other Assets:  A Loan Party owns the following
kinds of assets:

 

Aircraft:

Yes o   No o

 

 

Vessels, boats or ships:

Yes o   No o

 

 

Railroad rolling stock:

Yes o   No o

 

If the answer is yes to any of these other types of assets, please describe on
Schedule 18.

 

[The Remainder of this Page has been intentionally left blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
this      day of November    , 2015.

 

 

INVENTURE FOODS, INC., a Delaware corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

RADER FARMS, INC., a Delaware corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

FRESH FROZEN FOODS, INC., a Delaware corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

WILLAMETTE VALLEY FRUIT COMPANY, a Delaware corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

POORE BROTHERS-BLUFFTON, LLC, a Delaware limited liability company

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

BOULDER NATURAL FOODS, INC., an Arizona corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

5

--------------------------------------------------------------------------------


 

 

TEJAS PB DISTRIBUTING, INC., an Arizona corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

LA COMETA PROPERTIES, INC., an Arizona corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

BN FOODS, INC., a Colorado corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

6

--------------------------------------------------------------------------------


 

Schedule 1(a)

 

Legal Names, Etc.

 

Legal Name

 

Type of Entity

 

Registered
Organization
(Yes/No)

 

Organizational
Number(2)

 

Federal Taxpayer
Identification Number

 

Jurisdiction of Formation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(2)                                 If none, so state.

 

7

--------------------------------------------------------------------------------


 

Schedule 1(b)

 

Prior Names

 

Loan Party/Subsidiary

 

Prior Name

 

Date of Change

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8

--------------------------------------------------------------------------------


 

Schedule 1(c)

 

Changes in Corporate Identity; Other Names

 

Loan
Party/Subsidiary

 

Name of Entity

 

Action

 

Date of
Action

 

State of
Formation

 

List of All Other
Names Used on Any
Filings with the
Internal Revenue
Service During Past
Five Years

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Add Information required by Section 1 to the extent required by Section 1(c) of
the Perfection Certificate]

 

9

--------------------------------------------------------------------------------


 

Schedule 2

 

Chief Executive Offices

 

Loan
Party/Subsidiary

 

Address

 

County

 

State

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10

--------------------------------------------------------------------------------


 

Schedule 3(a)

 

Real Property

 

Entity of
Record

 

Common
Name and
Address

 

Owned,
Leased or
Other
Interest

 

Landlord
/ Owner
if Leased
or Other
Interest

 

Description
of
Lease or
Other
Documents
Evidencing
Interest

 

Purpose/
Use

 

Improvements
Located on
Real
Property

 

Legal
Description

 

Encumbered
or to be
Encumbered
by Mortgage

 

Filing
Office for
Mortgage

 

Option to
Purchase/Right
of First Refusal

[ ]

 

[ ]

 

[ ]

 

[ ]

 

[ ]

 

[ ]

 

[ ]

 

[SEE EXHIBIT A-[ ] ATTACHED HERETO]

 

[YES/NO]

 

[ ]

 

[YES/NO]

 

11

--------------------------------------------------------------------------------


 

Schedule 3(a)

 

Real Property (cont.)

 

Required Consents; Loan Party Held Landlord/ Grantor Interests

 

I. Landlord’s / Tenant’s Consent Required

 

1.  [LIST EACH LEASE OR OTHER INSTRUMENT WHERE LANDLORD’S / TENANT’S CONSENT IS
REQUIRED].

 

II. Leases, Subleases, Tenancies, Franchise Agreements, Licenses or Other
Occupancy Agreements Pursuant to which any Loan Party holds Landlord’s /
Grantor’s Interest

 

1.  [LIST EACH LEASE OR OTHER INSTRUMENT WHERE ANY LOAN PARTY HOLDS LANDLORD’S /
GRANTOR’S INTEREST]

 

12

--------------------------------------------------------------------------------


 

Schedule 3(b)

 

Bailees

 

13

--------------------------------------------------------------------------------


 

Schedule 4

 

Transactions Other Than in the Ordinary Course of Business

 

Loan Party/Subsidiary

 

Description of Transaction Including Parties
Thereto

 

Date of
Transaction

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

14

--------------------------------------------------------------------------------


 

Schedule 5

 

Certified File Search Reports

 

Loan Party/Subsidiary

 

Search Report dated

 

Prepared by

 

Jurisdiction

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

See attached.

 

15

--------------------------------------------------------------------------------


 

Schedule 6

 

Copy of Financing Statements To Be Filed

 

See attached.

 

16

--------------------------------------------------------------------------------


 

Schedule 7

 

Filings/Filing Offices

 

Type of Filing(3)

 

Entity

 

Applicable Collateral
Document
[Mortgage, Security
Agreement or Other]

 

Jurisdictions

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(3)                                 UCC-1 financing statement, fixture filing,
mortgage, intellectual property filing or other necessary filing.

 

17

--------------------------------------------------------------------------------


 

Schedule 8

 

Attached hereto is a true copy of each termination statement filing duly
acknowledged or otherwise identified by the filing officer.

 

Termination Statement Filings

 

Debtor

 

Jurisdiction

 

Secured Party

 

Type of Collateral

 

UCC-1
File Date

 

UCC-1
File
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18

--------------------------------------------------------------------------------


 

Schedule 9(a)

 

(a)  Equity Interests of Loan Parties and Subsidiaries

 

Current Legal
Entities Owned

 

Record Owner

 

Certificate No.

 

No. Shares/Interest

 

Percent
Pledged

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b) Other Equity Interests

 

19

--------------------------------------------------------------------------------


 

Schedule 9(b)

 

Organizational Chart

 

20

--------------------------------------------------------------------------------


 

Schedule 10

 

Instruments and Chattel Paper

 

1.                                      Promissory Notes:

 

Entity

 

Principal
Amount

 

Date of Issuance

 

Interest Rate

 

Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.                                      Chattel Paper:

 

21

--------------------------------------------------------------------------------


 

Schedule 11(a)

 

Copyrights, Patents and Trademarks

 

UNITED STATES COPYRIGHTS

 

Registrations:

 

OWNER

 

TITLE

 

REGISTRATION NUMBER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Applications:

 

OWNER

 

APPLICATION NUMBER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OTHER COPYRIGHTS

 

Registrations:

 

OWNER

 

COUNTRY/STATE

 

TITLE

 

REGISTRATION NUMBER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Applications:

 

OWNER

 

COUNTRY/STATE

 

APPLICATION NUMBER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

22

--------------------------------------------------------------------------------


 

Schedule 11(a)

 

Copyrights, Patents and Trademarks (cont.)

 

UNITED STATES PATENTS:

 

Registrations:

 

OWNER

 

REGISTRATION
NUMBER

 

DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Applications:

 

OWNER

 

APPLICATION
NUMBER

 

DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OTHER PATENTS:

 

Registrations:

 

OWNER

 

REGISTRATION
NUMBER

 

COUNTRY/STATE

 

DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Applications:

 

OWNER

 

APPLICATION
NUMBER

 

COUNTRY/STATE

 

DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

23

--------------------------------------------------------------------------------


 

Schedule 11(a)

 

Copyrights, Patents and Trademarks (cont.)

 

UNITED STATES TRADEMARKS:

 

Registrations:

 

OWNER

 

REGISTRATION
NUMBER

 

TRADEMARK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Applications:

 

OWNER

 

APPLICATION
NUMBER

 

TRADEMARK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OTHER TRADEMARKS:

 

Registrations:

 

OWNER

 

REGISTRATION
NUMBER

 

COUNTRY/STATE

 

TRADEMARK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Applications:

 

OWNER

 

APPLICATION
NUMBER

 

COUNTRY/STATE

 

TRADEMARK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

24

--------------------------------------------------------------------------------


 

Schedule 11(b)

 

Intellectual Property Licenses

 

LICENSEE

 

LICENSOR

 

COUNTRY/STATE

 

REGISTRATION/
APPLICATION
NUMBER, IF
ANY

 

DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

25

--------------------------------------------------------------------------------


 

Schedule 11(c)

 

Intellectual Property Filings

 

26

--------------------------------------------------------------------------------


 

Schedule 12

 

Commercial Tort Claims

 

27

--------------------------------------------------------------------------------


 

Schedule 13

 

Commodities Accounts, Deposit Accounts and Securities Accounts

 

OWNER

 

TYPE OF ACCOUNT

 

BANK OR
INTERMEDIARY

 

ACCOUNT
NUMBERS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

28

--------------------------------------------------------------------------------


 

Schedule 14

 

Letter-of-Credit Rights

 

29

--------------------------------------------------------------------------------


 

Schedule 15

 

Motor Vehicles

 

30

--------------------------------------------------------------------------------


 

Schedule 16

 

Farm Products

 

31

--------------------------------------------------------------------------------


 

Schedule 17

 

Timber

 

32

--------------------------------------------------------------------------------


 

Schedule 18

 

Other Assets

 

33

--------------------------------------------------------------------------------


 

FORM OF SUPPLEMENT TO PERFECTION CERTIFICATE

 

Supplement (this “Supplement”), dated as of               , 20     , to the
Perfection Certificate, dated as of November [  ], 2015 (as amended, restated,
supplemented or otherwise modified from time to time, the “Perfection
Certificate”) by each of the parties listed on the signature pages thereto and
those additional entities that thereafter become Loan Parties (collectively,
jointly and severally, “Grantors” and each individually “Grantor”).

 

Reference is hereby made to (a) that certain Credit Agreement dated as of
November [       ], 2015 (as amended, restated, supplemented, or otherwise
modified from time to time, the “Credit Agreement”) by and among the lenders
identified on the signature pages thereof, Wells Fargo Bank, National
Association, a national banking association (“Wells Fargo”), as administrative
agent for each member of the Lender Group and the Bank Product Providers (in
such capacity, together with its successors and assigns in such capacity,
“Agent”), Wells Fargo, as the sole arranger, Wells Fargo, as the sole book
runner, Inventure Foods, Inc., a Delaware corporation (the “Parent Borrower”)
and the Subsidiaries of the Parent Borrower identified on the signature
pages thereof (such Subsidiaries, together with the Parent Borrower, are
referred to herein each individually as a “Borrower” and individually and
collectively, jointly and severally, as “Borrowers”) and (b) that certain
Guaranty and Security Agreement dated as of November [     ], 2015 (as amended,
restated, supplemented, or otherwise modified from time to time, the “Guaranty
and Security Agreement”) by and among Borrowers, the Subsidiaries of Borrowers
parties thereto as “Grantors”, and Agent.

 

All initially capitalized terms used herein without definition shall have the
meanings ascribed thereto in the Credit Agreement.  Any terms (whether
capitalized or lower case) used in this Perfection Certificate that are defined
in the Code shall be construed and defined as set forth in the Code unless
otherwise defined herein or in the Credit Agreement; provided that to the extent
that the Code is used to define any term used herein and if such term is defined
differently in different Articles of the Code, the definition of such term
contained in Article 9 of the Code shall govern.  As used herein, the term
“Code” shall mean the “Code” as that term is defined in the Guaranty and
Security Agreement.

 

WHEREAS, pursuant to Section 5.2 of the Credit Agreement, the Loan Parties must
execute and deliver a Perfection Certificate and the execution and delivery of
the Perfection Certificate may be accomplished by the execution of this
Supplement in favor of Agent, for the benefit of each member of the Lender Group
and the Bank Product Providers;

 

In accordance with Section 5.2 of the Credit Agreement, the undersigned, the
         of          (4), hereby certify (in my capacity as            and not
in my individual capacity) to Agent and each of the other members of the Lender
Group and the Bank Product Providers as follows as of        , 20  :  [the
information in the Perfection Certificate delivered on or prior to the Closing
Date is true, correct, and complete on and as of the date hereof.] [Schedule
1(a), “Legal Names, Etc.”, Schedule 1(b), “Prior Names”, Schedule 1(c), “Changes
in Corporate Identity; Other Names”, Schedule 2, “Chief Executive Offices”,
Schedule 3(a), “Real Property”, Schedule 3(b), “Bailees”, Schedule 4,
“Transactions Other Than in the Ordinary Course of Business”,  Schedule 9(a),
“Equity Interests”, Schedule 9(b), “Organizational Chart” Schedule 10,
“Instruments and Chattel Paper”, Schedule 11(a), “Copyrights, Patents and
Trademarks”, Schedule 11(b), “Intellectual Property Licenses”, Schedule 12,
“Commercial Tort Claims”, Schedule 13, “Commodities Accounts, Deposit Accounts
and Securities Accounts”,

 

--------------------------------------------------------------------------------

(4)                                 Insert appropriate officer(s), as
applicable.

 

34

--------------------------------------------------------------------------------


 

Schedule 14, “Letter-of-Credit Rights”, Schedule 15, “Motor Vehicles”, Schedule
16, “Farm Products”, Schedule 17, “Timber”, and Schedule 18, “Other Assets”
attached hereto supplement Schedule 1(a), Schedule 1(b), Schedule 1(c), Schedule
2, Schedule 3, Schedule 4, Schedule 9(a), Schedule 9(b),  Schedule 10, Schedule
11(a), Schedule 11(b), Schedule 12, Schedule 13, Schedule 14, Schedule 15,
Schedule 16, Schedule 17, Schedule 18 respectively, to the Perfection
Certificate and shall be deemed a part thereof for all purposes of the
Perfection Certificate.]

 

The undersigned officers of each of the Loan Parties hereby certify as of the
date hereof on behalf of the Loan Parties in their capacity as officers of the
Loan Parties and not in their individual capacities that no additional filings
or actions are required to create, preserve or perfect the security interests in
the Collateral granted, assigned or pledged to Agent pursuant to the Loan
Documents.

 

Except as expressly supplemented hereby, the Perfection Certificate shall remain
in full force and effect.

 

IN WITNESS WHEREOF, we have hereunto signed this Supplement to Perfection
Certificate as of this          day of                    , 20     .

 

 

INVENTURE FOODS, INC., a Delaware corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

RADER FARMS, INC., a Delaware corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

FRESH FROZEN FOODS, INC., a Delaware corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

WILLAMETTE VALLEY FRUIT COMPANY, a Delaware corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

35

--------------------------------------------------------------------------------


 

 

POORE BROTHERS-BLUFFTON, LLC, a Delaware limited liability company

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

BOULDER NATURAL FOODS, INC., an Arizona corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

TEJAS PB DISTRIBUTING, INC., an Arizona corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

LA COMETA PROPERTIES, INC., an Arizona corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

BN FOODS, INC., a Colorado corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[Each of the Guarantors]

 

36

--------------------------------------------------------------------------------


 

Schedule 1(a)

 

Legal Names, Etc.

 

Legal Name

 

Type of Entity

 

Registered
Organization
(Yes/No)

 

Organizational
Number(5)

 

Federal Taxpayer
Identification Number

 

Jurisdiction of Formation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(5)                                 If none, so state.

 

37

--------------------------------------------------------------------------------


 

Schedule 1(b)

 

Prior Names

 

Loan Party/Subsidiary

 

Prior Name

 

Date of Change

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

38

--------------------------------------------------------------------------------


 

Schedule 1(c)

 

Changes in Corporate Identity; Other Names

 

Loan
Party/Subsidiary

 

Name of Entity

 

Action

 

Date of
Action

 

State of
Formation

 

List of All Other
Names Used on Any
Filings with the
Internal Revenue
Service During Past
Five Years

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Add Information required by Section 1 to the extent required by Section 1(c) of
the Perfection Certificate]

 

39

--------------------------------------------------------------------------------


 

Schedule 2

 

Chief Executive Offices

 

Loan
Party/Subsidiary

 

Address

 

County

 

State

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

40

--------------------------------------------------------------------------------


 

Schedule 3(a)

 

Real Property

 

Entity of
Record

 

Common
Name and
Address

 

Owned,
Leased or
Other
Interest

 

Landlord
/ Owner
if Leased
or Other
Interest

 

Description
of
Lease or
Other
Documents
Evidencing
Interest

 

Purpose/
Use

 

Improvements
Located on
Real
Property

 

Legal
Description

 

Encumbered
or to be
Encumbered
by Mortgage

 

Filing
Office for
Mortgage

 

Option to
Purchase/Right
of First Refusal

[ ]

 

[ ]

 

[ ]

 

[ ]

 

[ ]

 

[ ]

 

[ ]

 

[SEE EXHIBIT A-[ ] ATTACHED HERETO]

 

[YES/NO]

 

[ ]

 

[YES/NO]

 

41

--------------------------------------------------------------------------------


 

Schedule 3(a)

 

Real Property (cont.)

 

Required Consents; Loan Party Held Landlord/ Grantor Interests

 

I. Landlord’s / Tenant’s Consent Required

 

1.  [LIST EACH LEASE OR OTHER INSTRUMENT WHERE LANDLORD’S / TENANT’S CONSENT IS
REQUIRED].

 

II. Leases, Subleases, Tenancies, Franchise Agreements, Licenses or Other
Occupancy Agreements Pursuant to which any Loan Party holds Landlord’s /
Grantor’s Interest

 

1.  [LIST EACH LEASE OR OTHER INSTRUMENT WHERE ANY LOAN PARTY HOLDS LANDLORD’S /
GRANTOR’S INTEREST

 

42

--------------------------------------------------------------------------------


 

Schedule 3(a)

 

Real Property (cont.)

 

Required Consents; Loan Party Held Landlord/ Grantor Interests

 

I. Landlord’s / Tenant’s Consent Required

 

1.  [LIST EACH LEASE OR OTHER INSTRUMENT WHERE LANDLORD’S / TENANT’S CONSENT IS
REQUIRED].

 

II. Leases, Subleases, Tenancies, Franchise Agreements, Licenses or Other
Occupancy Agreements Pursuant to which any Loan Party holds Landlord’s /
Grantor’s Interest

 

1.  [LIST EACH LEASE OR OTHER INSTRUMENT WHERE ANY LOAN PARTY HOLDS LANDLORD’S /
GRANTOR’S INTEREST]

 

43

--------------------------------------------------------------------------------


 

Schedule 3(b)

 

Bailees

 

44

--------------------------------------------------------------------------------


 

Schedule 4

 

Transactions Other Than in the Ordinary Course of Business

 

Loan Party/Subsidiary

 

Description of Transaction Including Parties
Thereto

 

Date of
Transaction

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

45

--------------------------------------------------------------------------------


 

Schedule 9(a)

 

(a)  Equity Interests of Loan Parties and Subsidiaries

 

Current Legal
Entities Owned

 

Record Owner

 

Certificate No.

 

No. Shares/Interest

 

Percent
Pledged

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b) Other Equity Interests

 

46

--------------------------------------------------------------------------------


 

Schedule 9(b)

 

Organizational Chart

 

47

--------------------------------------------------------------------------------


 

Schedule 10

 

Instruments and Chattel Paper

 

1.             Promissory Notes:

 

Entity

 

Principal
Amount

 

Date of Issuance

 

Interest Rate

 

Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.             Chattel Paper:

 

48

--------------------------------------------------------------------------------


 

Schedule 11(a)

 

Copyrights, Patents and Trademarks

 

UNITED STATES COPYRIGHTS

 

Registrations:

 

OWNER

 

TITLE

 

REGISTRATION NUMBER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Applications:

 

OWNER

 

APPLICATION NUMBER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OTHER COPYRIGHTS

 

Registrations:

 

OWNER

 

COUNTRY/STATE

 

TITLE

 

REGISTRATION NUMBER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Applications:

 

OWNER

 

COUNTRY/STATE

 

APPLICATION NUMBER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

49

--------------------------------------------------------------------------------


 

Schedule 11(a)

 

Copyrights, Patents and Trademarks (cont.)

 

UNITED STATES PATENTS:

 

Registrations:

 

OWNER

 

REGISTRATION
NUMBER

 

DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Applications:

 

OWNER

 

APPLICATION
NUMBER

 

DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OTHER PATENTS:

 

Registrations:

 

OWNER

 

REGISTRATION
NUMBER

 

COUNTRY/STATE

 

DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Applications:

 

OWNER

 

APPLICATION
NUMBER

 

COUNTRY/STATE

 

DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

50

--------------------------------------------------------------------------------


 

Schedule 11(a)

 

Copyrights, Patents and Trademarks (cont.)

 

UNITED STATES TRADEMARKS:

 

Registrations:

 

OWNER

 

REGISTRATION
NUMBER

 

TRADEMARK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Applications:

 

OWNER

 

APPLICATION
NUMBER

 

TRADEMARK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OTHER TRADEMARKS:

 

Registrations:

 

OWNER

 

REGISTRATION
NUMBER

 

COUNTRY/STATE

 

TRADEMARK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Applications:

 

OWNER

 

APPLICATION
NUMBER

 

COUNTRY/STATE

 

TRADEMARK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

51

--------------------------------------------------------------------------------


 

Schedule 11(b)

 

Intellectual Property Licenses

 

LICENSEE

 

LICENSOR

 

COUNTRY/STATE

 

REGISTRATION/
APPLICATION
NUMBER, IF
ANY

 

DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

52

--------------------------------------------------------------------------------


 

Schedule 12

 

Commercial Tort Claims

 

53

--------------------------------------------------------------------------------


 

Schedule 13

 

Commodities Accounts, Deposit Accounts and Securities Accounts

 

OWNER

 

TYPE OF ACCOUNT

 

BANK OR
INTERMEDIARY

 

ACCOUNT
NUMBERS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

54

--------------------------------------------------------------------------------


 

Schedule 14

 

Letter of Credit Rights

 

55

--------------------------------------------------------------------------------


 

Schedule 15

 

Motor Vehicles

 

56

--------------------------------------------------------------------------------


 

Schedule 16

 

Farm Products

 

57

--------------------------------------------------------------------------------


 

Schedule 17

 

Timber

 

58

--------------------------------------------------------------------------------


 

Schedule 18

 

Other Assets

 

59

--------------------------------------------------------------------------------


 

Schedule 1.1

 

As used in the Agreement, the following terms shall have the following
definitions:

 

“ABL Agent” means Wells Fargo Bank, National Association.

 

“ABL Credit Agreement” means that certain Credit Agreement, dated as of the
Closing Date, by and among Parent Borrower, the Lenders (as defined therein)
party thereto, and ABL Agent, as amended, modified, supplemented or restated
from time to time in accordance with the terms thereof (subject to the
Intercreditor Agreement).

 

“ABL Documents” means the ABL Credit Agreement and the other “Loan Documents” as
such term is defined in the ABL Credit Agreement and any documents, instruments
and agreements entered into in connection with any amendment, supplement,
restatement, replacement or refinancing thereof, as amended, modified,
supplemented or restated from time to time in accordance with the terms of the
ABL Credit Agreement, this Agreement, and the Intercreditor Agreement.

 

“ABL Obligations” means “Obligations” as such term is defined in the ABL Credit
Agreement.

 

“ABL Priority Collateral” has the meaning specified therefor in the
Intercreditor Agreement.

 

“Account” means an account (as that term is defined in the Code).

 

“Accounting Changes” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).

 

“Acquired Indebtedness” means Indebtedness of a Person whose assets or Equity
Interests are acquired by a Borrower or any of its Subsidiaries in a Permitted
Acquisition; provided, that such Indebtedness (a) is (i) purchase money
Indebtedness, (ii) a Capital Lease with respect to Equipment, (iii) mortgage
financing with respect to Real Property, or (iv) reimbursement obligations with
respect to letters of credit, (b) was in existence prior to the date of such
Permitted Acquisition, and (c) was not incurred in connection with, or in
contemplation of, such Permitted Acquisition.

 

“Acquisition” means (a) the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of (or any division or
business line of) any other Person, or (b) the purchase or other acquisition
(whether by means of a merger, consolidation, or otherwise) by a Person or its
Subsidiaries of all or substantially all of the Equity Interests of any other
Person.

 

“Additional Documents” has the meaning specified therefor in Section 5.12 of the
Agreement.

 

“Affected Lender” has the meaning specified therefor in Section 2.13(b) of the
Agreement.

 

“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person.  For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the

 

--------------------------------------------------------------------------------


 

management and policies of a Person, whether through the ownership of Equity
Interests, by contract, or otherwise; provided, that, for purposes of
Section 6.10 of the Agreement: (a) any Person which owns directly or indirectly
10% or more of the Equity Interests having ordinary voting power for the
election of directors or other members of the governing body of a Person or 10%
or more of the partnership or other ownership interests of a Person (other than
as a limited partner of such Person) shall be deemed an Affiliate of such
Person, (b) each director (or comparable manager) of a Person shall be deemed to
be an Affiliate of such Person, and (c) each partnership in which a Person is a
general partner shall be deemed an Affiliate of such Person.

 

“Agent” has the meaning specified therefor in the preamble to the Agreement.

 

“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

 

“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1
to this Agreement (or such other Deposit Account of Agent that has been
designated as such, in writing, by Agent to Borrowers and the Lenders).

 

“Agent’s Liens” means the Liens granted by each Borrower or any other Loan Party
to Agent under the Loan Documents and securing the Obligations.

 

“Agreement” means the Credit Agreement to which this Schedule 1.1 is attached.

 

“Applicable Margin” means, as of any date of determination and with respect to
Base Rate Loans or LIBOR Rate Loans, as applicable, the applicable margin set
forth in the following table that corresponds to the Total Leverage Ratio of
Borrowers for the most recently completed fiscal month; provided, that for the
period from the Closing Date through and including the date that the financial
statements and Compliance Certificate required by Section 5.1 for the fiscal
quarter ending on or about December 31, 2016 has been delivered to the Agent,
the Applicable Margin shall be set at the margin in the row styled “Level II”;
provided further, that any time an Event of Default has occurred and is
continuing, the Applicable Margin shall be set at the margin in the row styled
“Level II”:

 

Level

 

Total Leverage Ratio

 

Applicable Margin
Relative to Base Rate
Loans (the “Base Rate
Margin”)

 

Applicable Margin
Relative to LIBOR
Rate Loans (the
“LIBOR Rate
Margin”)

 

I

 

<3.25 to 1.00

 

5.50

%

6.50

%

II

 

>3.25 to 1.00

 

6.00

%

7.00

%

 

Subject to the foregoing terms, each change in the Applicable Margin resulting
from a change in the Total Leverage Ratio shall be effective with respect to all
Loans outstanding on and after the first Business Day following delivery to
Agent of the financial statements required by Section 5.1 and the Compliance
Certificate required by Section 5.1 indicating such change until the date
immediately preceding the next date of delivery of such financial statements and
Compliance Certificate indicating another such change; provided that if
Borrowers fail to deliver any such financial statement or Compliance Certificate
as and when required to be delivered under Section 5.1, the Total Leverage Ratio
shall be deemed to be in excess of 3.25 to 1.00 (solely for purposes of this
definition) during the period

 

2

--------------------------------------------------------------------------------


 

from the date on which such financial statement or certificate was required to
be delivered until such financial statement or certificate is actually
delivered.  In the event that any financial statements or Compliance Certificate
is shown to be, or is acknowledged in writing to be, inaccurate, and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period than the Applicable Margin applied for such
period, then Borrowers shall promptly deliver to Agent a corrected certificate
for such period and (i) in the event of a higher Applicable Margin, Borrowers
shall promptly (and, in any event, within ten Business Days after such
inaccuracy is discovered) pay to Agent, for the benefit of the Lenders, the
accrued additional interest owing as a result of such higher Applicable Margin
for such period, or (ii) in the event of a lower Applicable Margin, the each
Lender shall either (x) promptly (and in any event, within ten Business Days
after such inaccuracy is discovered) pay to Borrowers the additional interest
paid by Borrowers as a result of such lower Applicable Margin for such period,
or (y) reduce the next payments that are due and owing from Borrowers hereunder
by such amount.

 

“Application Event” means the occurrence of (a) a failure by Borrowers to repay
all of the Obligations in full on the Maturity Date, or (b) an Event of Default
and the election by Agent or the Required Lenders to require that payments and
proceeds of Collateral be applied pursuant to Section 2.4(b)(iii) of the
Agreement.

 

“Assignee” has the meaning specified therefor in Section 13.1(a) of the
Agreement.

 

“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1 to the Agreement.

 

“Authorized Person” means any one of the individuals identified on Schedule A-2
to the Agreement, as such schedule is updated from time to time by written
notice from Borrowers to Agent.

 

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.

 

“Base Rate” means the greatest of (a) the Federal Funds Rate plus ½%, (b) the
LIBOR Rate (which rate shall be calculated based upon an Interest Period of 1
month and shall be determined on a daily basis), plus 1 percentage point, and
(c) the rate of interest announced, from time to time, within Wells Fargo at its
principal office in San Francisco as its “prime rate”, with the understanding
that the “prime rate” is one of Wells Fargo’s base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publications as Wells Fargo may designate.

 

“Base Rate Loan” means each portion of the Loans that bears interest at a rate
determined by reference to the Base Rate.

 

“Base Rate Margin” has the meaning set forth in the definition of Applicable
Margin.

 

“Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA, (a) that is or within
the preceding six (6) years has been sponsored, maintained or contributed to by
any Loan Party or ERISA Affiliate or (b) to which any Loan Party or ERISA
Affiliate has, or has had at any time within the preceding six (6) years, any
liability, contingent or otherwise.

 

3

--------------------------------------------------------------------------------


 

“Board of Directors” means, as to any Person, the board of directors (or
comparable managers) of such Person, or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).

 

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States (or any successor).

 

“Borrower” and “Borrowers” have the respective meanings specified therefor in
the preamble to the Agreement.

 

“Borrower Materials” has the meaning specified therefor in Section 17.9(c) of
the Agreement.

 

“Borrowing” means a borrowing consisting of Loans made on the same day by the
Lenders (or Agent on behalf thereof).

 

“BSP Agency” means BSP Agency, LLC, a Delaware limited liability company.

 

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the State of New York, except
that, if a determination of a Business Day shall relate to a LIBOR Rate Loan,
the term “Business Day” also shall exclude any day on which banks are closed for
dealings in Dollar deposits in the London interbank market.

 

“Call Premium” has the meaning specified therefor in Section 2.4(g) of the
Agreement.

 

“Capital Expenditures” means, with respect to any Person for any period, the
amount of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed, but excluding, without
duplication (a) expenditures made during such period in connection with the
replacement, substitution or restoration of assets or properties pursuant to
Section 2.4(e)(ii) of the Agreement, (b) with respect to the purchase price of
assets that are purchased substantially contemporaneously with the trade-in of
existing assets during such period, the amount that the gross amount of such
purchase price is reduced by the credit granted by the seller of such assets for
the assets being traded in at such time, (c) expenditures made during such
period to consummate one or more Permitted Acquisitions, (d) capitalized
software development costs to the extent such costs are deducted from net
earnings under the definition of EBITDA for such period and (e) expenditures
during such period that, pursuant to a written agreement, are reimbursed by a
third Person (excluding any Borrower or any of its Affiliates).

 

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

 

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

 

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest ratings obtainable from
either

 

4

--------------------------------------------------------------------------------


 

Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit, time
deposits, overnight bank deposits or bankers’ acceptances maturing within 1 year
from the date of acquisition thereof issued by any bank organized under the laws
of the United States or any state thereof or the District of Columbia or any
United States branch of a foreign bank having at the date of acquisition thereof
combined capital and surplus of not less than $1,000,000,000, (e) Deposit
Accounts maintained with (i) any bank that satisfies the criteria described in
clause (d) above, or (ii) any other bank organized under the laws of the United
States or any state thereof so long as the full amount maintained with any such
other bank is insured by the Federal Deposit Insurance Corporation,
(f) repurchase obligations of any commercial bank satisfying the requirements of
clause (d) of this definition or recognized securities dealer having combined
capital and surplus of not less than $1,000,000,000, having a term of not more
than seven days, with respect to securities satisfying the criteria in clauses
(a) or (d) above, (g) debt securities with maturities of six months or less from
the date of acquisition backed by standby letters of credit issued by any
commercial bank satisfying the criteria described in clause (d) above, and
(h) Investments in money market funds substantially all of whose assets are
invested in the types of assets described in clauses (a) through (g) above.

 

“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement,  merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other customary cash
management arrangements.

 

“CFC” means a controlled foreign corporation (as that term is defined in the
IRC).

 

“Change of Control” means that:

 

(a)                                 any Person or two or more Persons acting in
concert, shall have acquired beneficial ownership, directly or indirectly, of
Equity Interests of Parent Borrower (or other securities convertible into such
Equity Interests) representing 35% or more of the combined voting power of all
Equity Interests of Parent Borrower entitled (without regard to the occurrence
of any contingency) to vote for the election of members of the Board of
Directors of Parent Borrower;

 

(b)                                 any Person or two or more Persons acting in
concert, shall have acquired by contract or otherwise, or shall have entered
into a contract or arrangement that, upon consummation thereof, will result in
its or their acquisition of the power to exercise, directly or indirectly, a
controlling influence over the management or policies of Parent Borrower or
control over the Equity Interests of such Person entitled to vote for members of
the Board of Directors of Parent Borrower on a fully-diluted basis (and taking
into account all such Equity Interests that such Person or group has the right
to acquire pursuant to any option right) representing 35% or more of the
combined voting power of such Equity Interests; or

 

(c)                                  during any period of 24 consecutive months
commencing on or after the Closing Date, the occurrence of a change in the
composition of the Board of Directors of Parent Borrower such that a majority of
the members of such Board of Directors are not Continuing Directors;

 

(d)                                 Parent Borrower fails to own and control,
directly or indirectly, 100% of the Equity Interests of each other Loan Party,
other than as a result of a dissolution, liquidation or disposition permitted
hereunder; or

 

5

--------------------------------------------------------------------------------


 

(e)                                  the occurrence of any “Change of Control”
as defined in ABL Credit Agreement.

 

“Change in Law” means the occurrence after the date of the Agreement of: 
(a) the adoption or effectiveness of any law, rule, regulation, judicial ruling,
judgment or treaty, (b) any change in any law, rule, regulation, judicial
ruling, judgment or treaty or in the administration, interpretation,
implementation or application by any Governmental Authority of any law, rule,
regulation, guideline or treaty, or (c) the making or issuance by any
Governmental Authority of any request, rule, guideline or directive, whether or
not having the force of law; provided that notwithstanding anything in the
Agreement to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives concerning capital adequacy or liquidity requirements promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities shall, in each case, be deemed to be a “Change in
Law,” regardless of the date enacted, adopted or issued.

 

“Closing Date” means the date of the making of the initial Loan (or other
extension of credit) under the Agreement.

 

“Code” means the New York Uniform Commercial Code, as in effect from time to
time.

 

“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by any Borrower or its Subsidiaries (other than
CFCs) in or upon which a Lien is granted by such Person in favor of Agent or the
Lenders under any of the Loan Documents; provided that in any event the term
Collateral shall not include any Excluded Collateral (as defined in the Guaranty
and Security Agreement).

 

“Commitment” means, with respect to each Lender, its Commitment, and, with
respect to all Lenders, their Commitments, in each case as such Dollar amounts
are set forth beside such Lender’s name under the applicable heading on Schedule
C-1 to the Agreement or in the Assignment and Acceptance pursuant to which such
Lender became a Lender under the Agreement, as such amounts may be reduced or
increased from time to time pursuant to assignments made in accordance with the
provisions of Section 13.1 of the Agreement.  The aggregate principal amount of
Commitments on the Closing Date is $85,000,000.

 

“Competitor” means any Person which is a direct competitor of Borrowers or their
Subsidiaries if, at the time of a proposed assignment, Agent and the assigning
Lender have actual knowledge that such Person is a direct competitor of
Borrowers or their Subsidiaries; provided, that in connection with any
assignment or participation, the Assignee or Participant with respect to such
proposed assignment or participation that is an investment bank, a commercial
bank, a finance company, a fund, or other Person which merely has an economic
interest in any such direct competitor, and is not itself such a direct
competitor of Borrowers or their Subsidiaries, shall not be deemed to be a
direct competitor for the purposes of this definition.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 to the Agreement delivered by the chief financial officer of Parent
Borrower to Agent.

 

“Confidential Information” has the meaning specified therefor in
Section 17.9(a) of the Agreement.

 

“Consolidated Current Assets” means, at any time, the consolidated current
assets (other than cash and Cash Equivalents) of the Loan Parties at such time.

 

6

--------------------------------------------------------------------------------


 

“Consolidated Current Liabilities” means, at any time, the consolidated current
liabilities of the Loan Parties at such time, but excluding, without
duplication, the current portion of any long-term Indebtedness.

 

“Consolidated Net Income” means, for any period, the aggregate net income of the
Loan Parties for such period, on a consolidated basis, determined in accordance
with GAAP; provided that:

 

(a)                                 the income of any person (other than a
Subsidiary of the Parent) in which any other person (other than any of the Loan
Parties) has a joint interest, except to the Loan Parties of the amount of
dividends or other distributions actually paid to any of the Parent and its
Subsidiaries by such person during such period shall be excluded;

 

(b)                                 any gain (loss), together with any related
provision for taxes on such gain (loss), realized in connection with any asset
disposition or abandonment (other than in the ordinary course of business) and
reserves relating thereto shall be excluded;

 

(c)                                  any net unrealized gain (loss) (after any
offset) resulting in such period from obligations under any Hedge Agreement or
other derivative instruments and the application of ASC 815, in each case, shall
be excluded;

 

(d)                                 any net unrealized gain (loss) (after any
offset) resulting in such period from currency translation gains or losses
including those related to currency re-measurements of Indebtedness shall be
excluded;

 

(e)                                  any gains (losses) resulting from the
return of surplus assets of any Benefit Plan shall be excluded;

 

(f)                                   the effect of any non-cash gain (loss) in
respect of post-retirement benefits as a result of the application of ASC 715
shall be excluded; and

 

(g)                                  the income of any Subsidiary of Borrowers
to the extent that the payment thereof to any Loan Party, whether by dividends
or similar distributions, intercompany loan repayments or otherwise, is not at
the time permitted for any reason shall be excluded, except to the extent of
cash actually distributed or permitted to be distributed; provided that, for the
avoidance of doubt, the sole fact that such a payment would result in adverse
tax consequences shall not cause such income to be excluded pursuant to this
clause (g).

 

“Consolidated Working Capital” means, at any date of determination, Consolidated
Current Assets at such date minus Consolidated Current Liabilities at such date;
provided that increases or decreases in Consolidated Working Capital shall be
calculated without regard to any changes in Consolidated Current Assets or
Consolidated Current Liabilities as a result of (a) any reclassification in
accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent or (b) the effects of purchase accounting.

 

“Continuing Director” means (a) any member of the Board of Directors who was a
director of Parent Borrower on the Closing Date, and (b) any individual who
becomes a member of the Board of Directors after the Closing Date if such
individual was approved, appointed or nominated for election to the Board of
Directors by a majority of the Continuing Directors.

 

“Contract Consideration” has the meaning specified therefor in the definition of
“Excess Cash Flow”.

 

7

--------------------------------------------------------------------------------


 

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by a Borrower or one of its
Subsidiaries, Agent, and the applicable securities intermediary (with respect to
a Securities Account) or bank (with respect to a Deposit Account).

 

“Copyright Security Agreement” has the meaning specified therefor in the
Guaranty and Security Agreement.

 

“Curative Equity” means the net amount of common equity contributions (or net
proceeds of issuance of common equity by Parent Borrower) received by the Parent
Borrower in immediately available funds and which is designated “Curative
Equity” by Borrowers under Section 9.3 of the Agreement at the time it is
contributed.  For the avoidance of doubt, the forgiveness of antecedent debt
(whether Indebtedness, trade payables, or otherwise) shall not constitute
Curative Equity.

 

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any amounts
required to be funded by it under the Agreement on the date that it is required
to do so under the Agreement, (b) notified Borrowers, Agent, or any Lender in
writing that it does not intend to comply with all or any portion of its funding
obligations under the Agreement, (c) has made a public statement to the effect
that it does not intend to comply with its funding obligations under the
Agreement or under other agreements generally (as reasonably determined by
Agent) under which it has committed to extend credit, (d) failed, within 1
Business Day after written request by Agent, to confirm that it will comply with
the terms of the Agreement relating to its obligations to fund any amounts
required to be funded by it under the Agreement, (e) otherwise failed to pay
over to Agent or any other Lender any other amount required to be paid by it
under the Agreement on the date that it is required to do so under the
Agreement, unless the subject of a good faith dispute, or (f) (i) becomes or is
insolvent or has a parent company that has become or is insolvent or
(ii) becomes the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, or custodian or appointed for it, or has taken
any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any Equity Interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority so long as such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or Canada or from the enforcement of judgments or writs
of attachment on its assets or permit such Lender (or such Governmental
Authority) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender.

 

“Defaulting Lender Rate” means (a) for the first 3 days from and after the date
the relevant payment is due, the Base Rate, and (b) thereafter, the interest
rate then applicable to Loans that are Base Rate Loans (inclusive of the Base
Rate Margin applicable thereto).

 

“Deposit Account” means any deposit account (as that term is defined in the
Code).

 

“Designated Account” means the Deposit Account of Parent Borrower identified on
Schedule D-1 to the Agreement (or such other Deposit Account of Parent Borrower
located at Designated Account Bank that has been designated as such, in writing,
by Borrowers to Agent).

 

8

--------------------------------------------------------------------------------


 

“Designated Account Bank” has the meaning specified therefor in Schedule D-1 to
the Agreement (or such other bank that is located within the United States that
has been designated as such, in writing, by Borrowers to Agent).

 

“Disqualified Equity Interests” means any Equity Interest, other than any
Preferred Qualified Equity Interest, that, by its terms (or by the terms of any
security or other Equity Interests into which it is convertible or for which it
is exchangeable), or upon the happening of any event or condition (a) matures or
is mandatorily redeemable (other than solely for Qualified Equity Interests),
pursuant to a sinking fund obligation or otherwise (except as a result of a
change of control or asset sale so long as any rights of the holders thereof
upon the occurrence of a change of control or asset sale event shall be subject
to the prior repayment in full of the Loans and all other Obligations that are
accrued and payable and the termination of the Commitments), (b) is redeemable
at the option of the holder thereof (other than solely for Qualified Equity
Interests), in whole or in part, (c) provides for the scheduled payments of
dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is 180 days after the
Maturity Date.

 

“Dollars” or “$” means United States dollars.

 

“Earn-Outs” means unsecured liabilities of a Loan Party arising under an
agreement to make any deferred payment as a part of the Purchase Price for a
Permitted Acquisition, including performance bonuses or consulting payments in
any related services, employment or similar agreement, in an amount that is
subject to or contingent upon the revenues, income, cash flow or profits (or the
like) of the target of such Permitted Acquisition.

 

“EBITDA” means, with respect to any fiscal period,

 

(a)                                 Borrowers’ consolidated net earnings (or
loss),

 

minus

 

(b)                                 without duplication, the sum of the
following amounts of Borrowers for such period to the extent included in
determining consolidated net earnings (or loss) for such period:

 

(i)                                     any extraordinary, unusual or
non-recurring gains,

 

(ii)                                  interest income,

 

(iii)                               exchange, translation or performance gains
relating to any hedging transactions or foreign currency fluctuations, and

 

(iv)                              income arising by reason of the application of
FAS 141R,

 

plus

 

(c)                                  without duplication, the sum of the
following amounts of Borrowers for such period to the extent included in
determining consolidated net earnings (or loss) for such period:

 

9

--------------------------------------------------------------------------------


 

(i)                                     any extraordinary, unusual or
non-recurring non-cash losses (excluding write-downs of current assets),

 

(ii)                                  Interest Expense,

 

(iii)                               income taxes,

 

(iv)                              depreciation and amortization for such period,

 

(v)                                 non-cash compensation expense (including
deferred non-cash compensation expense), or other non-cash expenses or charges,
arising from the sale or issuance of Equity Interests, the granting of stock
options, and the granting of stock appreciation rights and similar arrangements
(including any repricing, amendment, modification, substitution, or change of
any such Equity Interests, stock option, stock appreciation rights, or similar
arrangements) minus the amount of any such expenses or charges when paid in cash
to the extent not deducted in the computation of net earnings (or loss),

 

(vi)                              one-time non-cash restructuring charges;
provided that add-backs for any charges under this clause, in the aggregate,
shall not exceed 10% of EBITDA for any four-fiscal quarter period (calculated
before giving effect to any such add-backs and adjustments) and shall be
reasonably acceptable to Agent,

 

(vii)                           non-cash exchange, translation, or performance
losses relating to any hedging transactions or foreign currency fluctuations,

 

(viii)                        non-cash losses on sales of fixed assets or
write-downs of fixed or intangible assets,

 

(ix)                              Recall Costs; provided that any such Recall
Costs under this clause (ix) (A) shall only apply to the fiscal periods ending
on December 26, 2015 and March 26, 2016 and shall be limited to $1,000,000 in
the aggregate for such two fiscal periods and (B) shall not be added back to
EBITDA under any other clause under this definition of EBITDA for the fiscal
periods ending on December 26, 2015 and March 26, 2016, and

 

(x)                                 Kettle Snack Co-Pack Costs; provided that
any such Kettle Snack Co-Pack Costs under this clause (x) (A) shall only apply
to the fiscal periods ending on December 26, 2015 and March 26, 2016 and shall
be limited to $1,750,000 in the aggregate for such two fiscal periods and
(B) shall not be added back to EBITDA under any other clause under this
definition of EBITDA for the fiscal periods ending on December 26, 2015 and
March 26, 2016,

 

in each case, determined on a consolidated basis in accordance with GAAP.

 

For the purposes of calculating EBITDA for any period of 4 consecutive fiscal
quarters (each, a “Reference Period”), (a) if at any time during such Reference
Period (and after the Closing Date), any Borrower or any of its Subsidiaries
shall have made a Permitted Acquisition, EBITDA for such Reference

 

10

--------------------------------------------------------------------------------


 

Period shall be calculated after giving pro forma effect thereto (including pro
forma adjustments arising out of events which are directly attributable to such
Permitted Acquisition, are factually supportable, and are expected to have a
continuing impact, in each case to be determined on a basis consistent with
Article 11 of Regulation S-X promulgated under the Securities Act and as
interpreted by the staff of the SEC) or in such other manner acceptable to Agent
as if any such Permitted Acquisition or adjustment occurred on the first day of
such Reference Period, (b) EBITDA for the fiscal quarter ended March 28, 2015,
shall be deemed to be $6,929,880, (c) EBITDA for the fiscal quarter ended
June 27, 2015, shall be deemed to be $4,635,815, and (d) EBITDA for the fiscal
quarter ended September 26, 2015, shall be deemed to be $6,321,995.

 

“Eligible Transferee” means (a) any Lender (other than a Defaulting Lender), any
Affiliate of any Lender (other than a Defaulting Lender) and any Related Fund of
any Lender (other than a Defaulting Lender); and (b) (i) a commercial bank
organized under the laws of the United States or any state thereof, and having
total assets in excess of $1,000,000,000; (ii) a savings and loan association or
savings bank organized under the laws of the United States or any state thereof,
and having total assets in excess of $1,000,000,000; (iii) a commercial bank
organized under the laws of any other country or a political subdivision
thereof; provided that (A) (x) such bank is acting through a branch or agency
located in the United States or (y) such bank is organized under the laws of a
country that is a member of the Organization for Economic Cooperation and
Development or a political subdivision of such country, and (B) such bank has
total assets in excess of $1,000,000,000; (d) any other entity (other than a
natural person) that is an “accredited investor” (as defined in Regulation D
under the Securities Act) that extends credit or buys loans as one of its
businesses including insurance companies, investment or mutual funds and lease
financing companies, and having total assets in excess of $1,000,000,000; and
(f) during the continuation of an Event of Default, any other Person approved by
Agent excluding any Loan Party or Affiliate of a Loan Party; provided that an
Eligible Transferee shall not include any “lender” or “secured party” or “agent”
under the ABL Credit Agreement unless such Person is a Lender on the Closing
Date; provided, further that this foregoing prohibition shall not prohibit
“lender” or “secured party” or “agent” under the ABL Credit Agreement from
purchasing 100% (but not less than 100%) of the Obligations as provided in the
Intercreditor Agreement.

 

“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of any Borrower, any Subsidiary of any Borrower, or any of their
predecessors in interest, (b) from adjoining properties or businesses, or
(c) from or onto any facilities which received Hazardous Materials generated by
any Borrower, any Subsidiary of any Borrower, or any of their predecessors in
interest.

 

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on any
Borrower or its Subsidiaries, relating to the environment, the effect of the
environment on employee health, or Hazardous Materials, in each case as amended
from time to time.

 

“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.

 

11

--------------------------------------------------------------------------------


 

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

 

“Equipment” means equipment (as that term is defined in the Code).

 

“Equity Interest” means, with respect to a Person, all of the shares, options,
warrants, interests, participations, or other equivalents (regardless of how
designated) of or in such Person, whether voting or nonvoting, including capital
stock (or other ownership or profit interests or units), preferred stock, or any
other “equity security” (as such term is defined in Rule 3a11-1 of the General
Rules and Regulations promulgated by the SEC under the Exchange Act).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statutes, and all regulations and guidance promulgated
thereunder.  Any reference to a specific section of ERISA shall be deemed to be
a reference to such section of ERISA and any successor statutes, and all
regulations and guidance promulgated thereunder.

 

“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of any Borrower or its
Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of any Borrower or its Subsidiaries under IRC Section 414(c),
(c) solely for purposes of Section 302 of ERISA and Section 412 of the IRC, any
organization subject to ERISA that is a member of an affiliated service group of
which any Borrower or any of its Subsidiaries is a member under IRC
Section 414(m), or (d) solely for purposes of Section 302 of ERISA and
Section 412 of the IRC, any Person subject to ERISA that is a party to an
arrangement with any Borrower or any of its Subsidiaries and whose employees are
aggregated with the employees of such Borrower or its Subsidiaries under IRC
Section 414(o).

 

“Event of Default” has the meaning specified therefor in Section 8 of the
Agreement.

 

“Excess Cash Flow” means, with respect to any fiscal year of the Borrowers, for
the Borrowers and their Subsidiaries on a consolidated basis, an amount equal to
the sum of (a) EBITDA for such period minus (b) the sum, without duplication, of
(i) Capital Expenditures, Permitted Acquisitions and investments pursuant to
clause (p) of the Permitted Investments definition, in each case made in cash
during such period and to the extent not financed with Indebtedness or the
issuance of Equity Interests (or proceeds therefrom), (ii) Scheduled Debt
Payments made during such period, (iii) Interest Expense (excluding any Interest
Expense associated with intercompany indebtedness) for such period to the extent
actually paid in cash, (iv) amounts paid in cash in respect of federal, state,
local and foreign income taxes of the Loan Parties and their Subsidiaries with
respect to such period, (v) increases in Consolidated Working Capital, (vi) the
non-cash credits to the extent included in determining EBITDA for such period,
(vii) cash Restricted Payments by Parent Borrower to the extent permitted by the
Agreement, (viii) non-cash purchase accounting adjustments with respect to
Permitted Acquisitions included in determining EBITDA for such period, and
(ix) cash Restricted Payments made during such period to the extent permitted to
be made pursuant to Section 6.7(a) and not financed with Indebtedness or the
issuance of Equity Interests (or proceeds therefrom) plus (c) decreases in
Consolidated Working Capital.

 

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

 

“Excluded Equity Issuance” means the issuance of Parent Borrower’s  Equity
Interests the Net Cash proceeds of which are used within 60 days to exclusively
finance either a Permitted Acquisition or a Capital Expenditure. In the event a
Permitted Acquisition or Capital Expenditure is not

 

12

--------------------------------------------------------------------------------


 

consummated or realized within 60 days after such issuance, such issuance of the
Borrower’s  Equity Interests shall not be considered an Excluded Equity Issuance
and Section 2.4(e)(i) shall apply.

 

“Excluded Taxes” means (i) any tax imposed on the net income or net profits of
any Lender or any Participant (including any branch profits taxes), in each case
imposed (A) by the jurisdiction (or by any political subdivision or taxing
authority thereof) in which such Lender or such Participant is organized or the
jurisdiction (or by any political subdivision or taxing authority thereof) in
which such Lender’s or such Participant’s principal office is located or (B) as
a result of a present or former connection between such Lender or such
Participant and the jurisdiction or taxing authority imposing the tax (other
than any such connection arising solely from such Lender or such Participant
having executed, delivered or performed its obligations or received payment
under, or enforced its rights or remedies under the Agreement or any other Loan
Document); (ii) taxes resulting from a Lender’s or a Participant’s failure to
comply with the requirements of Section 16.2 of the Agreement, (iii) any United
States federal withholding taxes that would be imposed on amounts payable to a
Foreign Lender based upon the applicable withholding rate in effect at the time
such Foreign Lender becomes a party to the Agreement (or designates a new
lending office), except that Indemnified Taxes shall include (A) any amount that
such Foreign Lender (or its assignor, if any) was previously entitled to receive
pursuant to Section 16.1 of the Agreement, if any, with respect to such
withholding tax at the time such Foreign Lender becomes a party to the Agreement
(or designates a new lending office), and (B) additional United States federal
withholding taxes that may be imposed after the time such Foreign Lender becomes
a party to the Agreement (or designates a new lending office), as a result of a
change in law, rule, regulation, order or other decision with respect to any of
the foregoing by any Governmental Authority, and (iv) any United States federal
withholding taxes imposed under FATCA.

 

“Existing Credit Facility” means Borrower(s) credit facilities with (a) U.S.
Bank National Association as administrative agent dated as of November 8, 2013
and (b) any and all other loan agreements, capital lease facilities and
agreements for debt for borrowed money that are not listed on Schedule 4.14 (as
in effect on the Closing Date).

 

“Existing Facility” has the meaning specified therefor in Section 2.1(b) of the
Agreement.

 

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Borrower or any other Loan Party not in the ordinary course of business,
consisting of tax rebates, tax refunds, pension plan reversions, proceeds of
insurance (other than (i) proceeds of casualty insurance and (ii) proceeds of
business interruption insurance), indemnity payments and any purchase price
adjustments; provided, however, that an Extraordinary Receipt shall not include
indemnity payments to the extent that payments are received by any Person in
respect of any third party claim against such Person and applied to pay (or to
reimburse such Person for its prior payment of) such claim and the costs and
expenses of such Person with respect thereto.

 

“Extraordinary Receipts Threshold” has the meaning specified therefor in
Section 2.4(e)(iii) of the Agreement.

 

“Farm Credit Lender” means a lending institution organized and existing pursuant
to the provisions of the Farm Credit Act of 1971, as amended, and under the
regulation of the Farm Credit Administration.

 

“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of the
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

 

13

--------------------------------------------------------------------------------


 

“Farm Products” means “farm products” (as that term is defined in the Code).

 

“Fee Letter” means that certain fee letter, dated as of even date with the
Agreement, among Borrowers and Agent, in form and substance reasonably
satisfactory to Agent.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by Agent from three
Federal funds brokers of recognized standing selected by it.

 

“Fixed Charges” means, with respect to any fiscal period and with respect to
Borrowers determined on a consolidated basis in accordance with GAAP, the sum,
without duplication, of (a) Interest Expense paid in cash during such period,
(b) scheduled amortization payments in respect of Indebtedness that are required
to be paid during such period and (c) all Restricted Payments paid (whether in
cash or other property, other than Qualified Equity Interest) during such
period.

 

“Fixed Charge Coverage Ratio” means, with respect to any fiscal period and with
respect to Borrowers determined on a consolidated basis in accordance with GAAP,
the ratio of (a) EBITDA for such period minus the sum of (i) Capital
Expenditures paid in cash (to the extent not already incurred in a prior period)
or incurred during such period (excluding Capital Expenditures that are financed
with proceeds of Indebtedness (but including Capital Expenditures that are
financed from proceeds of the loans under the ABL Credit Agreement)) and
(ii) all federal, state, and local and foreign income or franchise taxes paid in
cash during such period, to (b) Fixed Charges for such period.

 

For purposes of calculating Fixed Charges for the measurement periods ending
prior to November 26, 2016, Fixed Charges for each such measurement period shall
be calculated as follows: (i) Interest Expense shall be calculated by taking the
amount of such expense for the period from the Closing Date through the last day
of the applicable measurement period and multiplying such amount by 364 and
dividing such amount by the number of days that have elapsed from the Closing
Date through the last day of the applicable measurement period; (ii) scheduled
amortization payments in respect of Indebtedness shall be the greater of (A) the
actual scheduled amounts paid on and after the Closing Date and (B) the amounts
scheduled to be paid during the one-year period commencing on the Closing Date;
and (iii) Restricted Payments shall be calculated as the actual amount of such
payments paid on and after the Closing Date.

 

“Flood Insurance Laws” mean, collectively, (a) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (b) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (c) the National Flood Insurance Reform Act of 1994 as
now or hereafter in effect or any successor statute thereto, (d) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (e) Biggert- Waters Flood Insurance Reform Act of 2012 as
now or hereafter in effect or any successor statute thereto.

 

“Flow of Funds Agreement” means a flow of funds agreement, dated as of even date
herewith, in form and substance reasonably satisfactory to Agent, executed and
delivered by each Loan Party and Agent.

 

“Food Security Laws” means all requirements of law relating to food products,
including the Federal Food, Drug and Cosmetic Act, the Food Security Act of
1985, the Federal Trade Commission

 

14

--------------------------------------------------------------------------------


 

Act, the Fair Packaging and Labeling Act, the Consumer Product Safety Commission
Act, the Poison Prevention Packaging Act, the Food Safety Modernization Act, 21
CFR § Part 111, and any other applicable comparable U.S. State statutes and all
regulations promulgated under each of the foregoing.

 

“Food Products” means all of any Borrower or any of its Subsidiaries’ now owned
or hereafter existing or acquired food products of every kind and nature,
including agricultural products, crops and products of crops, wherever located,
including (a) “farm products” (as such term is defined in any Food Products Law
or the Uniform Commercial Code), (b) “poultry” (as such term is defined in any
Food Products Law), (c) “livestock” (as such term is defined in any Food
Products Law) and (d) “perishable agricultural commodities” (as such term is
defined in any Food Products Law).

 

“Food Products Laws” means, (a) the Food Security Act, (b) PACA, (c) Packers and
Stockyards Act and (d) any other federal, state, or local laws from time to time
in effect which regulate any matters pertaining to Food Products, in each case,
as the same now exists or may hereafter from time to time be amended, modified,
recodified, or supplemented, together with all rules and regulations thereunder.

 

“Food Products Notices” means any written notice to any Borrower or any of its
Subsidiaries pursuant to the applicable provisions of any Farms Products Law
from (a) any Food Products Seller, (b) any lender to any Food Products Seller or
any other person with a Lien on the assets of any Food Products Seller or
(c) the Secretary of State (or equivalent official) or other Governmental
Authority of any state, commonwealth or political subdivision thereof in which
any Food Products purchased by any Loan Party are produced, in any case advising
or notifying such Loan Party of the intention of such Food Products Seller or
other person to preserve the benefits of any Lien or trust applicable to any
assets of any Loan Party established in favor of such Food Products Seller or
other person under the provisions of any law or claiming a Lien on any
perishable agricultural commodity or any other Food Products which may be or
have been purchased by a Loan Party or any related or other assets of such Loan
Party.

 

“Food Products Seller” means, individually and collectively, sellers or
suppliers of any Food Products or related services to any Loan Party involved in
the transaction.

 

“Food Security Act” means the Food Security Act of 1985, 7 USC § 1631 et. seq.,
as the same now exists or may hereafter from time to time be amended, modified,
recodified or supplemented, together with all rules and regulations thereunder.

 

“Foreign Lender” means any Lender or Participant that is not a United States
person within the meaning of IRC section 7701(a)(30).

 

“FSA Registrations” has the meaning specified therefor in Section 4.31.

 

“Funding Date” means the date on which a Borrowing occurs.

 

“Funding Losses” has the meaning specified therefor in Section 2.12(b)(ii) of
the Agreement.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

 

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

 

15

--------------------------------------------------------------------------------


 

“Governmental Authority” means the government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
municipal or any other level, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of, or pertaining to, government (including any supra-national bodies such as
the European Union or the European Central Bank).

 

“Guarantor” means (a) each Subsidiary of each Borrower (other than those
Subsidiaries that are Borrowers) and (b) each other Person that becomes a
guarantor after the Closing Date pursuant to Section 5.11 of the Agreement.

 

“Guaranty and Security Agreement” means a guaranty and security agreement, dated
as of even date with the Agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by each of Borrowers and each of
the Guarantors to Agent.

 

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

 

“Hedge Agreement” means a “swap agreement” as that term is defined in
Section 101(53B)(A) of the Bankruptcy Code.

 

“Incremental Facility” has the meaning specified therefor in Section 2.1(b) of
the Agreement.

 

“Indebtedness” as to any Person means (a) all obligations of such Person for
borrowed money (including all obligations under the ABL Credit Agreement),
(b) all obligations of such Person evidenced by bonds, debentures, notes, or
other similar instruments and all reimbursement or other obligations in respect
of letters of credit, bankers acceptances, or other financial products, (c) all
obligations of such Person as a lessee under Capital Leases, (d) all obligations
or liabilities of others secured by a Lien on any asset of such Person,
irrespective of whether such obligation or liability is assumed, (e) all
obligations of such Person to pay the deferred purchase price of assets (other
than trade payables incurred in the ordinary course of business and repayable in
accordance with customary trade practices and, for the avoidance of doubt, other
than royalty payments payable in the ordinary course of business in respect of
non-exclusive licenses), (f) all monetary obligations of such Person owing under
Hedge Agreements (which amount shall be calculated based on the amount that
would be payable by such Person if the Hedge Agreement were terminated on the
date of determination), (g) any Disqualified Equity Interests of such Person,
and (h) any obligation of such Person guaranteeing or intended to guarantee
(whether directly or indirectly guaranteed, endorsed, co-made, discounted, or
sold with recourse) any obligation of any other Person that constitutes
Indebtedness under any of clauses (a) through (g) above.  For purposes of this
definition, (i) the amount of any Indebtedness represented by a guaranty or
other similar instrument shall be the lesser of the principal amount of the
obligations guaranteed and still outstanding and the maximum amount for which
the guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Indebtedness, and (ii) the amount of any

 

16

--------------------------------------------------------------------------------


 

Indebtedness which is limited or is non-recourse to a Person or for which
recourse is limited to an identified asset shall be valued at the lesser of
(A) if applicable, the limited amount of such obligations, and (B) if
applicable, the fair market value of such assets securing such obligation.

 

“Indemnified Liabilities” has the meaning specified therefor in Section 10.3 of
the Agreement.

 

“Indemnified Person” has the meaning specified therefor in Section 10.3 of the
Agreement.

 

“Indemnified Taxes” means, any Taxes other than Excluded Taxes.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

 

“Intercompany Subordination Agreement” means an intercompany subordination
agreement, dated as of even date with the Agreement, executed and delivered by
each Borrower, each of its Subsidiaries, and Agent, the form and substance of
which is reasonably satisfactory to Agent.

 

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of even date herewith between Agent and ABL Agent.

 

“Interest Expense” means, for any period, the aggregate of the interest expense
of Borrowers for such period, determined on a consolidated basis in accordance
with GAAP.

 

“Immaterial Subsidiary” shall mean, at any time, any Subsidiary of Parent
Borrower (other than a Borrower) (i) having total assets (as determined in
accordance with GAAP) in an amount of less than 2.50% of Consolidated Total
Assets and (ii) contributing less than 2.50% to EBITDA for the most recently
ended Test Period; provided, however, that the total assets (as so determined)
and EBITDA contribution (as so determined) of all Immaterial Subsidiaries shall
not exceed 5.00% of Consolidated Total Assets or 5.00% of EBITDA, as the case
may be, for such Test Period.  In the event that the total assets of all
Immaterial Subsidiaries exceed 5.00% of Consolidated Total Assets or the total
contribution to EBITDA of all Immaterial Subsidiaries exceeds 5.00% of EBITDA,
as the case may be, for any relevant Test Period, (i) Borrowers shall designate
one or more Subsidiaries as no longer constituting Immaterial Subsidiaries until
such 5.00% threshold is met and (ii) to the extent not otherwise excluded as a
Loan Party, such Subsidiaries designated as no longer constituting Immaterial
Subsidiaries shall comply with Sections 5.11 and 5.12.  No Person shall be an
Immaterial Subsidiary, unless it is also an “immaterial subsidiary” under the
ABL Credit Agreement.

 

“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, 3 , or 6 months thereafter or, if agreed to by
all Lenders, 12 months thereafter; provided, that (a) interest shall accrue at
the applicable rate based upon the LIBOR Rate from and including the first day
of each Interest Period to, but excluding, the day on which any Interest Period
expires, (b) any Interest Period that would end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day, (c) with respect to an Interest Period
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest

 

17

--------------------------------------------------------------------------------


 

Period), the Interest Period shall end on the last Business Day of the calendar
month that is 1, 2, 3, 6, or 12 months after the date on which the Interest
Period began, as applicable, and (d) Borrowers may not elect an Interest Period
which will end after the Maturity Date.

 

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business, and (b) bona fide accounts receivable arising in the ordinary course
of business), or acquisitions of Indebtedness, Equity Interests, or all or
substantially all of the assets of such other Person (or of any division or
business line of such other Person), and any other items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP. 
The amount of any Investment shall be the original cost of such Investment plus
the cost of all additions thereto, without any adjustment for increases or
decreases in value, or write-ups, write-downs, or write-offs with respect to
such Investment.

 

“IRC” means the Internal Revenue Code of 1986, as amended, and any successor
statutes, and all regulations and guidance promulgated thereunder.  Any
reference to a specific section of the IRC shall be deemed to be a reference to
such section of the IRC and any successor statutes, and all regulations and
guidance promulgated thereunder.

 

“Kettle Snack Co-Pack Costs” means any incremental costs or expenses, whether in
cash or non-cash, or lost sales or margin, related to the use of third-party
co-packing or other one-time production or distribution arrangements for Boulder
Canyon or other Kettle Snack Products.

 

“Lender” has the meaning set forth in the preamble to the Agreement and shall
also include any other Person made a party to the Agreement pursuant to the
provisions of Section 13.1 of the Agreement and “Lenders” means each of the
Lenders or any one or more of them.

 

“Lender Group” means each of the Lenders and Agent, or any one or more of them.

 

“Lender Group Expenses” means all (a) costs or expenses (including taxes and
insurance premiums) required to be paid by any Borrower or its Subsidiaries
under any of the Loan Documents that are paid, advanced, or incurred by the
Lender Group, (b) documented out-of-pocket fees or charges paid or incurred by
Agent in connection with the Lender Group’s transactions with each Borrower and
its Subsidiaries under any of the Loan Documents, including, photocopying,
notarization, couriers and messengers, telecommunication, public record
searches, filing fees, recording fees, publication, real estate surveys, real
estate title policies and endorsements, and environmental audits, (c) Agent’s
customary fees and charges imposed or incurred in connection with any background
checks or OFAC/PEP searches related to any Borrower or its Subsidiaries,
(d) Agent’s customary fees and charges (as adjusted from time to time) with
respect to the disbursement of funds (or the receipt of funds) to or for the
account of any Borrower (whether by wire transfer or otherwise), together with
any out-of-pocket costs and expenses incurred in connection therewith,
(e) [reserved], (f) reasonable documented out-of-pocket costs and expenses paid
or incurred by the Lender Group to correct any default or enforce any provision
of the Loan Documents, or during the continuance of an Event of Default, in
gaining possession of, maintaining, handling, preserving, storing, shipping,
selling, preparing for sale, or advertising to sell the Collateral, or any
portion thereof, irrespective of whether a sale is consummated, (g) [reserved],
(h) Agent’s reasonable costs and expenses (including reasonable documented
attorneys’ fees and expenses) relative to third party claims or any other
lawsuit or adverse proceeding paid or incurred, whether in enforcing or
defending the Loan Documents or otherwise in connection with the transactions
contemplated by the Loan Documents, Agent’s Liens in and to the Collateral, or
the Lender Group’s relationship with any Borrower or any of its Subsidiaries,
(i) Agent’s reasonable documented costs and expenses (including reasonable
documented

 

18

--------------------------------------------------------------------------------


 

attorneys’ fees and due diligence expenses) incurred in advising, structuring,
drafting, reviewing, administering (including travel, meals, and lodging),
syndicating (including CUSIP, DXSyndicate™, SyndTrak or other communication
costs incurred in connection with a syndication of the loan facilities), or
amending, waiving, or modifying the Loan Documents, and (j) Agent’s and each
Lender’s reasonable documented costs and expenses (including reasonable
documented attorneys, accountants, consultants, and other advisors fees and
expenses) incurred in terminating, enforcing (including attorneys, accountants,
consultants, and other advisors fees and expenses incurred in connection with a
“workout,” a “restructuring,” or an Insolvency Proceeding concerning any
Borrower or any of its Subsidiaries or in exercising rights or remedies under
the Loan Documents), or defending the Loan Documents, irrespective of whether a
lawsuit or other adverse proceeding is brought, or in taking any enforcement
action or any Remedial Action with respect to the Collateral.

 

“Lender Group Representatives” has the meaning specified therefor in
Section 17.9 of the Agreement.

 

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.

 

“LIBOR Deadline” has the meaning specified therefor in Section 2.12(b)(i) of the
Agreement.

 

“LIBOR Interest Payment Date” has the meaning specified therefor in
Section 2.6(d) of the Agreement.

 

“LIBOR Notice” means a written notice in the form of Exhibit L-1 to the
Agreement.

 

“LIBOR Option” has the meaning specified therefor in Section 2.12(a) of the
Agreement.

 

“LIBOR Rate” means with respect to an Interest Period the rate per annum
determined by Agent to be the offered rate for deposits in Dollars with a term
equivalent to such Interest Period appearing on the page of the Reuters Screen
which displays an average of the London interbank offered rate administered by
the ICE Benchmark Administration, determined as of approximately 11:00
a.m. (London, England time) 2 Business Days prior to the commencement of the
requested Interest Period, for a term, and in an amount, comparable to the
Interest Period and the amount of the LIBOR Rate Loan requested (whether as an
initial LIBOR Rate Loan or as a continuation of a LIBOR Rate Loan or as a
conversion of a Base Rate Loan to a LIBOR Rate Loan) by Borrowers in accordance
with the Agreement (and, if any such rate is below zero, the LIBOR Rate shall be
deemed to be zero), which determination shall be made by Agent and shall be
conclusive in the absence of manifest error.  Notwithstanding the foregoing, the
LIBOR Rate shall at no time be less than 1.00% per annum.

 

“LIBOR Rate Loan” means each portion of a Loan that bears interest at a rate
determined by reference to the LIBOR Rate.

 

“LIBOR Rate Margin” has the meaning set forth in the definition of Applicable
Margin.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing and
any lien arising under any Food Products Law.

 

19

--------------------------------------------------------------------------------


 

“Loan” has the meaning specified therefor in Section 2.1(a) of the Agreement.

 

“Loan Account” has the meaning specified therefor in Section 2.9 of the
Agreement.

 

“Loan Documents” means the Agreement, the Control Agreements, the Copyright
Security Agreement, the Fee Letter, the Guaranty and Security Agreement, the
Intercompany Subordination Agreement, the Mortgages, the Patent Security
Agreement, the Trademark Security Agreement, the Intercreditor Agreement, any
note or notes executed by Borrowers in connection with the Agreement and payable
to any member of the Lender Group, and any other instrument or agreement entered
into, now or in the future, by any Borrower or any of its Subsidiaries and any
member of the Lender Group in connection with the Agreement.

 

“Loan Exposure” means, with respect to any Lender, as of any date of
determination (a) prior to the termination of the Commitments, the amount of
such Lender’s Commitment, and (b) after the termination of the Commitments, the
aggregate outstanding principal amount of the Loans of such Lender.

 

“Loan Party” means any Borrower or any Guarantor.

 

“Make-Whole Premium” means with respect to any Loan on any date of prepayment of
such Loan prior to the first anniversary of the Closing Date pursuant to
Sections 2.4(d) or (e) (other than Section 2.4(e)(v)), an amount equal to the
excess of (a) the present value at such prepayment date of the sum of (i) 102%
of the aggregate principal amount of Loans being prepaid on such date plus
(ii) the aggregate amount of interest payments due on such Loan on each interest
payment date (and assuming monthly Interest Periods for any period following the
expiration of the then current Interest Period) during the period from the date
of prepayment through and including the first anniversary of the Closing Date
(excluding accrued but unpaid interest as of the date of such prepayment),
discounted to the date of prepayment at a rate equal to the Treasury Rate
plus 0.50% (provided that for purposes of calculating the LIBOR Rate that would
apply with respect to each applicable Interest Period (as determined by Agent),
Borrowers shall use the sum of (i) the greater of (x) 1.00% per annum  and
(y)(1) the interest rate per annum equal to the offered quotation rate to first
class banks in the London interbank market which appears on the Bloomberg Screen
when the command FWCV->Go->32->Go is entered for deposits, determined as of
approximately 11:00 a.m. (New York City time) on the date notice is provided by
Borrowers to Agent or (2) in the event the rate referenced in the preceding
clause (1) does not appear on such page or service or if such page or service
shall cease to be available, the interest rate per annum shall be equal to the
interest rate reasonably determined by Agent to be the offered rate on such
other page or other service as reasonably determined by Agent to be comparable
to the page and/or service referenced in the preceding clause (1) (in each case
for delivery on the first day of the relevant Interest Period in dollars of
amounts in same day funds comparable to the principal amount of the applicable
Loan with a term equivalent to the period from the date of prepayment through
the applicable Interest Period (as reasonably determined by Agent)) plus
(ii) the Applicable Margin for LIBOR Rate Loans), over (b) the aggregate
principal amount of Loans being prepaid on such date; provided, further, that in
no event shall the Make-Whole Premium be less than 2.0% of the aggregate
principal amount of Loans being prepaid on such date.

 

“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.

 

“Material Adverse Effect” means (a) a material adverse effect in the business,
operations, results of operations, assets, liabilities or financial condition of
Borrowers and their Subsidiaries, taken as a whole, (b) a material impairment of
Borrowers’ and their Subsidiaries ability to perform their

 

20

--------------------------------------------------------------------------------


 

obligations under the Loan Documents to which they are parties or of the Lender
Group’s ability to enforce the Obligations or realize upon the Collateral (other
than as a result of as a result of an action taken or not taken that is solely
in the control of Agent), or (c) a material impairment of the enforceability or
priority of Agent’s Liens with respect to all or a material portion of the
Collateral.

 

“Material Contract” means, with respect to any Person, (a) each contract or
agreement to which such Person or any of its Subsidiaries is a party involving
aggregate consideration payable to or by such Person or such Subsidiary of
$10,000,000 or more (other than purchase orders in the ordinary course of the
business of such Person or such Subsidiary and other than contracts that by
their terms may be terminated by such Person or Subsidiary in the ordinary
course of its business upon less than 60 days’ notice without penalty or
premium), (b) all written Food Product Grower Arrangements that allow for
extended payment terms of more than 30 days, (c) license arrangements with
T.G.I. Friday’s of Minnesota; Seattle’s Best Coffee LLC; Jamba Juice Company;
Vidalia Brands, Inc. and Miles Willard Technologies, LLP and (d) all other
contracts or agreements, the loss of which could reasonably be expected to
result in a Material Adverse Effect.

 

“Maturity Date” means November 17, 2020.

 

“Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.

 

“Mortgages” means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by a Borrower or one
of its Subsidiaries in favor of Agent, in form and substance reasonably
satisfactory to Agent, that encumber the Real Property Collateral.

 

“Multiemployer Plan” means any multiemployer plan within the meaning of
Section 3(37) or 4001(a)(3) of ERISA with respect to which any Loan Party or
ERISA Affiliate has an obligation to contribute or has any liability, contingent
or otherwise or could be assessed withdrawal liability assuming a complete
withdrawal from any such multiemployer plan.

 

“Net Cash Proceeds” means:

 

(a)                                 with respect to any sale or disposition by
any Borrower or any of its Subsidiaries of assets, the amount of cash proceeds
received (directly or indirectly) from time to time (whether as initial
consideration or through the payment of deferred consideration) by or on behalf
of such Borrower or such Subsidiary, in connection therewith after deducting
therefrom only (i) the amount of any Indebtedness secured by any Permitted Lien
on any asset (other than (A) Indebtedness owing to Agent or any Lender under the
Agreement or the other Loan Documents and (B) Indebtedness assumed by the
purchaser of such asset) which is required to be, and is, repaid in connection
with such sale or disposition, (ii) reasonable fees, commissions, and expenses
related thereto and required to be paid by such Borrower or such Subsidiary in
connection with such sale or disposition, (iii) taxes paid or payable to any
taxing authorities by such Borrower or such Subsidiary in connection with such
sale or disposition, in each case to the extent, but only to the extent, that
the amounts so deducted are, at the time of receipt of such cash, actually paid
or payable to a Person that is not an Affiliate of any Borrower or any of its
Subsidiaries, and are properly attributable to such transaction; and (iv) all
amounts that are set aside as a reserve (A) for adjustments in respect of the
purchase price of such assets, (B) for any liabilities associated with such sale
or casualty, to the extent such reserve is required by GAAP, and (C) for the
payment of unassumed liabilities relating to the assets sold or otherwise
disposed of at the time of, or within 30 days after, the date of such sale or
other disposition, to the extent that in each case the funds described above in
this clause (iv) are (x) deposited into escrow with a third party escrow agent
or set aside in a separate Deposit Account that is subject to a Control
Agreement in favor of Agent and (y) paid to Agent as a prepayment

 

21

--------------------------------------------------------------------------------


 

of the applicable Obligations in accordance with Section 2.4(e) of the Agreement
at such time when such amounts are no longer required to be set aside as such a
reserve; and

 

(b)                                 with respect to the issuance or incurrence
of any Indebtedness by any Borrower or any of its Subsidiaries, or the issuance
by any Borrower or any of its Subsidiaries of any Equity Interests, the
aggregate amount of cash received (directly or indirectly) from time to time
(whether as initial consideration or through the payment or disposition of
deferred consideration) by or on behalf of such Borrower or such Subsidiary in
connection with such issuance or incurrence, after deducting therefrom only
(i) reasonable fees, commissions, and expenses related thereto and required to
be paid by such Borrower or such Subsidiary in connection with such issuance or
incurrence, (ii) taxes paid or payable to any taxing authorities by such
Borrower or such Subsidiary in connection with such issuance or incurrence, in
each case to the extent, but only to the extent, that the amounts so deducted
are, at the time of receipt of such cash, actually paid or payable to a Person
that is not an Affiliate of any Borrower or any of its Subsidiaries, and are
properly attributable to such transaction.

 

“Non-Consenting Lender” has the meaning specified therefor in Section 14.2(a) of
the Agreement.

 

“Non-Defaulting Lender” means each Lender other than a Defaulting Lender.

 

“Notice of Borrowing” means a request for a Loan borrowing pursuant to
Section 2.1(b).  A Form of Notice of Borrowing is attached as Exhibit B-1.

 

“Notification Event” means (a) the occurrence of a “reportable event” described
in Section 4043 of ERISA for which the 30-day notice requirement has not been
waived by applicable regulations issued by the PBGC, (b) the withdrawal of any
Loan Party or ERISA Affiliate from a Pension Plan during a plan year in which it
was a “substantial employer” as defined in Section 4001(a)(2) of ERISA, (c) the
termination of a Pension Plan, the filing of a notice of intent to terminate a
Pension Plan or the treatment of a Pension Plan amendment as a termination,
under Section 4041 of ERISA, if the plan assets are not sufficient to pay all
plan liabilities, (d) the institution of proceedings to terminate, or the
appointment of a trustee with respect to, any Pension Plan by the PBGC or any
Pension Plan or Multiemployer Plan administrator, (e) any other event or
condition that would constitute grounds under Section 4042(a) of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan,
(f) the imposition of a Lien pursuant to the IRC or ERISA in connection with any
Benefit Plan or the existence of any facts or circumstances that could
reasonably be expected to result in the imposition of a Lien, (g) the partial or
complete withdrawal of any Loan Party or ERISA Affiliate from a Multiemployer
Plan (other than any withdrawal that would not constitute an Event of Default
under Section 8.12), (h) any event or condition that results in the
reorganization or insolvency of a Multiemployer Plan under Sections of ERISA,
(i) any event or condition that results in the termination of a Multiemployer
Plan under Section 4041A of ERISA or the institution by the PBGC of proceedings
to terminate or to appoint a trustee to administer a Multiemployer Plan under
ERISA, (j) any Pension Plan being in “at risk status” within the meaning of IRC
Section 430(i), (k) any Multiemployer Plan being in “endangered status” or
“critical status” within the meaning of IRC Section 432(b) or the determination
that any Multiemployer Plan is or is expected to be insolvent or in
reorganization within the meaning of Title IV of ERISA, (l) with respect to any
Pension Plan, any Loan Party or ERISA Affiliate incurring a substantial
cessation of operations within the meaning of ERISA Section 4062(e), (m) an
“accumulated funding deficiency” within the meaning of the IRC or ERISA
(including Section 412 of the IRC or Section 302 of ERISA) or the failure of any
Pension Plan or Multiemployer Plan to meet the minimum funding standards within
the meaning of the IRC or ERISA (including Section 412 of the IRC or Section 302
of ERISA), in each case, whether or not waived, (n) the filing of an application
for a waiver of the minimum funding standards within the meaning of the IRC or
ERISA (including Section 412 of the IRC

 

22

--------------------------------------------------------------------------------


 

or Section 302 of ERISA) with respect to any Pension Plan or Multiemployer Plan,
(o) the failure to make by its due date a required payment or contribution with
respect to any Pension Plan or Multiemployer Plan, (p) any event that results in
or could reasonably be expected to result in a liability by a Loan Party
pursuant to Title I of ERISA or the excise tax provisions of the IRC relating to
Benefit Plans or any event that results in or could reasonably be expected to
result in a liability to any Loan Party or ERISA Affiliate pursuant to Title IV
of ERISA or Section 401(a)(29) of the IRC, or (q) any of the foregoing is
reasonably likely to occur in the following 30 days.

 

“Obligations” means all loans (including the Loans), debts, principal, interest
(including any interest that accrues after the commencement of an Insolvency
Proceeding, regardless of whether allowed or allowable in whole or in part as a
claim in any such Insolvency Proceeding), premiums, liabilities (including all
amounts charged to the Loan Account pursuant to the Agreement), obligations
(including indemnification obligations), fees (including the fees provided for
in the Fee Letter), Lender Group Expenses (including any fees or expenses that
accrue after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), guaranties, and all covenants and duties of any other kind and
description owing by any Loan Party arising out of, under, pursuant to, in
connection with, or evidenced by the Agreement or any of the other Loan
Documents and irrespective of whether for the payment of money, whether direct
or indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all interest not paid when due and all other
expenses or other amounts that Borrowers are required to pay or reimburse by the
Loan Documents or by law or otherwise in connection with the Loan Documents. 
Without limiting the generality of the foregoing, the Obligations of Borrowers
under the Loan Documents include the obligation to pay (i) the principal of the
Loans, (ii) interest accrued on the Loans, (iii) Lender Group Expenses,
(iv) fees payable under the Agreement or any of the other Loan Documents, and
(v) indemnities and other amounts payable by any Loan Party under any Loan
Document.  Any reference in the Agreement or in the Loan Documents to the
Obligations shall include all or any portion thereof and any extensions,
modifications, renewals, or alterations thereof, both prior and subsequent to
any Insolvency Proceeding.

 

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Originating Lender” has the meaning specified therefor in Section 13.1(e) of
the Agreement.

 

“PACA” means the Perishable Agricultural Commodities Act of 1930, as amended, 7
USC § 499a et. seq., as the same now exists or may from time to time hereafter
be amended, modified, recodified or supplemented, together with all rules,
regulations and interpretations thereunder or related thereto.

 

“Packers and Stockyards Act” means the Packers and Stockyards Act of 1921, as
amended, 7 USC § 181 et. seq., as the same now exists or may from time to time
hereafter be amended, modified, recodified or supplemented, together with all
rules, regulations and interpretations thereunder or related thereto.

 

“Parent Borrower” has the meaning specified therefor in the preamble to the
Agreement.

 

“Participant” has the meaning specified therefor in Section 13.1(e) of the
Agreement.

 

“Participant Register” has the meaning set forth in Section 13.1(i) of the
Agreement.

 

23

--------------------------------------------------------------------------------


 

“Patent Security Agreement” has the meaning specified therefor in the Guaranty
and Security Agreement.

 

“Patriot Act” has the meaning specified therefor in Section 4.13 of the
Agreement.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

 

“Pension Plan” means any Benefit Plan, other than a Multiemployer Plan, which is
subject to the provisions of Title IV or Section 302 of ERISA or Sections 412 or
430 of the Code sponsored, maintained, or contributed to by any Loan Party or
ERISA Affiliate or to which any Loan Party or ERISA Affiliate has any liability,
contingent or otherwise.

 

“Perfection Certificate” means a certificate in the form of Exhibit P-1 to the
Agreement.

 

“Permitted Acquisition” means any Acquisition so long as:

 

(a)                                 no Default or Event of Default shall have
occurred and be continuing or would result from the consummation of the proposed
Acquisition and the proposed Acquisition is consensual,

 

(b)                                 no Indebtedness will be incurred, assumed,
or would exist with respect to any Borrower or its Subsidiaries as a result of
such Acquisition, other than Indebtedness permitted under clauses (f), (g),
(m) or (u) of the definition of Permitted Indebtedness and no Liens will be
incurred, assumed, or would exist with respect to the assets of any Borrower or
its Subsidiaries as a result of such Acquisition other than Permitted Liens,

 

(c)                                  Borrowers have provided Agent with written
confirmation, supported by reasonably detailed calculations, that on a pro forma
basis (including pro forma adjustments arising out of events which are directly
attributable to such proposed Acquisition, are factually supportable, and are
expected to have a continuing impact, in each case, determined as if the
combination had been accomplished at the beginning of the relevant period; such
eliminations and inclusions to be mutually and reasonably agreed upon by
Borrowers and Agent) created by adding the historical combined financial
statements of Borrowers (including the combined financial statements of any
other Person or assets that were the subject of a prior Permitted Acquisition
during the relevant period) to the historical consolidated financial statements
of the Person to be acquired (or the historical financial statements related to
the assets to be acquired) pursuant to the proposed Acquisition, (i) Total
Leverage Ratio is lower of 4.50:1.00 or the ratio specified pursuant to
Section 7.2 as of the date of the proposed Acquisition and (ii) Borrowers and
their Subsidiaries (x) would have been in pro forma compliance with the
financial covenants in Section 7 of the Agreement (whether or not then in
effect) for the fiscal quarter ended immediately prior to the proposed date of
consummation of such proposed Acquisition, and (y) are projected to be in
compliance with the financial covenants in Section 7 of the Agreement (whether
or not then in effect) for each of the 4 fiscal quarters in the period ended one
year after the proposed date of consummation of such proposed Acquisition, and
the Parent Borrower shall have delivered a customary officer’s certificate to
Agent certifying as to compliance with the requirements of this clause (c),

 

(d)                                 Borrowers have provided Agent with its due
diligence package relative to the proposed Acquisition, including forecasted
balance sheets, profit and loss statements, and cash flow statements of the
Person or assets to be acquired, all prepared on a basis consistent with such
Person’s (or assets’) historical financial statements, together with appropriate
supporting details and a statement of underlying assumptions for the 1 year
period following the date of the proposed Acquisition, on a quarter by quarter
basis), in form and substance (including as to scope and underlying assumptions)
reasonably satisfactory to Agent,

 

24

--------------------------------------------------------------------------------


 

(e)                                  the proposed Acquisition is not otherwise
prohibited by the ABL Credit Agreement and would not result in a “Default” or
“Event of Default” (as defined therein) thereunder,

 

(f)                                   Borrowers have provided Agent with written
notice of the proposed Acquisition at least 15 Business Days prior to the
anticipated closing date of the proposed Acquisition and, not later than 5
Business Days prior to the anticipated closing date of the proposed Acquisition,
copies of the acquisition agreement and other material documents relative to the
proposed Acquisition, which agreement and documents must be reasonably
acceptable to Agent,

 

(g)                                  the assets being acquired (other than a de
minimis amount of assets in relation to Borrowers’ and their Subsidiaries’ total
assets), or the Person whose Equity Interests are being acquired, are useful in
or engaged in, as applicable, the business of Borrowers and their Subsidiaries
or a business reasonably related thereto,,

 

(h)                                 the assets being acquired are located within
the United States or Canada or the Person whose Equity Interests are being
acquired is organized in a jurisdiction located within the United States or
Canada,

 

(i)                                     the subject assets or Equity Interests,
as applicable, are being acquired directly by a Borrower or one of its
Subsidiaries that is a Loan Party, and, in connection therewith, the applicable
Loan Party shall have complied with Section 5.11 or 5.12 of the Agreement, as
applicable, of the Agreement and, in the case of an acquisition of Equity
Interests, the applicable Loan Party shall have demonstrated to Agent that the
new Loan Parties have received consideration sufficient to make the joinder
documents binding and enforceable against such new Loan Parties,

 

(j)                                    such Acquisition was not preceded by an
unsolicited tender offer for Equity Interest by, or proxy initiated by an
unsolicited tender offer for such Equity Interest by, or proxy contest initiated
by any Loan Party or its Subsidiaries, and

 

(k)                                 the Purchase Price payable in respect of all
Permitted Acquisitions (including the proposed Acquisition and including
deferred payment obligations) shall not exceed $10,000,000 (the “Purchase Price
Limit”) in the aggregate during the term of the Agreement; provided that for
purposes of this clause (k), the Purchase Price consideration funded with the
net proceeds of a substantially contemporaneous issuance of Qualified Equity
Interests of the Parent Borrower (including any consideration comprised of
Qualified Equity Interests of the Parent Borrower) shall be excluded when
determining whether the Purchase Price Limit would be exceeded.

 

“Permitted Dispositions” means:

 

(a)                                 sales, abandonment, or other dispositions of
property that is substantially worn, damaged, or obsolete or no longer used or
useful in the ordinary course of business and leases or subleases of Real
Property not useful in the conduct of the business of Borrowers and their
Subsidiaries,

 

(b)                                 sales of inventory and Farm Products to
buyers in the ordinary course of business,

 

(c)                                  the use or transfer of money or Cash
Equivalents in a manner that is not prohibited by the terms of the Agreement or
the other Loan Documents,

 

(d)                                 the licensing, on a non-exclusive basis, of
patents, trademarks, copyrights, and other intellectual property rights in the
ordinary course of business,

 

25

--------------------------------------------------------------------------------


 

(e)                                  the granting of Permitted Liens,

 

(f)                                   the sale or discount, in each case without
recourse, of accounts receivable arising in the ordinary course of business, but
only in connection with the compromise or collection thereof,

 

(g)                                  any involuntary loss, damage or destruction
of property,

 

(h)                                 any involuntary condemnation, seizure or
taking, by exercise of the power of eminent domain or otherwise, or confiscation
or requisition of use of property,

 

(i)                                     the leasing or subleasing of assets of
any Borrower or its Subsidiaries in the ordinary course of business,

 

(j)                                    the sale or issuance of Equity Interests
(other than Disqualified Equity Interests) of Parent Borrower and the sale or
issuance of Equity Interests of any Subsidiary to a Borrower or another
Subsidiary,

 

(k)                                 (i) the lapse of registered patents,
trademarks, copyrights and other intellectual property of any Borrower or any of
its Subsidiaries to the extent not economically desirable in the conduct of its
business or (ii) the abandonment of patents, trademarks, copyrights, or other
intellectual property rights in the ordinary course of business so long as (in
each case under clauses (i) and (ii)), (A) with respect to copyrights, such
copyrights are not material revenue generating copyrights, and (B) such lapse is
not materially adverse to the interests of the Lender Group,

 

(l)                                     the making of Restricted Payments that
are expressly permitted to be made pursuant to the Agreement,

 

(m)                             the making of Permitted Investments,

 

(n)                                 so long as no Event of Default has occurred
and is continuing or would immediately result therefrom, transfers of assets
(i) from any Borrower or any of its Subsidiaries to a Loan Party, and (ii) from
any Subsidiary of any Borrower that is not a Loan Party to any other Subsidiary
of any Borrower,

 

(o)                                 dispositions of assets acquired by Borrowers
and their Subsidiaries pursuant to a Permitted Acquisition consummated within 12
months of the date of the proposed disposition so long as (i) the consideration
received for the assets to be so disposed is at least equal to the fair market
value of such assets, as determined in good faith by the Board of Directors of
the Borrower or the Subsidiary effecting the disposition (ii) the assets to be
so disposed are not necessary or economically desirable in connection with the
business of Borrowers and their Subsidiaries, and (iii) the assets to be so
disposed are readily identifiable as assets acquired pursuant to the subject
Permitted Acquisition,

 

(p)                                 sales or dispositions of assets (other than
Accounts, inventory, Farm Products, Equity Interests of Subsidiaries of any
Borrower) not otherwise permitted in clauses (a) through (o) above so long as
made at fair market value, as determined in good faith by the Board of Directors
of the Borrower or the Subsidiary effecting the disposition, and the aggregate
fair market value of all assets disposed of would not exceed $2,500,000 in any
fiscal year (including the proposed disposition) and $5,000,000 in the aggregate
during the term of the Agreement, and

 

(q)                                 issuance of Curative Equity (as defined in
the ABL Credit Agreement or herein).

 

26

--------------------------------------------------------------------------------


 

“Permitted Indebtedness” means:

 

(a)                                 Indebtedness evidenced by the Agreement or
the other Loan Documents,

 

(b)                                 Indebtedness set forth on Schedule 4.14 to
the Agreement and any Refinancing Indebtedness in respect of such Indebtedness,

 

 

(c)                                  Permitted Purchase Money Indebtedness and
any Refinancing Indebtedness in respect of such Indebtedness,

 

(d)                                 endorsement of instruments or other payment
items for deposit,

 

(e)                                  Indebtedness consisting of (i) unsecured
guarantees incurred in the ordinary course of business with respect to surety
and appeal bonds, performance bonds, bid bonds, appeal bonds, completion
guarantee and similar obligations; (ii) unsecured guarantees arising with
respect to customary indemnification obligations to purchasers in connection
with Permitted Dispositions; and (iii) unsecured guarantees with respect to
Indebtedness of any Borrower or one of its Subsidiaries, to the extent that the
Person that is obligated under such guaranty could have incurred such underlying
Indebtedness,

 

(f)                                   unsecured Indebtedness of any Borrower
that is incurred on the date of the consummation of a Permitted Acquisition
solely for the purpose of consummating such Permitted Acquisition so long as
(i) no Event of Default has occurred and is continuing or would result
therefrom, (ii) such unsecured Indebtedness is not incurred for working capital
purposes, (iii) such unsecured Indebtedness does not mature prior to the date
that is 180-days after the Maturity Date, (iv) such unsecured Indebtedness does
not amortize until 180-days after the Maturity Date, (v) such unsecured
Indebtedness does not provide for the payment of interest thereon in cash or
Cash Equivalents prior to the date that is 180-days after the Maturity Date, and
(vi) such Indebtedness is subordinated in right of payment to the Obligations on
terms and conditions reasonably satisfactory to Agent,

 

(g)                                  Acquired Indebtedness in an amount not to
exceed $5,000,000 outstanding at any one time,

 

(h)                                 Indebtedness incurred in the ordinary course
of business under performance, surety, statutory, or appeal bonds,

 

(i)                                     Indebtedness owed to any Person
providing property, casualty, liability, or other insurance to any Borrower or
any of its Subsidiaries, so long as the amount of such Indebtedness is not in
excess of the amount of the unpaid cost of, and shall be incurred only to defer
the cost of, such insurance for the year in which such Indebtedness is incurred
and such Indebtedness is outstanding only during such year,

 

(j)                                    the incurrence by any Borrower or its
Subsidiaries of Indebtedness under Hedge Agreements that are incurred for the
bona fide purpose of hedging the interest rate, commodity, or foreign currency
risks associated with Borrowers’ and their Subsidiaries’ operations and not for
speculative purposes; provided that if such Indebtedness constitutes ABL
Obligations, such Indebtedness shall be subject to the terms of the
Intercreditor Agreement,

 

(k)                                 Indebtedness incurred in the ordinary course
of business in respect of credit cards, credit card processing services, debit
cards, stored value cards, commercial cards (including so-called “purchase
cards”, “procurement cards” or “p-cards”), or Cash Management Services; provided
that

 

27

--------------------------------------------------------------------------------


 

if such Indebtedness constitutes ABL Obligations, such Indebtedness shall be
subject to the terms of the Intercreditor Agreement,

 

(l)                                     unsecured Indebtedness of any Borrower
owing to former employees, officers, or directors (or any spouses, ex-spouses,
or estates of any of the foregoing) incurred in connection with the repurchase
by such Borrower of the Equity Interests of Parent Borrower that has been issued
to such Persons, so long as (i) no Default or Event of Default has occurred and
is continuing or would result from the incurrence of such Indebtedness, (ii) the
aggregate amount of all such Indebtedness outstanding at any one time does not
exceed $750,000, and (iii) such Indebtedness is subordinated to the Obligations
on terms and conditions reasonably acceptable to Agent,

 

(m)                             unsecured Indebtedness owing to sellers of
assets or Equity Interests to a Loan Party that is incurred by the applicable
Loan Party in connection with the consummation of one or more Permitted
Acquisitions so long as (i) the aggregate principal amount for all such
unsecured Indebtedness does not exceed $750,000 at any one time outstanding,
(ii) is subordinated to the Obligations on terms and conditions reasonably
acceptable to Agent, and (iii) is otherwise on terms and conditions (including
all economic terms and the absence of covenants) reasonably acceptable to Agent,

 

(n)                                 contingent liabilities in respect of any
indemnification obligation, adjustment of purchase price, non-compete, or
similar obligation of any Loan Party incurred in connection with the
consummation of one or more Permitted Acquisitions,

 

(o)                                 Indebtedness composing Permitted
Investments,

 

(p)                                 unsecured Indebtedness incurred in respect
of netting services, overdraft protection, and other like services, in each
case, incurred in the ordinary course of business,

 

(q)                                 unsecured Indebtedness of any Borrower owing
to employees, former employees, officers, former officers, directors, or former
directors (or any spouses, ex-spouses, or estates of any of the foregoing)
incurred in connection with the redemption by such Borrower of the Equity
Interests of Parent Borrower that has been issued to such Persons, so long as
(i) no Default or Event of Default has occurred and is continuing or would
result therefrom, (ii) the aggregate amount of all such Indebtedness outstanding
at any one time does not exceed $750,000, and (iii) such Indebtedness is
subordinated in right of payment to the Obligations on terms and conditions
reasonably acceptable to Agent,

 

(r)                                    unsecured Indebtedness of any Borrower or
its Subsidiaries in respect of Earn-Outs owing to sellers of assets or Equity
Interests to such Borrower or its Subsidiaries that is incurred in connection
with the consummation of one or more Permitted Acquisitions so long as such
unsecured Indebtedness is on terms and conditions reasonably acceptable to
Agent,

 

(s)                                   Indebtedness in an aggregate outstanding
principal amount not to exceed $2,500,000 at any time outstanding for all
Subsidiaries of each Borrower that are CFCs; provided, that such Indebtedness is
not directly or indirectly recourse to any of the Loan Parties or of their
respective assets,

 

(t)                                    accrual of interest, accretion or
amortization of original issue discount, or the payment of interest in kind, in
each case, on Indebtedness that otherwise constitutes Permitted Indebtedness,

 

(u)                                 Subordinated Indebtedness, the aggregate
outstanding amount of which does not exceed $5,000,000,

 

28

--------------------------------------------------------------------------------


 

(v)                                 any other unsecured Indebtedness incurred by
any Borrower or any of its Subsidiaries in an aggregate outstanding amount not
to exceed $3,000,000 at any one time, and

 

(w)                               subject to the terms of the Intercreditor
Agreement, the ABL Obligations and Indebtedness in respect of the ABL Credit
Agreement and the other ABL Documents and any refinancing or replacement
indebtedness thereof; provided that the aggregate principal amount of loans plus
the aggregate face amount of letters of credit thereunder shall not exceed
$71,000,000.

 

“Permitted Intercompany Advances” means loans made by (a) a Loan Party to
another Loan Party, (b) a Subsidiary of a Borrower that is not a Loan Party to
another Subsidiary of a Borrower that is not a Loan Party, (c) a Subsidiary of a
Borrower that is not a Loan Party to a Loan Party, so long as the parties
thereto are party to the Intercompany Subordination Agreement, and (d) a Loan
Party to a Subsidiary of a Borrower that is not a Loan Party so long as (i) the
aggregate amount of all such loans (by type, not by the borrower) does not
exceed $250,000 outstanding at any one time and (ii) at the time of the making
of such loan, no Event of Default has occurred and is continuing or would result
therefrom.

 

“Permitted Investments” means:

 

(a)                                 Investments in cash and Cash Equivalents,

 

(b)                                 Investments in negotiable instruments
deposited or to be deposited for collection in the ordinary course of business,

 

(c)                                  advances, including prepaid royalties and
other credit extensions, made in connection with purchases of goods or services
in the ordinary course of business, and prepaid crop purchases,

 

(d)                                 Investments received in settlement of
amounts due to any Loan Party or any of its Subsidiaries effected in the
ordinary course of business or owing to any Loan Party or any of its
Subsidiaries as a result of Insolvency Proceedings involving an account debtor
or upon the foreclosure or enforcement of any Lien in favor of a Loan Party or
its Subsidiaries,

 

(e)                                  Investments owned by any Loan Party or any
of its Subsidiaries on the Closing Date and set forth on Schedule P-1 to the
Agreement,

 

(f)                                   guarantees permitted under the definition
of Permitted Indebtedness,

 

(g)                                  Permitted Intercompany Advances,

 

(h)                                 Equity Interests or other securities
acquired in connection with the satisfaction or enforcement of Indebtedness or
claims due or owing to a Loan Party or its Subsidiaries (in bankruptcy of
customers or suppliers or otherwise outside the ordinary course of business) or
as security for any such Indebtedness or claims,

 

(i)                                     deposits of cash made in the ordinary
course of business to secure performance of operating leases,

 

(j)                                    (i) non-cash loans and advances to
employees, officers, and directors of a Borrower or any of its Subsidiaries for
the purpose of purchasing Equity Interests in Parent Borrower so long as the
proceeds of such loans are used in their entirety to purchase such Equity
Interests in Parent Borrower, and (ii) loans and advances to employees and
officers of a Borrower or any of its Subsidiaries

 

29

--------------------------------------------------------------------------------


 

in the ordinary course of business for any other business purpose and in an
aggregate amount not to exceed $750,000 at any one time,

 

(k)                                 Permitted Acquisitions,

 

(l)                                     Investments in the form of capital
contributions and the acquisition of Equity Interests made by any Loan Party in
any other Loan Party (other than capital contributions to or the acquisition of
Equity Interests of Parent Borrower),

 

(m)                             Investments resulting from entering into
agreements relative to Indebtedness that is permitted under clauses (j) and
(k) of the definition of Permitted Indebtedness,

 

(n)                                 equity Investments by any Loan Party in any
Subsidiary of such Loan Party which is required by law to maintain a minimum net
capital requirement or as may be otherwise required by applicable law,

 

(o)                                 Investments held by a Person acquired in a
Permitted Acquisition to the extent that such Investments were not made in
contemplation of or in connection with such Permitted Acquisition and were in
existence on the date of such Permitted Acquisition, and

 

(p)                                 so long as no Event of Default has occurred
and is continuing or would result therefrom, any other Investments in an
aggregate amount not to exceed $1,000,000 during the term of the Agreement.

 

“Permitted Liens” means

 

(a)                                 Liens granted to, or for the benefit of,
Agent to secure the Obligations,

 

(b)                                 Liens for unpaid taxes, assessments, or
other governmental charges or levies that either (i) are not yet delinquent, or
(ii) do not have priority over Agent’s Liens and the underlying taxes,
assessments, or charges or levies are the subject of Permitted Protests,

 

(c)                                  judgment Liens arising solely as a result
of the existence of judgments, orders, or awards that do not constitute an Event
of Default under Section 8.3 of the Agreement,

 

(d)                                 Liens set forth on Schedule P-2 to the
Agreement; provided, that to qualify as a Permitted Lien, any such Lien
described on Schedule P-2 to the Agreement shall only secure the Indebtedness
that it secures on the Closing Date and any Refinancing Indebtedness in respect
thereof,

 

(e)                                  the interests of lessors under operating
leases and licensors under license agreements, entered into in the ordinary
course of business (so long as, in the case of exclusive licenses, title to the
licensed property is not transferred as a matter of law),

 

(f)                                   purchase money Liens or the interests of
lessors under Capital Leases to the extent that such Liens or interests secure
Permitted Purchase Money Indebtedness and so long as (i) such Lien attaches only
to the asset purchased or acquired and the proceeds thereof and the other assets
financed pursuant to this clause (f) by the lender providing such Permitted
Purchase Money Indebtedness, and (ii) such Lien only secures the Indebtedness
that was incurred to acquire the asset purchased or acquired and the other
assets financed pursuant to this clause (f) by the lender providing such
Permitted Purchase Money Indebtedness or any Refinancing Indebtedness in respect
thereof,

 

30

--------------------------------------------------------------------------------


 

(g)                                  Liens arising by operation of law in favor
of warehousemen, landlords, carriers, mechanics, materialmen, laborers, or
suppliers (including suppliers’ statutory Liens arising under Food Products
Laws), incurred in the ordinary course of business and not in connection with
the borrowing of money, and which Liens either (i) are for sums not yet
delinquent, or (ii) are the subject of Permitted Protests,

 

(h)                                 Liens on amounts deposited to secure any
Borrower’s and its Subsidiaries obligations in connection with worker’s
compensation or other unemployment insurance,

 

(i)                                     Liens on amounts deposited to secure any
Borrower’s and its Subsidiaries obligations in connection with the making or
entering into of bids, tenders, or leases in the ordinary course of business and
not in connection with the borrowing of money,

 

(j)                                    Liens on amounts deposited to secure any
Borrower’s and its Subsidiaries reimbursement obligations with respect to surety
or appeal bonds obtained in the ordinary course of business,

 

(k)                                 with respect to any Real Property,
easements, rights of way, and zoning restrictions that do not materially
interfere with or impair the use or operation thereof,

 

(l)                                     licenses of patents, trademarks,
copyrights, and other intellectual property rights in the ordinary course of
business (so long as, in the case of exclusive licenses, title to the licensed
property is not transferred as a matter of law),

 

(m)                             Liens that are replacements of Permitted Liens
to the extent that the original Indebtedness is the subject of permitted
Refinancing Indebtedness and so long as the replacement Liens only encumber
those assets that secured the original Indebtedness,

 

(n)                                 rights of setoff or bankers’ liens upon
deposits of funds in favor of banks or other depository institutions, solely to
the extent incurred in connection with the maintenance of such Deposit Accounts
in the ordinary course of business,

 

(o)                                 Liens granted in the ordinary course of
business on the unearned portion of insurance premiums securing the financing of
insurance premiums to the extent the financing is permitted under the definition
of Permitted Indebtedness,

 

(p)                                 Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods,

 

(q)                                 Liens solely on any cash earnest money
deposits made by a Borrower or any of its Subsidiaries in connection with any
letter of intent or purchase agreement with respect to a Permitted Acquisition,

 

(r)                                    Liens assumed by any Borrower or its
Subsidiaries in connection with a Permitted Acquisition that secure Acquired
Indebtedness,

 

(s)                                   other Liens which do not secure
Indebtedness for borrowed money or letters of credit and as to which the
aggregate amount of the obligations secured thereby does not exceed $1,000,000,

 

31

--------------------------------------------------------------------------------


 

(t)                                    Liens against assets of CFCs to secure
Indebtedness described in clause (s) of the Permitted Indebtedness definition
and as to which the aggregate amount of the obligations secured thereby does not
exceed $2,500,000, and

 

(u)                                 Liens, subject to the terms of the
Intercreditor Agreement, in respect of the ABL Obligation, the ABL Credit
Agreement and the other ABL Documents.

 

“Permitted Protest” means the right of any Borrower or any of its Subsidiaries
to protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States
federal tax lien), or rental payment, provided that (a) a reserve with respect
to such obligation is established on such Borrower’s or its Subsidiaries’ books
and records in such amount as is required under GAAP, (b) any such protest is
instituted promptly and prosecuted diligently by such Borrower or its
Subsidiary, as applicable, in good faith, and (c) Agent is satisfied that, while
any such protest is pending, there will be no impairment of the enforceability,
validity, or priority of any of Agent’s Liens.

 

“Permitted Purchase Money Indebtedness” means, as of any date of
determination, Indebtedness (other than the Obligations, but including
Capitalized Lease Obligations), incurred after the Closing Date and at the time
of, or within 120 days after, the acquisition of any fixed assets for the
purpose of financing all or any part of the acquisition cost thereof, in an
aggregate principal amount outstanding at any one time not in excess of
$15,000,000.

 

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

 

“Platform” has the meaning specified therefor in Section 17.9(c) of the
Agreement.

 

“Preferred Qualified Equity Interests” means Equity Interests that, by their
terms, are redeemable at the option of the holder thereof (other than solely for
Qualified Equity Interests), in whole or in part, so long as the holders of such
Equity Interests execute and deliver to Agent a subordination agreement or
subordination agreement joinder, in form and substance acceptable to Agent,
prior to the issuance of such Equity Interests to them, subordinating any and
all of the obligations and amounts payable by the issuer of such Equity
Interests to such holders in connection with any repurchase or redemption of
such Equity Interests to the prior payment of the Obligations.

 

“Projections” means Borrowers’ forecasted (a) balance sheets, (b) profit and
loss statements, and (c) cash flow statements, all prepared on a basis
consistent with Borrowers’ historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions.

 

“Pro Forma Basis” means, with respect to any transaction, that such transaction
shall be deemed to have occurred as of the first day of the four-quarter period
(or twelve month period, as applicable) ending as of the most recent quarter end
(or month end, as applicable) preceding the date of such transaction for which
financial statement information is available.

 

“Pro Rata Share” means, as of any date of determination:

 

(a)                                 with respect to a Lender’s obligation to
make all or a portion of the Loans, with respect to such Lender’s right to
receive payments of interest, fees, and principal with respect to the

 

32

--------------------------------------------------------------------------------


 

Loans, and with respect to all other computations and other matters related to
the Commitments or the Loans, the percentage obtained by dividing (i) the Loan
Exposure of such Lender by (ii) the aggregate Loan Exposure of all Lenders,

 

(b)                                 [reserved], and

 

(c)                                  with respect to all other matters and for
all other matters as to a particular Lender (including the indemnification
obligations arising under Section 15.7 of the Agreement), the percentage
obtained by dividing (i) the Loan Exposure of such Lender by (ii) the aggregate
Loan Exposure of all Lenders, in any such case as the applicable percentage may
be adjusted by assignments permitted pursuant to Section 13.1; provided, that if
all of the Loans have been repaid in full and all Commitments have been
terminated, Pro Rata Share under this clause shall be determined as if the Loan
Exposures had not been repaid, collateralized, or terminated and shall be based
upon the Loan Exposures as they existed immediately prior to their repayment,
collateralization, or termination.

 

“Purchase Price” means, with respect to any Acquisition, an amount equal to the
aggregate consideration, whether cash, property or securities (including the
fair market value of any Equity Interests of Parent Borrower issued in
connection with such Acquisition and including the maximum amount of Earn-Outs),
paid or delivered by a Borrower or one of its Subsidiaries in connection with
such Acquisition (whether paid at the closing thereof or payable thereafter and
whether fixed or contingent), but excluding therefrom (a) any cash of the seller
and its Affiliates used to fund any portion of such consideration and (b) any
cash or Cash Equivalents acquired in connection with such Acquisition.

 

“Qualified Equity Interest” means and refers to (i) any Equity Interests issued
by Parent Borrower that is not a Disqualified Equity Interest and (ii) any
Equity Interests (other than Disqualified Equity Interests)  issued by a
Subsidiary in connection with its formation and acquisition (in the case of a
Permitted Acquisition).

 

“Real Property” means any estates or interests in real property now owned or
leased or hereafter acquired or leased by any Borrower or one of its
Subsidiaries and the improvements thereto.

 

“Real Property Collateral” means (a) the Real Property identified on Schedule
R-1 to the Agreement (b) any Real Property hereafter acquired by any Borrower or
one of its Subsidiaries with a fair market value in excess of $1,000,000 and
(c) to the extent not included in clauses (a) and (b), the Real Property subject
to the Mortgages required to be delivered pursuant to Schedule 3.1 and Schedule
8.13.

 

“Recall Costs” means any costs or expenses, whether in cash or non-cash, related
to the recall of Fresh Frozen or related products as announced on April 23,
2015, including co-packing arrangement costs, excess distribution or storage
costs, impairment charges, legal and regulatory expenses, lost sales or higher
expense impact on EBITDA, fines, slotting expenses, buy out of competitor
inventory and any other cost or expense that is reasonably attributable to such
recall.

 

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

 

“Reference Period” has the meaning set forth in the definition of EBITDA.

 

“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as:

 

33

--------------------------------------------------------------------------------


 

(a)                                 such refinancings, renewals, or extensions
do not result in an increase in the principal amount of the Indebtedness so
refinanced, renewed, or extended, other than by the amount of premiums paid
thereon and the fees and expenses incurred in connection therewith and by the
amount of unfunded commitments with respect thereto,

 

(b)                                 such refinancings, renewals, or extensions
do not result in a shortening of the average weighted maturity (measured as of
the refinancing, renewal, or extension) of the Indebtedness so refinanced,
renewed, or extended, nor are they on terms or conditions that, taken as a
whole, are or could reasonably be expected to be materially adverse to the
interests of the Lenders,

 

(c)                                  if the Indebtedness that is refinanced,
renewed, or extended was subordinated in right of payment to the Obligations,
then the terms and conditions of the refinancing, renewal, or extension must
include subordination terms and conditions that are at least as favorable to the
Lender Group as those that were applicable to the refinanced, renewed, or
extended Indebtedness, and

 

(d)                                 the Indebtedness that is refinanced,
renewed, or extended is not recourse to any Person that is liable on account of
the Obligations other than those Persons which were obligated with respect to
the Indebtedness that was refinanced, renewed, or extended.

 

“Register” has the meaning set forth in Section 13.1(h) of the Agreement.

 

“Registered Loan” has the meaning set forth in Section 13.1(h) of the Agreement.

 

“Related Fund” means any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course and that is administered, advised or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers, advises or manages a Lender.

 

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.

 

“Replacement Lender” has the meaning specified therefor in Section 2.13(b) of
the Agreement.

 

“Required Lenders” means, at any time, Lenders having or holding more than 50%
of the aggregate Loan Exposure of all Lenders; provided, that (i) the Loan of
any Defaulting Lender shall be disregarded in the determination of the Required
Lenders and (ii) at any time there are 2 or more Lenders, “Required Lenders”
must include at least 2 Lenders (who are not Affiliates of one another).

 

“Restricted Payment” means to (a) declare or pay any dividend or make any other
payment or distribution, directly or indirectly, on account of Equity Interests
issued by Parent Borrower (including any payment in connection with any merger
or consolidation involving Parent Borrower) or to the direct or indirect holders
of Equity Interests issued by Parent Borrower in their capacity as such (other
than dividends or distributions payable in Qualified Equity Interests issued by
Parent Borrower, or (b) purchase, redeem, make any sinking fund or similar
payment, or otherwise acquire or retire for value (including in connection with
any merger or consolidation involving Parent Borrower but excluding any

 

34

--------------------------------------------------------------------------------


 

Equity Interests deemed repurchased upon a cashless exercise of options or
warrants) any Equity Interests issued by Parent Borrower, and (c) make any
payment to retire, or to obtain the surrender of, any outstanding warrants,
options, or other rights to acquire Equity Interests of Parent Borrower now or
hereafter outstanding, and (d) make, or cause or suffer to permit any Borrower
or any of its Subsidiaries to make, any payment or prepayment of principal of,
premium, if any, or interest on, or redemption, purchase, retirement, defeasance
(including in-substance or legal defeasance), sinking fund or similar payment
with respect to, any Subordinated Indebtedness not permitted by the
subordination terms for such Indebtedness.

 

“Sanctioned Country” means, at any time, a country, region or territory that is,
or whose government is,  the subject or target of any Sanctions.

 

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state, (b) any Person located, organized or resident in a
Sanctioned Country or (c) any Person controlled by any such Person.

 

“Sanctions” means economic or financial sanctions or trade embargoes
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“Scheduled Debt Payments” means, as of any date of determination for the four
(4) consecutive fiscal quarter period ending on such date, the sum of all
regularly scheduled payments of principal on Indebtedness of the Loan Parties
and their Subsidiaries on a consolidated basis for the applicable period ending
on the date of determination (including the principal component of payments due
on Capital Leases during the applicable period ending on the date of
determination) to the extent actually paid in cash.

 

“S&P” has the meaning specified therefor in the definition of Cash Equivalents.

 

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

 

“Securities Account” means a securities account (as that term is defined in the
Code).

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

“Solvent” means, with respect to any Person as of any date of determination,
that (a) at fair valuations, the sum of such Person’s debts (including
contingent liabilities) is less than all of such Person’s assets, (b) such
Person is not engaged or about to engage in a business or transaction for which
the remaining assets of such Person are unreasonably small in relation to the
business or transaction or for which the property remaining with such Person is
an unreasonably small capital, and (c) such Person has not incurred and does not
intend to incur, or reasonably believe that it will incur, debts beyond its
ability to pay such debts as they become due (whether at maturity or otherwise),
and (d) such Person is “solvent”

 

35

--------------------------------------------------------------------------------


 

or not “insolvent”, as applicable within the meaning given those terms and
similar terms under applicable laws relating to fraudulent transfers and
conveyances.  For purposes of this definition, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).

 

“Specified Financial Covenant” has the meaning specified therefor in
Section 9.3(a) of the Agreement.

 

“Subordinated Indebtedness” means any unsecured Indebtedness of any Borrower or
its Subsidiaries incurred from time to time that is subordinated in right of
payment to the Obligations and (a) that is only guaranteed by the Guarantors,
(b) that is not subject to scheduled amortization, redemption, sinking fund or
similar payment and does not have a final maturity, in each case, on or before
the date that is six months after the Maturity Date, (c) that does not include
any financial covenants or any covenant or agreement that is more restrictive or
onerous on any Loan Party in any material respect than any comparable covenant
in the Agreement and is otherwise on terms and conditions reasonably acceptable
to Agent, (d) shall be limited to cross-payment default and cross-acceleration
to designated “senior debt” (including the “Obligations”), and (e) the terms and
conditions of the subordination are reasonably acceptable to Agent.

 

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the Equity Interests having ordinary voting power to elect a majority
of the Board of Directors of such corporation, partnership, limited liability
company, or other entity.

 

“Taxes” means any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein, and all
interest, penalties or similar liabilities with respect thereto.

 

“Tax Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.

 

“Term Loan Priority Collateral” has the meaning specified therefor in the
Intercreditor Agreement.

 

“Test Period” means, on any date of determination, the period of four
consecutive fiscal quarters (taken as one accounting period) of Borrowers then
most recently ended for which financial statements have been delivered pursuant
to Section 5.01.

 

“Total Debt” means, at any time, the total aggregate principal amount of
Indebtedness of the Loan Parties and their Subsidiaries, determined on a
consolidated basis in accordance with GAAP.

 

“Total Leverage Ratio” means, on any date of determination, the ratio of
(a) Total Debt on the date of determination, minus the sum of (i) hedge
obligations under any Hedge Agreement plus (ii) undrawn letters of credit to
(b) EBITDA for the twelve (12) months ending on such date.

 

“Trademark Security Agreement” has the meaning specified therefor in the
Guaranty and Security Agreement.

 

36

--------------------------------------------------------------------------------


 

“Treasury Rate” shall mean, as of any date, the weekly average yield on actually
traded United States Treasury securities having a maturity nearest the date on
which the applicable payment that is subject to the Make-Whole Premium is made.

 

“United States” means the United States of America.

 

“Voidable Transfer” has the meaning specified therefor in Section 17.8 of the
Agreement.

 

“Yield Differential” has the meaning specified therefor in Section 2.1(b) of the
Agreement.

 

37

--------------------------------------------------------------------------------